Exhibit 10.1

 

 

AGREEMENT AND PLAN OF MERGER

among

DAVITA INC.,

SEISMIC ACQUISITION LLC

and

HEALTHCARE PARTNERS HOLDINGS, LLC

and

ROBERT D. MOSHER, as the Member Representative

Dated as of May 20, 2012

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     2            Section 1.01.   Certain Defined Terms.      2   
        Section 1.02.   Definitions.      23            Section 1.03.  
Interpretation and Rules of Construction.      27    ARTICLE II THE MERGER     
28            Section 2.01.   The Merger.      28            Section 2.02.  
Closing; Effective Time.      28            Section 2.03.   Effect of the
Merger.      29            Section 2.04.   Organizational Documents of the
Surviving Entity.      29            Section 2.05.   Managers and Officers of
the Surviving Entity.      29    ARTICLE III CONSIDERATION; EXCHANGE PROCEDURES
     30            Section 3.01.   Conversion or Cancellation of Units.      30
           Section 3.02.   Escrowed Merger Consideration.      35   
        Section 3.03.   Election Procedures.      40            Section 3.04.  
Exchange Procedures.      43            Section 3.05.   Post-Closing Merger
Consideration Adjustment Determination.      45            Section 3.06.  
Earn-Out.      48            Section 3.07.   Member Representative Escrow.     
52            Section 3.08.   Nevada Escrow.      53    ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE COMPANY      54            Section 4.01.  
Organization, Authority and Qualification of the Company.      54   
        Section 4.02.   Organization, Authority, and Qualification of the
Business Entities and Related Entities.      55            Section 4.03.  
Capitalization; Ownership of Equity Interests.      55            Section 4.04.
  No Conflict.      57            Section 4.05.   Company Board Approval.     
57            Section 4.06.   Vote Required.      57            Section 4.07.  
Governmental Consents and Approvals.      57            Section 4.08.  
Financial Information.      58            Section 4.09.   Accounting Records;
Internal Controls.      58            Section 4.10.   Absence of Undisclosed
Liabilities.      59            Section 4.11.   Information Provided.      59   
        Section 4.12.   Conduct in the Ordinary Course.      59   
        Section 4.13.   Litigation; Governmental Orders.      60   
        Section 4.14.   Compliance with Laws.      60            Section 4.15.  
Healthcare Regulatory Compliance.      60            Section 4.16.  
Environmental Matters.      65            Section 4.17.   Intellectual Property.
     65            Section 4.18.   Real Property.      67   
        Section 4.19.   Employee Benefit Matters.      68   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page           Section 4.20.   Labor Matters.      71   
        Section 4.21.   Taxes.      71            Section 4.22.   Material
Contracts.      73            Section 4.23.   Government Contracts.      76   
        Section 4.24.   Information Technology.      76            Section 4.25.
  Intercompany Transactions.      77            Section 4.26.   Certain
Interests.      77            Section 4.27.   Insurance.      77   
        Section 4.28.   Brokers.      77            Section 4.29.   Payors and
Vendors.      78            Section 4.30.   No Reliance.      78   
        Section 4.31.   Disclaimer of the Company.      78    ARTICLE V
REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB      79   
        Section 5.01.   Organization and Authority of Parent and Merger Sub.   
  79            Section 5.02.   No Conflict.      79            Section 5.03.  
Governmental Consents and Approvals.      79            Section 5.04.   SEC
Filings.      80            Section 5.05.   Capitalization.      80   
        Section 5.06.   Financial Statements.      81            Section 5.07.  
Information Provided.      81            Section 5.08.   Absence of Undisclosed
Liabilities.      82            Section 5.09.   Conduct in the Ordinary Course.
     82            Section 5.10.   Financing.      82            Section 5.11.  
Healthcare Regulatory Compliance.      83            Section 5.12.   Government
Contracts.      85            Section 5.13.   Litigation.      85   
        Section 5.14.   Ownership of Merger Sub; No Prior Activities.      85   
        Section 5.15.   Brokers.      86            Section 5.16.   No Reliance.
     86            Section 5.17.   Disclaimer of Parent and Merger Sub.      86
   ARTICLE VI ADDITIONAL AGREEMENTS      86            Section 6.01.   Conduct
of Business Prior to the Closing.      86            Section 6.02.   Member
Meeting; Section 280G Approval.      89            Section 6.03.   No
Solicitation of Competing Transactions.      90            Section 6.04.  
Access to Information.      91            Section 6.05.   Certain Notifications.
     92            Section 6.06.   Regulatory and Other Authorizations; Notices
and Consents.      92            Section 6.07.   Preparation of Prospectus and
Registration Statement.      93            Section 6.08.   Financing.      95   
        Section 6.09.   Member Litigation.      99   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page           Section 6.10.   Further Action.      99   
        Section 6.11.   Intercompany Indebtedness and Agreements.      99   
        Section 6.12.   Name.      100            Section 6.13.   Board
Representation.      100            Section 6.14.   Tail Insurance Policies.   
  101            Section 6.15.   Tax Matters.      101            Section 6.16.
  Employment and Employee Benefits Matters; Other Plans.      105   
        Section 6.17.   Section 16 Matters.      110            Section 6.18.  
Equity and Other Long-Term Incentive Compensation.      110   
        Section 6.19.   Earn-Out EBITDA LTIP.      112            Section 6.20.
  AMG Documents.      112    ARTICLE VII CONDITIONS TO CLOSING      112   
        Section 7.01.   Conditions to Obligations of the Company.      112   
        Section 7.02.   Conditions to Obligations of Parent and Merger Sub.     
114    ARTICLE VIII INDEMNIFICATION      115            Section 8.01.   Survival
of Representations and Warranties.      115            Section 8.02.  
Indemnification by the Members.      116            Section 8.03.  
Indemnification by Parent.      117            Section 8.04.   Limits on
Indemnification.      118            Section 8.05.   Notice of Loss; Third-Party
Claims.      121            Section 8.06.   Remedies.      122   
        Section 8.07.   Subrogation.      123            Section 8.08.   Member
Representative.      123    ARTICLE IX TERMINATION      125   
        Section 9.01.   Termination.      125            Section 9.02.   Effect
of Termination.      126            Section 9.03.   Termination Fee.      126   
ARTICLE X GENERAL PROVISIONS      127            Section 10.01.   Expenses.     
127            Section 10.02.   Notices.      127            Section 10.03.  
Public Announcements.      129            Section 10.04.   Severability.     
129            Section 10.05.   Entire Agreement.      129   
        Section 10.06.   Assignment.      130            Section 10.07.  
Amendment.      130            Section 10.08.   Waiver.      130   
        Section 10.09.   No Third Party Beneficiaries.      130   
        Section 10.10.   Specific Performance.      130   
        Section 10.11.   Governing Law.      131            Section 10.12.  
Waiver of Jury Trial.      131   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page           Section 10.13.    Counterparts.      131   
        Section 10.14.    Limitation on Liability.      132   

 

-iv-



--------------------------------------------------------------------------------

EXHIBITS

 

A-1. Sample Earn-Out EBITDA Calculation

 

A-2. Sample Unusual and Non-Recurring Items

 

B. Reference Net Working Capital Statement

 

C. Certificate of Merger

 

D. Articles of Organization

 

E. Operating Agreement

 

F. Surviving Intercompany Agreements

 

i



--------------------------------------------------------------------------------

THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”), dated as of May 20, 2012,
is by and among DAVITA INC., a Delaware corporation (the “Parent”), SEISMIC
ACQUISITION LLC, a California limited liability company and a wholly owned
subsidiary of Parent (“Merger Sub”), and HEALTHCARE PARTNERS HOLDINGS, LLC, a
California limited liability company (the “Company”), and, with respect only to
ARTICLE I and ARTICLE X and Section 3.02, Section 3.05, Section 3.06,
Section 3.07, Section 3.08, Section 6.15, Section 7.01, Section 7.02, and
Section 8.08 (the “MR Provisions”), ROBERT D. MOSHER, as the member
representative (the “Member Representative”).

WHEREAS, Parent desires to acquire the Company on the terms and subject to the
conditions set forth in this Agreement;

WHEREAS, it is proposed that, on the terms and subject to the conditions set
forth in this Agreement, Merger Sub shall, in accordance with the California
Limited Liability Company Act, California Corporations Code §§ 17000 et seq.
(the “CLLCA”), merge with and into the Company (the “Merger”), pursuant to which
each Class B Unit in the Company (the “Company Common Units”), other than
(i) Company Common Units directly or indirectly owned by Parent, Merger Sub, or
the Company, (ii) Dissenting Units, and (iii) Stock-Based Awards, will be
converted into the right to receive the cash and shares of Parent Common Stock
payable at Closing as set forth herein and upon the occurrence of certain future
events as set forth herein;

WHEREAS, the board of managers of the Company (the “Company Board”) has
unanimously (i) determined that the Merger and the other transactions
contemplated hereby (the “Transactions”) are advisable, fair to, and in the best
interests of the members of the Company, (ii) approved this Agreement and the
Transactions and declared it advisable that the Company enter into this
Agreement and consummate the Transactions upon the terms and subject to the
conditions set forth herein, and (iii) resolved to recommend that the Company’s
members approve the principal terms of the Merger and this Agreement;

WHEREAS, the sole member of Merger Sub has approved this Agreement and the
Transactions, and declared it advisable for Merger Sub to enter into this
Agreement and to consummate the Transactions upon the terms and subject to the
conditions set forth herein;

WHEREAS, the board of directors of Parent (the “Parent Board”) has approved this
Agreement and the Transactions, and Parent, in its capacity as the sole member
of Merger Sub, has approved the Merger and this Agreement upon the terms and
subject to the conditions set forth herein;

WHEREAS, concurrently with the execution and delivery of this Agreement, and as
a condition and material inducement to Parent’s willingness to enter into this
Agreement, HealthCare Partners Medical Group (the “Majority Member”) has entered
into a Voting Agreement, dated as of the date of this Agreement (the “Voting
Agreement”), pursuant to which such Member has, among other things, agreed to
vote all of the equity interests of the Company that such Member owns to approve
the principal terms of the Merger and this Agreement;

WHEREAS, concurrently with the execution and delivery of this Agreement, and as
a condition and material inducement to Parent’s willingness to enter into this
Agreement, (i) each



--------------------------------------------------------------------------------

of Robert Margolis, M.D., William Chin, M.D., Matthew M. Mazdyasni, and Thomas
Paulsen, M.D. (the “Substantial Members”) has entered into a support agreement
with Parent (the “Support Agreements”), whereby they have agreed to vote, or
cause to be voted, all of the equity interests of the Company that such Members
directly or indirectly own to approve the principal terms of the Merger and this
Agreement and to certain restrictions on the sale or transfer of shares of
Parent Common Stock owned by them;

WHEREAS, concurrently with the execution and delivery of this Agreement, and as
a condition and material inducement to Parent’s willingness to enter into this
Agreement, certain Persons have entered into Non-Competition and
Non-Solicitation Agreements with Parent that shall become effective at the
Effective Time (the “Non-Competition Agreements”); and

WHEREAS, concurrently with the execution and delivery of this Agreement, and as
a condition and material inducement to Parent’s willingness to enter into this
Agreement, certain Persons have entered into Employment Agreements with Parent
that shall become effective at the Effective Time (the “Employment Agreements”).

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants, and agreements contained in this
Agreement, intending to be legally bound hereby, and incorporating the recitals
set forth above, the Company, Merger Sub, and Parent and, with respect only to
the MR Provisions, Robert D. Mosher, as the Member Representative, hereby agree
as follows:

ARTICLE I

DEFINITIONS

Section 1.01. Certain Defined Terms. For purposes of this Agreement:

“Action” means any claim, action, suit, arbitration, inquiry, proceeding, or
investigation by or before any Governmental Authority.

“Affiliate” means, with respect to any specified Person, any other Person that,
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with such specified Person.

“Aggregate Closing Cash Consideration” means $3,660,000,000.

“Aggregate Closing Stock Consideration” means the product obtained by
multiplying (i) the Aggregate Parent Share Number, by (ii) the One Day Parent
Stock Volume-Weighted Average Price as of the Closing Date.

“Aggregate Final Per Option Merger Consideration” means (a) the Per Option
Closing Consideration, plus (b) any Final Per Unit Adjustment Payment, if
applicable, minus (c) any Final Per Unit Shortfall Amount, if applicable, plus
(d) any Per Unit Earn-Out Payment in respect of such Company Option.

 

2



--------------------------------------------------------------------------------

“Aggregate Final Per Unit Merger Consideration” means (a) the Per Unit Closing
Consideration, plus (b) any Final Per Unit Adjustment Payment, if applicable,
minus (c) any Final Per Unit Shortfall Amount, if applicable, plus (d) any Per
Unit Earn-Out Payment in respect of such Company Common Unit.

“Aggregate Parent Share Number” means, subject to adjustment under
Section 3.01(f), 9,380,312 shares of Parent Common Stock.

“Anticipated Financing Terms” means (x) (i) with respect to the Senior Secured
Financing, a weighted average annual yield (calculated in a manner consistent
with the calculation of the Senior Secured Target Yield, but with the fixed rate
swap equivalent for three-month LIBOR being determined by JPMorgan as of the
date of determination) no greater than 200 basis points above the Senior Secured
Target Yield and (ii) with respect to the Unsecured Financing, a weighted
average annual yield of the yield-to-worst for each series of notes in the
Unsecured Financing (giving effect to any original issue discount (but excluding
fees or other discounts payable to the underwriters or initial purchasers
thereof)) as calculated by the Bloomberg – Corporate Bond Price/Yield Calculator
no greater than 200 basis points above the Bond Target Yield (provided, that,
Parent and Merger Sub shall not be required under any circumstances to increase
the amount of the Unsecured Financing above the Unsecured Financing Amount),
(y) with respect to the Senior Secured Financing, terms and conditions (other
than non-default interest rate, upfront fees, original issue discount, or other
fees payable to all lenders), taken as a whole, that are no more restrictive or
less favorable, in any material respect, to Parent and Merger Sub than those
described in the Credit Facility Financing Letter (other than non-default
interest rate, upfront fees, original issue discount or other fees payable to
all lenders), taken as a whole, and (z) with respect to the Unsecured Financing,
terms (other than non-default interest rate, original issue discount, and any
fees or discounts payable to the underwriters or initial purchasers thereof and
other than with respect to adjustments to the terms of Parent’s 6-5/8% Senior
Notes due 2020 (including financial covenants) as reasonably appropriate to give
pro forma effect to the acquisition of the Company and the operation of the
combined business thereafter), taken as a whole, that are no more restrictive or
less favorable, in any material respect, to Parent and Merger Sub than the terms
of such Senior Notes (other than non-default interest rate, original issue
discount and any fees or discounts payable to the underwriters or initial
purchasers thereof), taken as a whole. The determination of availability with
respect to the Senior Secured Financing shall not depend on the relative
principal amounts of the Committed Financing and the Syndicated Senior Secured
Financing.

“Applicable Tax Rate” means the effective tax rate of Parent for the fiscal year
ending on December 31, 2013, as stated in the Form 10-K (as it may be amended
from time to time) relating to such period filed by Parent with the SEC.

“Assets” means the assets and properties owned, leased, or otherwise used by the
Business Entities or the Related Entities.

“Blocker Tax Liability” means the Taxes required to be paid by Blocker
Corporation or the Company as a result of the Liquidation.

 

3



--------------------------------------------------------------------------------

“Bond Target Yield” means the weighted average annual yield for the Unsecured
Financing set forth on Section 1.01 of the Company Disclosure Schedule.

“Business” means (a) the provision of healthcare services to patients in
California, Florida, and Nevada, and each other jurisdiction that the Business
Entities or Related Entities currently provide or currently anticipate providing
services, including in a coordinated care, managed care, accountable care,
patient centered medical home, or fee for service model or otherwise;
(b) related care management, decision support, information technology, and other
administrative and/or management services; and (c) the operation, management,
coordination, and/or ownership of physician groups and networks, clinics,
healthcare facilities, ancillary services, and other activities to provide such
healthcare services. The definition of “Business” shall further include the
operation of accountable care organizations (as defined in “The Patient
Protection and Affordable Care Act of 2010,” Pub. L. No. 111-148, §3022 124
(2010)) pursuant to the Pioneer ACO Initiative as operated by the Innovation
Center of CMS.

“Business Day” means any day that is not a Saturday, a Sunday, or other day on
which banks are required or authorized by Law to be closed in the City of New
York, New York.

“Business Employee” means each current or former employee, partner, manager, or
director of any of the Business Entities or Related Entities.

“Business Entities” means the Company and its Subsidiaries.

“Business Executive Team” means the following persons: Robert Margolis, M.D.,
William Chin, M.D., Matthew M. Mazdyasni, Zan Calhoun, Ted Halkias, Sherif
Abdou, M.D., Lorie Glisson, Brian Schacker, Kristina Cournoyer, and Robert D.
Mosher.

“Calculation Periods” means each of the fiscal years ending on December 31, 2012
and 2013, respectively.

“Cash Equivalency Unit” means each Company Common Unit with respect to which
Closing Merger Consideration in the form of cash has been or will be received,
and each Company Common Unit issuable upon full exercise of a Company Option
issued and outstanding immediately prior to Closing, whether vested or unvested.

“Class A Unit” means a Class A Preferred Unit representing a fractional part of
the ownership of the Company.

“Class B Unit” means a Class B Common Unit representing a fractional part of the
ownership of the Company.

“Closing Merger Consideration” means all payments, whether in cash or in Parent
Common Stock, made to Members and holders of Company Options pursuant to
Section 3.01(a)(i) and Section 3.01(b)(ii)(A).

“Closing Price” means, subject to adjustment under Section 3.01(f), the
arithmetic average (rounded to the nearest five decimal places) of the closing
price per share of the Parent Common Stock as reported on the NYSE for the five
(5) consecutive Trading Days ending on (and including) the second Trading Day
prior to the Closing Date.

 

4



--------------------------------------------------------------------------------

“Code” means the United States Internal Revenue Code of 1986, as amended through
the date hereof.

“Company Disclosure Schedule” means the disclosure schedule, dated as of the
date of this Agreement, delivered by the Company to Parent in connection with
this Agreement.

“Company Intellectual Property” means the Owned Intellectual Property and the
Licensed Intellectual Property.

“Company IP Agreements” means all Contracts under which Intellectual Property
Rights or other licenses or authorizations to use Intellectual Property are
granted (a) from any Business Entity or Related Entity to any other Person,
excluding licenses to customers and end users granted in the ordinary course of
business, and (b) to any Business Entity or Related Entity from any other Person
(“Inbound Company IP Agreements”), excluding, in each case, (x) Shrink-Wrap
Agreements, but including any modifications or amendments thereto, and
(y) equipment or parts purchase agreements that include licenses to use such
parts or equipment.

“Company’s Knowledge” or “Knowledge of the Company” means the actual knowledge,
after reasonable inquiry, of any member of the Business Executive Team as of the
date of this Agreement (provided that the knowledge of Robert D. Mosher shall
not include any knowledge that he obtained as a result of the representation of
clients who are not Business Entities or Related Entities).

“Company Option” means any issued and outstanding option to purchase or
otherwise acquire Company Common Units (whether or not vested), other than
Stock-Based Awards, held by any Person and granted pursuant to the Company Plan.

“Company Plan” means the HealthCare Partners Holdings, LLC Amended and Restated
2008 Membership Interest Option and Purchase Plan.

“Compensation Adjustment Amount” means, with respect to the Calculation Period
for the fiscal year ending on December 31, 2013, an amount equal to the quotient
obtained by dividing (1) the incremental additional tax expense actually
incurred by the Business Entities and Related Consolidated Entities with respect
to such Calculation Period as a direct result of the disallowance of any
deductions by such entities due to the application of Section 162(m) of the
Code, by (2) an amount equal to 1 minus the Applicable Tax Rate.

“Consent” of a Person means any written or documentary consent, approval,
authorization, waiver, grant, concession, license, permit, variance, exemption
or order of, registration, certificate, declaration, or filing with, or report
or notice to, such Person.

“Contract” means any agreement, contract, mutual understanding, arrangement,
commitment, or undertaking of any nature (whether written or oral).

“control” (including the terms “controlled by” and “under common control with”),
with respect to the relationship between or among two or more Persons, means the
possession, directly or indirectly, or as trustee, personal representative, or
executor, of the power to direct or cause the direction of the affairs or
management of a Person, whether through the ownership of voting securities, as
trustee, personal representative, or executor, by Contract, credit arrangement,
or otherwise.

 

5



--------------------------------------------------------------------------------

“Conveyance Taxes” means any and all sales, use, value added, goods and
services, transfer, stamp, stock transfer, or real property transfer Taxes and
any similar Taxes, fees, or charges (together with any interest, penalties, or
additions in respect thereof) imposed by any Governmental Authority in respect
of the conversion of the Company Common Units or otherwise in connection with
the transactions effected pursuant to this Agreement.

“Credit Facility Financing Letter” means that certain Commitment Letter, dated
as of the date hereof, by and among Parent and the Lenders.

“Deferred Compensation Amounts” means any and all claims, Liabilities, Taxes,
penalties, fees, interest, charges, costs, or expenses directly or indirectly
relating to, or arising out of or in connection with, any Action, audit, claim,
demand, or assessment either (a) initiated by a Governmental Authority or
(b) arising as a result of an action taken by the Company that the independent
auditor of the Company reasonably determines is required as a result of a change
in applicable Law or an official and binding interpretation thereof, in each
case with respect to the Company Plan or the Company Options under Section 409A
of the Code and the Treasury Regulations and other guidance promulgated
thereunder that are paid, sustained, or incurred by Parent, the Company, any of
their Subsidiaries, or any of the Related Entities, including any such payments
made by Parent or its Subsidiaries (including, following the Closing, the
Company and its Subsidiaries) or directed by Parent to be made by its
Subsidiaries (including, following the Closing, the Company and its
Subsidiaries) or the Related Entities to or on behalf of the current and former
holders of Company Options after the Closing, irrespective of whether or not
such payments are required by Contract, applicable Law, or otherwise, that are
sufficient for such holders to pay any claims, Liabilities, Taxes, penalties,
fees, interest, or other charges, costs, or expenses related to the Company
Options as a result of such Action, audit, claim, demand, or assessment under
Section 409A of the Code so that such holders are in the same financial position
as if no such Liabilities, Taxes, penalties, interest, or other charges, costs,
or expenses (other than ordinary income and employment taxes) had been incurred
as a direct or indirect result of Section 409A of the Code.

“Dissenter’s Act” means Sections 17600-17613 of the CLLCA.

“Earn-Out EBITDA” means, with respect to a Calculation Period, EBITDA for such
Calculation Period, but excluding (a) (i) any compensation expense (whether for
cash compensation, stock based compensation, long term incentive compensation,
benefits, perquisites or otherwise) attributable to Robert Margolis, M.D. in
excess of such compensation expense for the fiscal year ended December 31, 2011
in each Calculation Period and (ii) any stock based or long term incentive
compensation expense (not including any stock based or long term incentive
compensation expense attributable to Robert Margolis, M.D.) up to a maximum of
$8,000,000 in each Calculation Period, (b) any unusual and non-recurring items
(including any gains, losses or profits on the sale of any assets other than in
the ordinary course of business) in excess of $1,000,000 individually, whereupon
such item shall be excluded (without deduction of such threshold amount) (other
than as otherwise specified on Exhibit A-2), (c) any expenses incurred in
connection with the Transactions or the Financing (including the amount paid on
or prior to the Closing or accrued on the Closing Balance Sheet to reflect
transaction settlement payments owed to management of the Business Entities or
Related Consolidated Entities as described in contractual agreements approved by
Parent and executed contemporaneously with this Agreement), (d) any EBITDA
contributions from any acquisitions

 

6



--------------------------------------------------------------------------------

consummated by any Business Entity or Related Consolidated Entity (i) in 2012 in
excess of an aggregate of $83,000,000 (inclusive of Excluded Acquisitions) in
purchase price for 2012 or (ii) in 2012 and 2013 in excess of an aggregate of
$181,000,000 (inclusive of Excluded Acquisitions) in purchase price for 2012 and
2013 (taken as a whole), provided that, for purposes of this clause (d), (x) the
EBITDA contributions from any acquisition or acquisitions consummated by any
Business Entity or Related Consolidated Entity in the relevant year not in
excess of the stated threshold in purchase price shall be included in “Earn-Out
EBITDA,” (y) the EBITDA contributions from any acquisition consummated by any
Business Entity or Related Consolidated Entity in the relevant year that causes
the stated threshold in purchase price to be exceeded shall be excluded from
“Earn-Out EBITDA” but only on a pro rata basis based on the amount of the
purchase price of such acquisition that exceeds such purchase price threshold
relative to the entire purchase price of such acquisition, and (z) the EBITDA
contributions from any acquisition or acquisitions consummated by any Business
Entity or Related Consolidated Entity in the relevant year subsequent to the
application of clauses (x) and (y) shall be excluded from “Earn-Out EBITDA”,
provided, further, that, in connection with any such acquisition specified in
this clause (d), the value of any cash or stock paid by any Business Entity or
Related Consolidated Entity, any debt assumed by any Business Entity or Related
Consolidated Entity, any note given to the seller by any Business Entity or
Related Consolidated Entity as part of the purchase price, or any deferred
purchase price to be paid by any Business Entity or Related Consolidated Entity
shall be included in the calculation of the purchase price of such acquisition;
provided, further, that the value of any earn-out or other contingent
consideration associated with any such acquisition shall not be included in the
calculation of the purchase price of such acquisition to the extent such
earn-out or other contingent consideration is not earned on or prior to the end
of the relevant Calculation Period, (e) any general allocation to any Business
Entity or Related Consolidated Entity of Parent corporate expenses, but
including expenses in substitution or enhancement of services currently
performed at such Business Entity or Related Consolidated Entity but, if such
expenses exceed the expenses previously incurred by any Business Entity or
Related Consolidated Entity for such services, only to the extent agreed upon by
the chief executive officers of the Company and Parent; provided that Parent’s
chief executive officer and the Parent Board shall retain ultimate decision
making authority as to whether to substitute or enhance any services, provided,
further, that, to the extent Parent recommends substituting or enhancing any
services and the Company’s chief executive officer is opposed to such decision,
the Company’s chief executive officer has the right to request that the Parent
Board decide the issue, in which case the matter shall be determined by the
Parent Board (and none of such expenses shall be deemed to be included expenses
for purposes of this clause (e) until such time as the Parent Board approves
such expenses after considering in good faith the objections of the Company’s
chief executive officer), and (f) the Blocker Tax Liability, any reserve
therefor, and any reasonable expenses relating to the Liquidation, the filing of
the Blocker Tax Returns, and the satisfaction of the Blocker Tax Liability as
described in Section 6.15(h); provided that Earn-Out EBITDA for the Calculation
Period for the fiscal year ending on December 31, 2013 shall be reduced by an
amount equal to the Compensation Adjustment Amount. Sample Earn-Out EBITDA
calculations are attached hereto as Exhibit A-1 for illustrative purposes only.
Sample unusual and non-recurring items are attached hereto as Exhibit A-2 for
illustrative purposes only.

“EBITDA” means, with respect to any Calculation Period, the net income before
interest, income taxes, depreciation, and amortization of the Business Entities
and Related Consolidated Entities for such period, calculated on a consolidated
basis and in accordance with GAAP

 

7



--------------------------------------------------------------------------------

applied on a consistent basis throughout the periods indicated using the same
accounting principles, policies, practices, conventions and methods unless
otherwise required by GAAP and applied and calculated in a manner consistent
with the EBITDA calculation derived from the Audited Financial Statements.

“Encumbrance” means any security interest, pledge, hypothecation, mortgage,
lien, encumbrance, right of first refusal, right of first offer, option to
purchase or lease, or other restriction of any kind, other than any
non-exclusive license of (or an option for such license), or covenant not to
assert claims of infringement, misappropriation, or other violation with respect
to, Intellectual Property or Intellectual Property Rights.

“Environmental Law” means any applicable Law relating to human health and safety
as such relates to exposure to Hazardous Materials, pollution, or to the
protection of the indoor or outdoor environment, including any relating to the
treatment, storage, transportation, disposal, or generation of Hazardous
Materials.

“Environmental Permit” means any permit, approval, or license required under any
applicable Environmental Law.

“ERISA Affiliate” means any Person that, together with any Business Entity, is
treated as a single employer under Section 4001(b)(1) of ERISA or
Section 414(b), (c), (m) or (o) of the Code and the regulations issued
thereunder.

“Escrow Agent” means an institution mutually selected by Parent and the Company.

“Escrow Amount” means a dollar amount equal to $559,375,000.

“Escrow Proportion” means the ratio of the aggregate number of Cash Equivalency
Units to the aggregate number of Stock Equivalency Units.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Exchange Ratio” means, subject to adjustment under Section 3.01(f), the
quotient obtained by dividing (i) the Per Unit Closing Consideration by (ii) the
One Day Parent Stock Volume-Weighted Average Price as of the Closing Date.

“Excluded Acquisitions” means (i) all acquisitions consummated by any Business
Entity or Related Consolidated Entity after June 30, 2012 and (ii) all
acquisitions consummated by any Business Entity or Related Consolidated Entity
on or after the date hereof but on or prior to June 30, 2012 in excess of an
aggregate of $40,000,000 in purchase price, provided that, for purposes of this
clause (ii), (x) the first acquisition or acquisitions consummated by any
Business Entity or Related Consolidated Entity on or after the date hereof but
on or prior to June 30, 2012 not in excess of an aggregate of $40,000,000 in
purchase price shall not be deemed to be “Excluded Acquisitions,” and (y) any
acquisition consummated by any Business Entity or Related Consolidated Entity on
or after the date hereof but on or prior to June 30, 2012 that causes such
$40,000,000 threshold to be exceeded shall be an “Excluded Acquisition” but only
on a pro rata basis based on the amount of the purchase price of such
acquisition that exceeds such

 

8



--------------------------------------------------------------------------------

$40,000,000 threshold relative to the entire purchase price of such acquisition;
provided that, in connection with any such acquisition, the value of any cash or
stock paid by any Business Entity or Related Consolidated Entity, any debt
assumed by any Business Entity or Related Consolidated Entity, any note given to
the seller by any Business Entity or Related Consolidated Entity as part of the
purchase price, or any deferred purchase price to be paid by any Business Entity
or Related Consolidated Entity shall be included in the calculation of the
purchase price of such acquisition; provided, further, that the value of any
earn-out or other contingent consideration associated with any such acquisition
shall not be included in the calculation of the purchase price of such
acquisition to the extent such earn-out or contingent consideration is not
earned on or prior to the end of the relevant Calculation Period (in the case of
calculating Earn-Out EBITDA) or the Closing (in the case of calculating Net
Working Capital or Indebtedness Amount).

“Final Per Unit Shortfall Amount” means an amount of cash (without interest)
equal to the quotient obtained by dividing (a) the Total Shortfall Amount by
(b) the Total Outstanding Company Units.

“Financing Sources” means the Persons that have committed to provide or
otherwise entered into agreements to provide the Committed Financing and any
arrangers thereof, and any other arrangers of the Financing, including the
parties to the Financing Letter and the Financing Agreement, other than Parent,
Merger Sub, or any of their respective Affiliates.

“First Tranche Healthcare Escrowed Merger Consideration” means the lesser of
(i) $300,000,000 in Escrowed Merger Consideration consisting of cash and Parent
Common Stock in the Escrow Proportion (to the extent possible and so as not to
create fractional shares of Parent Common Stock), with each share of Parent
Common Stock valued for these purposes at the One Day Parent Stock
Volume-Weighted Average Price as of the Survival End Date, and (ii) if the
remaining amount of Escrowed Merger Consideration in the Escrow Account as of
the Survival End Date, not including any amounts retained in the Escrow Account
after the First Escrow Distribution Date on account of pending claims for
indemnification, is less than $350,000,000 (with each share of Parent Common
Stock valued for these purposes at the One Day Parent Stock Volume-Weighted
Average Price as of the Survival End Date), then 85.71% of the remaining amount
of Escrowed Merger Consideration in the Escrow Account as of the Survival End
Date, not including any amounts retained in the Escrow Account after the First
Escrow Distribution Date on account of pending claims for indemnification,
consisting of cash and Parent Common Stock in the Escrow Proportion (to the
extent possible and so as not to create fractional shares of Parent Common
Stock), with each share of Parent Common Stock valued for these purposes at the
One Day Parent Stock Volume-Weighted Average Price as of the Survival End Date.

“First Tranche Tax Escrowed Merger Consideration” means the lesser of
(i) $50,000,000 in Escrowed Merger Consideration consisting of cash and Parent
Common Stock in the Escrow Proportion (to the extent possible and so as not to
create fractional shares of Parent Common Stock), with each share of Parent
Common Stock valued for these purposes at the One Day Parent Stock
Volume-Weighted Average Price as of the Survival End Date, and (ii) if the
remaining amount of Escrowed Merger Consideration in the Escrow Account as of
the Survival End Date, not including any amounts retained in the Escrow Account
after the First Escrow Distribution Date on account of pending claims for
indemnification, is less than $350,000,000

 

9



--------------------------------------------------------------------------------

(with each share of Parent Common Stock valued for these purposes at the One Day
Parent Stock Volume-Weighted Average Price as of the Survival End Date), then
14.29% of the remaining amount of Escrowed Merger Consideration in the Escrow
Account as of the Survival End Date, not including any amounts retained in the
Escrow Account after the First Escrow Distribution Date on account of pending
claims for indemnification, consisting of cash and Parent Common Stock in the
Escrow Proportion (to the extent possible and so as not to create fractional
shares of Parent Common Stock), with each share of Parent Common Stock valued
for these purposes at the One Day Parent Stock Volume-Weighted Average Price as
of the Survival End Date.

“Fully Diluted Unit” means (i) each Company Common Unit (other than Company
Common Units held by the Company in its treasury) issued and outstanding as of
immediately prior to the Closing and (ii) each Company Common Unit issuable upon
full exercise of a Company Option issued and outstanding as of immediately prior
to the Closing, whether vested or unvested. Notwithstanding the foregoing,
“Fully Diluted Unit” shall not include (x) any Company Common Units issuable
upon the exercise of Company Options that are cancelled (other than pursuant to
Section 3.01(b)(ii)) or otherwise expire prior to the Closing to the extent not
exercised and (y) any Company Common Units subject to a Stock-Based Award.

“GAAP” means United States generally accepted accounting principles.

“Governing Documents” means the documents by which any Person (other than an
individual) establishes its legal existence or which govern its internal
affairs, and shall include: (a) in respect of a corporation, its certificate or
articles of incorporation or association and/or its by-laws; (b) in respect of a
partnership, its certificate of partnership and its partnership agreement; and
(c) in respect of a limited liability company, its certificate of formation and
its by-laws and/or operating or limited liability company agreement.

“Government Contract” means any Contract between any Business Entity or Related
Entity and (a) any Governmental Authority, (b) any prime contractor or grantee
of a Governmental Authority in its capacity as prime contractor or grantee, and
(c) any subcontractor or subaward at any tier with respect to any Contract of a
type described in (a) or (b) above.

“Government Contract Bid” means any quotation, bid or proposal for award of any
Government Contract made by any Business Entity or Related Entity for which no
award has been made and for which any Business Entity or Related Entity believes
there is a reasonable prospect that such an award to the Business Entities or
Related Entities may yet be made.

“Governmental Authority” means any federal, national, supranational, state,
provincial, local, foreign, or other government, governmental, regulatory, or
administrative authority, agency, or commission, or any court, tribunal, or
judicial or arbitral body.

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination, or award entered by or with any Governmental
Authority.

“Hazardous Material” means (a) any petroleum, petroleum products, by-products,
or breakdown products, radioactive materials, asbestos-containing materials, or
polychlorinated biphenyls or (b) any chemical, material, waste, mixture, or
substance defined as “toxic” or “hazardous” or as a “contaminant” under any
Environmental Law.

 

10



--------------------------------------------------------------------------------

“Health Care Laws” means all Laws relating to: (a) the licensure, certification,
qualification, or authority to transact business in connection with the
provision of, payment for, or arrangement of health benefits or health
insurance, including Laws that regulate managed care, Payors, and persons
bearing the financial risk for the provision or arrangement of health care
services and, without limiting the generality of the foregoing, the Medicare
Program Laws (including Title XVIII of the Social Security Act) and Laws
relating to Medicaid programs (including Title XIX of the Social Security Act)
and the regulations adopted thereunder including 42 C.F.R. Parts 422 and 423,
the Centers for Medicare and Medicaid Services (“CMS”) guidance found in the
Medicare Managed Care Manual and the Medicare Prescription Drug Manual and the
California Knox-Keene Health Care Service Plan Act of 1975, as amended, and
regulations thereunder; (b) the solicitation or acceptance of improper
incentives involving persons operating in the health care industry, including
Laws prohibiting or regulating fraud and abuse, patient inducements, patient
referrals, or Provider incentives generally or under the following statutes: the
Federal anti-kickback law (42 U.S.C. § 1320a-7b) and the regulations promulgated
thereunder, the Stark laws (42 U.S.C. § 1395nn) and the regulations promulgated
thereunder, the Federal False Claims Act (31 U.S.C. §§ 3729, et seq.), the
Federal Civil Monetary Penalties Law (42 U.S.C. § 1320a-7a), the Federal Program
Fraud Civil Remedies Act (31 U.S.C. § 3801 et seq.), the Federal Health Care
Fraud law (18 U.S.C. § 1347), and any similar state fraud and abuse laws;
(c) the administration of health-care claims or benefits or processing or
payment for health care services, treatment, or supplies furnished by Providers,
including third party administrators, utilization review agents, and persons
performing quality assurance, credentialing, or coordination of benefits;
(d) coding, coverage, reimbursement, claims submission, billing, and collections
related to Payors including government programs or otherwise related to
insurance fraud; (e) the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended; (f) the Health Insurance Portability and Accountability Act of 1996
as amended by the Health Information Technology for Economic and Clinical Health
Act of 2009, and their implementing regulations and any Laws governing the
privacy, security, integrity, accuracy, transmission, storage, or other
protection of information about or belonging to actual or prospective
individuals who are properly enrolled in a Medicare Advantage plan offered by
any Related Regulated Entities; (g) any state insurance, health maintenance
organization or managed care Laws (including Laws relating to Medicaid programs)
pursuant to which any of the Related Regulated Entities is required to be
licensed or authorized to transact business; (h) state medical practice and
corporate practice of medicine Laws and regulations (including common law), and
state professional fee-splitting Laws and regulations (including the California
fee-splitting prohibition (California Business & Professions Code §650) and
common law); (i) the Medicare Program Laws; and (j) the Patient Protection and
Affordable Care Act (Pub. L. 111-148) as amended by the Health Care and
Education Reconciliation Act of 2010 (Pub. L. 111-152) and the regulations
promulgated thereunder.

“HCPAMG” means HealthCare Partners Affiliates Medical Group, a California
partnership.

“HCPMGI” means HealthCare Partners Medical Group, Inc., a California
professional corporation.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.

 

11



--------------------------------------------------------------------------------

“Indebtedness” means, with respect to any Person, without duplication:
(a) indebtedness of such Person for borrowed money, whether current or funded,
secured or unsecured, whether evidenced by bonds, debentures, notes or similar
instruments, and any prepayment premiums, penalties, and any other fees and
expenses paid to satisfy such indebtedness; (b) indebtedness for borrowed money
of any other Person guaranteed in any manner by such Person; (c) obligations of
such Person as lessee under any leases which are required to be capitalized in
accordance with GAAP, contingently or otherwise, as obligor or guarantor;
(d) liabilities in respect of mandatorily redeemable or purchasable equity
interests or mandatorily redeemable or purchasable securities convertible into
equity interests; (e) all obligations upon which interest charges are
customarily paid (excluding trade accounts payables); (f) all third party
consent fees, (g) any change in control, transaction, retention, severance,
parachute, or similar payment, bonus, or other compensation (excluding Company
Options) that is required or planned to be made, paid, vested, or accelerated by
any Business Entity or Related Consolidated Entity in connection with or by
virtue of the consummation of the Transactions, in each case that is not
satisfied as of immediately prior to the Effective Time, (h) all other fees and
expenses owed by such Person or its Subsidiaries for transaction related
professionals (including brokers, finders, counsel, financial advisors,
accountants, consultants, printers, and other professional advisors), in each
case that is not satisfied as of immediately prior to the Effective Time and to
the extent such fees or expenses are incurred in connection with or as a result
of the consummation of the Transactions; (i) obligations for deferred purchase
price of property or services (excluding obligations to creditors for goods and
services incurred in the ordinary course of business); (j) obligations under any
defined benefit pension plan of such Person in excess of the value of plan
assets held by such plan or under any deferred compensation plan of such Person
in excess of the value of assets held by such plan; (k) obligations under any
interest rate or currency swap or other hedging transactions (valued at the
termination value thereof); (l) obligations with respect to letters of credit
issued for the account of such Person (to the extent drawn and unpaid);
(m) obligations of others secured by an Encumbrance on property or assets owned
by such Person, whether or not the obligations secured thereby have been assumed
(but in the case of this clause (m), the amount of the applicable obligation
shall not exceed the actual amount of the secured obligation); (n) the fair
value of all outstanding earn-out arrangements in existence that are known to
have been earned or are otherwise required to be recorded as a liability under
GAAP (excluding any which arise from the Transactions); and (o) accrued interest
or penalties on any of the foregoing.

“Indebtedness Amount” means, without duplication, the principal amount of
Indebtedness, as of immediately prior to the Effective Time, owed by a Business
Entity or a Related Consolidated Entity (excluding Indebtedness owed by a
Business Entity or Related Consolidated Entity to another Business Entity or
Related Consolidated Entity); provided that (i) any amounts included in the
computation of Net Working Capital are excluded from “Indebtedness Amount”,
(ii) any Indebtedness resulting from amounts payable or debt assumed included in
the calculation of the purchase price of an Excluded Acquisition, and any
Indebtedness of a Business Entity or Related Consolidated Entity incurred,
assumed, or acquired in an Excluded Acquisition, shall be excluded (deducted)
from “Indebtedness Amount” (it being understood that Indebtedness shall be
excluded with respect to an Excluded Acquisition described in clause (y) of the
definition of “Excluded Acquisitions” on a pro rata basis based on the amount of
the purchase price of such acquisition that exceeds the $40,000,000 threshold
referenced therein relative to the entire purchase price of such acquisition),
and (iii) the Blocker Tax Liability shall be excluded from “Indebtedness
Amount”.

 

12



--------------------------------------------------------------------------------

“Indemnified Party” means a Parent Indemnified Party or a Company Indemnified
Party, as the case may be.

“Indemnified Taxes” means any and all Taxes imposed on any of the Business
Entities or on any of the Related Entities (a) in respect of any Pre-Closing Tax
Period (regardless of whether such Taxes, or the Tax Returns therefor, are due
prior to, as of, or after the Closing Date), (b) by reason of any Business
Entity or any Related Entity being (i) a party to a Tax sharing agreement or Tax
indemnity agreement or other similar agreement entered into prior to the Closing
Date, (ii) a successor or transferee under applicable Law in respect of a
transaction consummated prior to the Closing Date, or (iii) included in any
consolidated, affiliated, combined or unitary or other tax group at any time
before the Closing Date with any entity other than another Business Entity or
another Related Entity, including by reason of any liability pursuant to
Treasury Regulation Section 1.1502-6 or a similar provision of state, local, or
other Law, in each case, with respect to the foregoing clauses (i), (ii), and
(iii), to the extent that such Taxes relate to an event or transaction occurring
prior to the Closing, (c) in respect of any discharge of indebtedness or other
income that results from the elimination of any Intercompany Indebtedness as
contemplated by Section 6.11(a), or (d) in respect of or as a result of (i) the
breach of any of the covenants set forth in Section 6.01(b)(xix) or Section 6.15
(subject to Section 8.04(a)(vii)), or (ii) the breach of the Company’s
representations and warranties contained in Section 4.21; provided that
“Indemnified Taxes” shall also include Deferred Compensation Amounts; provided,
further, that any Taxes, Tax reserves or Deferred Compensation Amounts that are
taken into account as a current liability for purposes of Final Net Working
Capital (excluding any reserve for deferred Taxes established to reflect timing
differences between book and Tax income) shall be excluded from “Indemnified
Taxes.” In the case of any Straddle Period, (x) the amount of any Taxes based on
or measured by income, receipts, or expenditures of the Business Entities or the
Related Entities that is allocable to the Pre-Closing Tax Period shall be
determined based on an interim closing of the books of each of the Business
Entities and the Related Entities as of the close of business on the Closing
Date (and for such purpose, the taxable period of any partnership or other
pass-through entity in which any of the Business Entities or Related Entities
holds a beneficial interest shall be deemed to terminate at such time), and
(y) the amount of all other Taxes of the Business Entities or the Related
Entities that are allocable to the Pre-Closing Tax Period shall be deemed to be
the amount of such Taxes for the entire Straddle Period multiplied by a
fraction, the numerator of which is the number of days in the Straddle Period
ending on the Closing Date and the denominator of which is the number of days in
such Straddle Period; provided that (A) any Taxes attributable to any
transaction engaged in by Parent, any Business Entity, or any Related Entity
that is not specifically contemplated by this Agreement (rather than generally
permitted by this Agreement) or that is not in the ordinary course of business,
in each case, after the Closing but on the Closing Date, (B) any increase in
property Taxes that is directly due to the transactions contemplated by this
Agreement or to actions taken by Parent or any Business Entity following the
Closing, and (C) any Taxes (other than Taxes resulting from a negative tax
capital account maintained by a partner of HCPAMG) attributable to the execution
of the AMG Documents or effecting the transactions contemplated thereby shall,
in each case, be allocated to the Post-Closing Tax Period beginning on the day
after the Closing Date.

 

13



--------------------------------------------------------------------------------

“Indemnifying Party” means the Members pursuant to Section 8.02 or Parent
pursuant to Section 8.03, as the case may be.

“Intellectual Property” means any and all (a) technology, procedures, processes,
methods, techniques, ideas, creations, inventions, discoveries, and improvements
(whether patentable or unpatentable and whether or not reduced to practice);
(b) confidential and proprietary information, including know-how and trade
secrets (“Trade Secrets”); (c) works of authorship and copyrightable subject
matter; (d) trademarks, service marks, trade names, trade dress, and domain
names (“Trademarks”); and (e) tangible embodiments of any of the foregoing, in
any form or media whether or not specifically listed herein.

“Intellectual Property Rights” means, collectively, (a) patents and patent
inventions (“Patents”); (b) rights with respect to Trademarks; (c) copyrights
(“Copyrights”); (d) rights with respect to Trade Secrets; and (e) registrations
and applications for registration of the foregoing.

“Intercompany Indebtedness” means all outstanding indebtedness for borrowed
money (which, for clarity, does not include Trade Obligations) owed by the
Business Entities to the Related Consolidated Entities or owed by the Related
Consolidated Entities to the Business Entities, calculated as of the Closing
Date.

“IRS” means the Internal Revenue Service of the United States of America.

“IT Systems” means the information and communications technologies used in the
conduct of the business of the Business Entities and the Related Entities,
including hardware, networks (excluding any public networks), peripherals, and
associated documentation.

“Law” means any federal, national, supranational, state, provincial, local, or
foreign statute, law, ordinance, regulation, rule, code, Governmental Order,
requirement, or rule of law (including common law).

“Leased Real Property” means the real property occupied by any Business Entity
or Related Entity pursuant to a lease, license or other use or occupancy
agreement, together with, to the extent the subject of such lease, license, or
other use or occupancy agreement, all buildings and other structures,
facilities, or improvements currently or hereafter located thereon, all
fixtures, systems, equipment, and items of personal property of any Business
Entity or Related Entity attached or appurtenant thereto, and all easements,
licenses, rights, and appurtenances relating to the foregoing.

“Liability” means any liability, indebtedness, guarantee, obligation, expense,
cost, loss, damage, or deficiency, absolute or contingent, accrued or unaccrued,
direct or indirect, due or to come due, liquidated or unliquidated, whether or
not made or asserted.

“Licensed Intellectual Property” means all Intellectual Property and
Intellectual Property Rights that any Business Entity or Related Entity is
licensed or otherwise authorized to use pursuant to the Inbound Company IP
Agreements, Shrink-Wrap Agreements, and equipment or parts purchase agreements
which include licenses to use such parts or equipment.

 

14



--------------------------------------------------------------------------------

“Material Adverse Effect” means any event, circumstance, change in, or effect on
any Business Entity or Related Entity that is, or could reasonably be expected
to be, materially adverse to the business, assets, liabilities, results of
operations or the financial condition of the Business Entities and the Related
Entities, taken as a whole; provided, however, that none of the following,
either alone or in combination, shall be taken into account in determining
whether there has been a “Material Adverse Effect”: (a) events, circumstances,
changes, or effects that generally affect the industries or segments thereof in
which the Business Entities and the Related Entities operate (including legal
and regulatory changes), in each case to the extent such events, circumstances,
changes, or effects do not affect the Business Entities and the Related Entities
in a substantially disproportionate manner relative to other participants in the
industries in which the Business Entities and the Related Entities operate;
(b) general economic or political conditions (or changes therein), in each case
to the extent such conditions or changes do not affect the Business Entities and
the Related Entities in a substantially disproportionate manner relative to
other participants in the industries in which the Business Entities and the
Related Entities operate; (c) events, circumstances, changes, or effects
affecting the financial, credit, or securities markets in the United States
generally, including changes in interest rates or foreign exchange rates, to the
extent such events, circumstances, changes, or effects do not affect the
Business Entities and the Related Entities in a substantially disproportionate
manner relative to other participants in the industries in which the Business
Entities and the Related Entities operate; (d) events, circumstances, changes,
or effects attributable to the consummation of the Transactions, or the
announcement of the execution of, this Agreement; (e) any event, circumstance,
change, or effect caused by acts of civil unrest, armed hostility, sabotage,
terrorism, or war (whether or not declared), including any escalation or
worsening thereof; (f) earthquakes, hurricanes, tsunamis, tornadoes, floods,
mudslides, volcanic eruptions, or other natural disasters; (g) changes or
modifications in GAAP, accounting principles, or practices otherwise applicable
to any Business Entity or Related Entity; and (h) any event, circumstance,
change, or effect that results from any actions required to be taken or not
taken pursuant to this Agreement or upon the written request of Parent.

“Maximum Stock Election Eligible Units” means, with respect to a Member, (i) the
number of Company Common Units held by such Member immediately prior to the
Closing, less (ii) the quotient (rounded up to the nearest whole number)
obtained by dividing (1) the product of (x) the sum of the MR Escrow Amount and
the Nevada Escrow Amount and (y) the quotient obtained by dividing (A) the Fully
Diluted Units held by such Member immediately prior to the Closing by (B) the
Total Outstanding Company Units by (2) the Per Unit Closing Consideration.

“Medicare Program Laws” means Title XVIII of the Social Security Act (Pub. L.
74-271, as amended) including the Medicare Prescription Drug, Improvement, and
Modernization Act of 2003 and the Medicare Improvements for Patients and
Providers Act of 2008, as each has been amended, modified, revised or replaced
as well as any final rules and final regulations adopted pursuant to such Acts
and any written directives, instructions, guidelines, bulletins, manuals,
requirements, policies and standards issued by CMS.

“Member” means any holder of Company Common Units.

“MR Escrow Amount” means a dollar amount equal to $5,000,000.

 

15



--------------------------------------------------------------------------------

“Net Working Capital” means, as illustrated and categorized on Exhibit B,
current assets minus current liabilities (other than Indebtedness) determined on
a consolidated basis of the Business Entities and Related Consolidated Entities,
adjusted as described in this definition. The computation of Net Working Capital
shall be determined based, to the extent relevant, on the consolidated balance
sheet for the Business Entities and Related Consolidated Entities. Current
assets and current liabilities shall be calculated in accordance with GAAP
applied on a consistent basis. In computing Net Working Capital, any cash used
by the Business Entities or Related Consolidated Entities to fund any Excluded
Acquisitions shall be added back to current assets, and any assets, which would
otherwise be included in current assets acquired as a result of an Excluded
Acquisition, shall be excluded (deducted) from current assets and any
obligations incurred, assumed, or acquired as a result of an Excluded
Acquisition, which would otherwise be included in current liabilities, shall be
excluded (deducted) from current liabilities (it being understood that cash
shall be added back, and assets which would otherwise be included in current
assets and obligations incurred, assumed, or acquired that would otherwise be
included in current liabilities shall be excluded, with respect to an Excluded
Acquisition described in clause (y) of the definition of “Excluded Acquisitions”
on a pro rata basis based on the amount of the purchase price of such
acquisition that exceeds the $40,000,000 threshold referenced therein relative
to the entire purchase price of such acquisition). In addition, Net Working
Capital shall be reduced, without duplication, by a current liability in an
amount equal to the amount of any Blocker Tax Liability or Nevada Closing
Payments that remains unpaid as of the Closing.

“Neutral Accountant” means Deloitte LLP (or, if such firm shall decline or is
unable to act, another independent accounting firm of national reputation
selected by Parent and reasonably acceptable to the Member Representative).

“Nevada Closing Payments” means those certain transaction settlement payments
that may become due and payable pursuant to Section 1(a) of each of the Nevada
Settlement Agreements.

“Nevada Escrow Amount” means a dollar amount equal to $10,000,000.

“Nevada Second Tranche Payment” means any transaction settlement payment that is
due and payable pursuant to Section 1(b) of each of the Nevada Settlement
Agreements.

“Nevada Settlement Agreements” means, collectively, (i) that certain Settlement
Agreement, dated as of May 20, 2012, by and between JSA Healthcare Nevada,
L.L.C. and Sherif W. Abdou, M.D. and (ii) that certain Settlement Agreement,
dated as of May 20, 2012, by and between JSA Healthcare Nevada, L.L.C. and Amir
Bacchus, M.D.

“NYSE” means The New York Stock Exchange.

“One Day Parent Stock Volume-Weighted Average Price” means, for any day, the per
share volume-weighted average price as displayed under the heading Bloomberg
VWAP on Bloomberg (or, if Bloomberg ceases to publish such price, any successor
service mutually agreed to by Parent and the Company) page “DVA EQUITY VWAP” (or
the equivalent successor if such page is not available), in respect of the
period from the open of trading on the Trading Day immediately prior to such day
until the close of trading on such Trading Day (or if such volume-

 

16



--------------------------------------------------------------------------------

weighted average price is unavailable, the market price of one share of Parent
Common Stock over such Trading Day determined using a volume-weighted average
method by a nationally recognized investment banking firm (unaffiliated with
Parent or the Company) retained for this purpose by Parent).

“Owned Intellectual Property” means all Intellectual Property and Intellectual
Property Rights owned by any Business Entity or Related Entity.

“Owned Real Property” means the real property in which any Business Entity or
Related Entity has fee title (or equivalent) interest, together with all
buildings and other structures, facilities or improvements currently or
hereafter located thereon, all fixtures, systems, equipment and items of
personal property of any Business Entity or Related Entity attached or
appurtenant thereto and all easements, licenses, rights and appurtenances
relating to the foregoing.

“Parachute Payment Waivers” means the parachute payment waivers, each in a form
reasonably acceptable to Parent, from each person who the Company reasonably
believes, with respect to DNH Medical Management, Inc. or JSA Holdings, Inc., is
a “disqualified individual” (within the meaning of Section 280G of the Code and
the regulations promulgated thereunder), as determined immediately before the
initiation of the Section 280G Stockholder Approval process and who might
otherwise have, receive or have the right or entitlement to receive a parachute
payment under Section 280G of the Code, pursuant to which such person agreed to
waive any and all right or entitlement to such parachute payment to the extent
the value thereof exceeds 2.99 times such person’s base amount determined in
accordance with Section 280G of the Code and the regulations promulgated
thereunder.

“Parent Business Entities” means Parent and the Parent Subsidiaries.

“Parent Common Stock” means the common stock, par value $0.001 per share, of
Parent.

“Parent Disclosure Schedule” means the disclosure schedule, dated as of the date
of this Agreement, delivered by Parent to the Company in connection with this
Agreement.

“Parent Government Contract” means any Contract between Parent or any of the
Parent Subsidiaries and (a) any Governmental Authority, (b) any prime contractor
or grantee of a Governmental Authority in its capacity as prime contractor or
grantee, and (c) any subcontractor or subaward at any tier with respect to any
Contract of a type described in (a) or (b) above.

“Parent Government Contract Bid” means any quotation, bid or proposal for award
of any Parent Government Contract made by Parent or any of the Parent
Subsidiaries for which no award has been made and for which Parent or any of the
Parent Subsidiaries believes there is a reasonable prospect that such an award
to Parent or any of the Parent Subsidiaries may yet be made.

“Parent Material Adverse Effect” means any event, circumstance, change in, or
effect on any Parent Business Entity that is, or could reasonably be expected to
be, materially adverse to the business, assets, liabilities, results of
operations or the financial condition of the Parent Business Entities, taken as
a whole; provided, however, that none of the following, either alone or in
combination, shall be taken into account in determining whether there has been a
“Parent

 

17



--------------------------------------------------------------------------------

Material Adverse Effect”: (a) events, circumstances, changes, or effects that
generally affect the industries or segments thereof in which the Parent Business
Entities operate (including legal and regulatory changes), in each case to the
extent such events, circumstances, changes, or effects do not affect the Parent
Business Entities in a substantially disproportionate manner relative to other
participants in the industries in which the Parent Business Entities operate;
(b) general economic or political conditions (or changes therein), in each case
to the extent such conditions or changes do not affect the Parent Business
Entities in a substantially disproportionate manner relative to other
participants in the industries in which the Parent Business Entities operate;
(c) events, circumstances, changes, or effects affecting the financial, credit,
or securities markets in the United States generally, including changes in
interest rates or foreign exchange rates, to the extent such events,
circumstances, changes, or effects do not affect the Parent Business Entities in
a substantially disproportionate manner relative to other participants in the
industries in which the Parent Business Entities operate; (d) events,
circumstances, changes, or effects attributable to the consummation of the
Transactions, or the announcement of the execution of, this Agreement; (e) any
event, circumstance, change, or effect caused by acts of civil unrest, armed
hostility, sabotage, terrorism, or war (whether or not declared), including any
escalation or worsening thereof; (f) earthquakes, hurricanes, tsunamis,
tornadoes, floods, mudslides, volcanic eruptions, or other natural disasters;
(g) changes or modifications in GAAP, accounting principles, or practices
otherwise applicable to the Parent Business Entities; and (h) any event,
circumstance, change, or effect that results from any actions required to be
taken or not taken pursuant to this Agreement or upon the written request of the
Company.

“Parent Subsidiaries” means the entities owned or controlled, directly or
indirectly, by Parent.

“Parent’s Knowledge” or “Knowledge of Parent” means the actual knowledge, after
reasonable inquiry, of Kent J. Thiry, James K. Hilger, Dennis L. Kogod, Javier
Rodriguez, David T. Shapiro, Chetan P. Mehta, Kim M. Rivera, and Steve Grieger
as of the date of this Agreement.

“Per Option Closing Consideration” means, in respect of each Company Common Unit
subject to a Company Option immediately prior to the Effective Time, an amount
equal to the excess of the Per Unit Closing Consideration over the applicable
per unit exercise price.

“Per Unit Closing Consideration” means, in respect of each Company Common Unit,
the quotient obtained by dividing (a) the sum of (i) Aggregate Closing Stock
Consideration, (ii) Aggregate Closing Cash Consideration and (iii) the aggregate
per unit exercise price of all Company Options by (b) the Total Outstanding
Company Units.

“Permitted Encumbrances” means the following, in each case as to which no
enforcement, collection, execution, levy, or foreclosure proceeding shall have
been commenced: (a) statutory liens for current Taxes not yet due and payable,
or for Taxes the validity or amount of which is being contested in good faith by
appropriate proceedings and for which appropriate reserves have been
established; (b) materialmen’s, mechanics’, carriers’, workmen’s, and
repairmen’s liens and other similar liens arising in the ordinary course of
business for securing obligations that are not overdue for a period of more than
sixty (60) days (unless the validity or amount is being contested in good faith
by appropriate proceedings); (c) pledges or deposits to secure obligations under
Laws or similar legislation or to secure public or statutory obligations;

 

18



--------------------------------------------------------------------------------

(d) non-exclusive licenses of Intellectual Property entered into in the ordinary
course of business; (e) liens on leases, subleases, easements, licenses, rights
of use, rights to access, and rights of way arising from the provisions of such
agreements or benefiting or created by any superior estate, right, or interest
that do not or would not materially impair the use or occupancy of the real
property and improvements owned by any Business Entity or Related Entity or in
respect of which any Business Entity or Related Entity has a right to use;
(f) any Encumbrances set forth in any title policies, endorsements, title
commitments, title certificates, and/or title reports or any other minor survey
exemptions, reciprocal easement agreements, and other customary encumbrances on
title relating to any Business Entity’s or Related Entity’s interests in real
property, in each case, that (i) were not incurred in connection with any
indebtedness for borrowed money and (ii) do not materially impair the present
use of the properties or assets of the Business Entities or Related Entities;
provided that in each instance the Company shall have made available to Parent
prior to the date hereof a copy of such encumbrance on title; and (g) any lien
arising under any Contract evidencing indebtedness for borrowed money that will
be released at or prior to the Closing.

“Person” means any individual, partnership, firm, corporation, limited liability
company, association, trust, unincorporated organization, or other entity, as
well as any syndicate or group that would be deemed to be a person under
Section 13(d)(3) of the Exchange Act.

“Physician Partners” means the physicians who directly own any equity interests
in HCPAMG or any of its Subsidiaries.

“Post-Closing Tax Periods” means, collectively, all taxable periods both
beginning after and ending after the Closing Date and in the case of all
Straddle Periods the allocable portion beginning after and ending after the
Closing Date.

“Pre-Closing Tax Periods” means, collectively, all taxable periods both
beginning before and ending either before or on the Closing Date and in the case
of all Straddle Periods the allocable portion through the end of the Closing
Date.

“Programs” means the Medicare and Medicaid programs, plans or contracts and such
other similar federal, state or local reimbursement or governmental programs,
plans or contracts, as well as other third-party reimbursement and payment
programs, plans or contracts.

“Providers” means any primary care physicians or physician groups, medical
groups, ambulatory surgery centers, independent practice associations,
specialist physicians, dentists, optometrists, pharmacies and pharmacists,
radiologists or radiology centers, laboratories, mental health professionals,
chiropractors, physical therapists, any hospitals, skilled nursing facilities,
extended care facilities, other health care or services facilities, durable
medical equipment suppliers, home health agencies, alcoholism or drug abuse
centers, and any other specialty, ancillary or allied health professional.

“Registered” means issued by, registered with, or renewed by any Governmental
Authority or Internet domain name registrar.

“Related Consolidated Entities” means the entities through which the Business is
conducted (other than the Business Entities) and that are consolidated with the
Business Entities in the Audited Financial Statements, including HCPAMG and its
Subsidiaries, HealthCare Partners Medical Group (Bacchus), Ltd., JSA
Professional Association, and HCPMGI

 

19



--------------------------------------------------------------------------------

“Related Entities” means the Related Consolidated Entities, The Magan Medical
Group, and California Medical Group Insurance Company, Risk Retention Group.

“Related Parties” means the Business Entities, the Related Entities, the
Majority Member, the Substantial Members, and the Member Representative.

“Related Regulated Entity” individually, means HCPAMG and any other Related
Entity for which there are statutory net worth or other deposit or capital
requirements.

“Remedial Action” means all action to (a) clean up, remove, treat or handle in
any other way Hazardous Materials in the environment, (b) prevent the release of
Hazardous Materials so that they do not migrate, endanger or threaten to
endanger public health or the environment, or (c) perform remedial
investigations, feasibility studies, corrective actions, closures, and
post-remedial or post-closure studies, investigations, operations, maintenance,
or monitoring.

“Second Tranche Healthcare Escrowed Merger Consideration” means the lesser of
(i) $150,000,000 in Escrowed Merger Consideration, not including any amounts
retained in the Escrow Account or the Tax Indemnity Account or retained in the
Healthcare Indemnity Account as of the Second Escrow Distribution Date on
account of pending claims for indemnification, consisting of cash and Parent
Common Stock in the Escrow Proportion (to the extent possible and so as not to
create fractional shares of Parent Common Stock), with each share of Parent
Common Stock valued for these purposes at the One Day Parent Stock
Volume-Weighted Average Price as of the first (1st) anniversary of the Survival
End Date, and (ii) the remaining amount of Escrowed Merger Consideration, not
including any amounts retained in the Escrow Account or the Tax Indemnity
Account or retained in the Healthcare Indemnity Account as of the Second Escrow
Distribution Date on account of pending claims for indemnification, in the
Healthcare Indemnity Account as of the first (1st) anniversary of the Survival
End Date (with each share of Parent Common Stock valued for these purposes at
the One Day Parent Stock Volume-Weighted Average Price as of the first
(1st) anniversary of the Survival End Date).

“Second Tranche Tax Escrowed Merger Consideration” means the lesser of
(i) $25,000,000 in Escrowed Merger Consideration, not including any amounts
retained in the Escrow Account or the Healthcare Indemnity Account or retained
in the Tax Indemnity Account as of the Third Escrow Distribution Date on account
of pending claims for indemnification, consisting of cash and Parent Common
Stock in the Escrow Proportion (to the extent possible and so as not to create
fractional shares of Parent Common Stock), with each share of Parent Common
Stock valued for these purposes at the One Day Parent Stock Volume-Weighted
Average Price as of October 15, 2016, and (ii) the remaining amount of Escrowed
Merger Consideration, not including any amounts retained in the Escrow Account
or the Healthcare Indemnity Account or retained in the Tax Indemnity Account as
of the Third Escrow Distribution Date on account of pending claims for
indemnification, in the Tax Indemnity Account as of October 15, 2016 (with each
share of Parent Common Stock valued for these purposes at the One Day Parent
Stock Volume-Weighted Average Price as of October 15, 2016).

 

20



--------------------------------------------------------------------------------

“Section 280G Stockholder Approval” means the approval by such number of
stockholders of DNH Medical Management, Inc. and JSA Holdings, Inc. as is
required by the terms of Section 280G(b)(5)(B) of the Code so as to render the
parachute payment provisions of Section 280G of the Code inapplicable to any and
all accelerated vesting, payments, benefits, options, stock, and/or units
provided pursuant to the agreements, contracts or arrangements that might
otherwise result, separately or in the aggregate, in the payment of any amount
and/or the provision of any benefit that would not be deductible by reason of
Section 280G of the Code, with such stockholder vote obtained in a manner which
satisfies all applicable requirements of Section 280G(b)(5)(B) of the Code and
the regulations promulgated thereunder.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Senior Secured Target Yield” means the weighted average annual yield for the
Senior Secured Financing set forth on Section 1.01 of the Company Disclosure
Schedule.

“Shrink-Wrap Agreements” means “shrink-wrap” and “click-wrap” licenses and
licenses concerning generally commercially available software.

“Stock-Based Award” means any issued and outstanding award to purchase or
otherwise acquire Company Common Units (whether or not vested) held by any
Person and granted in accordance with Section 6.18(a) of this Agreement.

 

21



--------------------------------------------------------------------------------

“Stock Equivalency Unit” means each Company Common Unit with respect to which
Closing Merger Consideration in the form of Parent Common Stock has been or will
be received.

“Straddle Period” means each taxable period beginning on or before and ending
after the Closing Date.

“Subsidiaries” means the entities owned or controlled, directly or indirectly,
by the Company but excluding any Related Entity.

“Systems” means the computer and data processing systems, facilities, and
services used by any Business Entity or Related Entity, including all software,
hardware, networks (excluding any public networks), communications facilities,
platforms, and related systems and services in the custody or control of any
Business Entity or Related Entity.

“Target” means -$149,000,000 (negative $149,000,000).

“Tax” or “Taxes” means any federal, state, local, or non-U.S. income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Section 59A of
the Code), customs duties, capital stock, franchise, profits, withholding,
social security (or similar), unemployment, disability, real property, personal
property, sales, use, transfer, registration, value added, alternative or add-on
minimum, estimated, or other tax of any kind whatsoever, including any interest,
penalty, or addition thereto, whether disputed or not.

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any election,
schedule or attachment thereto, and including any amendment thereof.

“Total Outstanding Company Units” means the aggregate number of Company Common
Units (other than Company Common Units held by the Company in its treasury)
issued and outstanding as of immediately prior to the Closing plus the maximum
aggregate number of Company Common Units issuable upon full exercise of all
Company Options issued and outstanding as of immediately prior to the Closing,
whether vested or unvested. Notwithstanding the foregoing, “Total Outstanding
Company Units” shall not include (x) any Company Common Units issuable upon the
exercise of Company Options that are cancelled (other than pursuant to
Section 3.01(b)(ii)) or otherwise expire prior to the Closing to the extent not
exercised and (y) any Company Common Units subject to a Stock-Based Award.

“Trade Obligations” means any outstanding accounts payable and accounts
receivable arising in the ordinary course of business between any Business
Entity and any Related Entity but excluding any management fees payable by a
Related Consolidated Entity to a Business Entity.

“Trading Day” means any day on which the NYSE is open for business.

“Transaction Documents” means, collectively, this Agreement, the Escrow
Agreement, the MR Escrow Agreement, the Nevada Escrow Agreement, the Voting
Agreement, the Non-Competition Agreements, the Employment Agreements, the
Support Agreements, and all other

 

22



--------------------------------------------------------------------------------

agreements to be executed by the Company, the Related Entities, and/or any of
their Affiliates or Subsidiaries, on the one hand, and Parent or any of the
Parent Subsidiaries, on the other hand, in connection with the Transactions.

“Treasury Regulations” means one or more applicable Treasury Regulations
promulgated pursuant to the Code.

Section 1.02. Definitions. The following terms have the meanings set forth in
the Sections set forth below:

 

Definition

  

Location

Affected Employees    Section 6.16(a) Agreement    Preamble AMG Documents   
Section 7.02(i) Annual Meeting    Section 6.13(b) Antitrust Laws    Section
6.06(a) Audited Financial Statements    Section 4.08(a) Available Reserve   
Section 3.01(b)(iii) Blocker Corporation    Section 6.15(h) Blocker Tax Returns
   Section 6.15(h) Cap    Section 8.04(a) Cash Election    Section 3.03(b) Cash
Election Units    Section 3.03(b) Certificate of Merger    Section 2.02(b) CLLCA
   Recitals Closing    Section 2.02(a) Closing Adjustment Amounts    Section
3.05(a)(ii) Closing Date    Section 2.02(a) CMS    Section 1.01 Committed
Financing    Section 5.10 Committee    Section 6.13(b) Company    Preamble
Company Board    Recitals Company Common Units    Recitals Company Indemnified
Party    Section 8.03 Company Preferred Units    Section 4.03(b) Competing
Transaction    Section 6.03 Confidentiality Agreement    Section 6.04(a)
Continuing Employees    Section 6.16(b) Copyrights    Section 1.01 D&O/EPL Tail
Policies    Section 6.14(a) DC Distribution Tax Payment    Section 6.16(g)
Deferred Compensation Tax Payment    Section 6.16(g) Disagreement Notice   
Section 3.05(b) Dissenting Units    Section 3.01(d)

 

23



--------------------------------------------------------------------------------

Definition

  

Location

Earn-Out Calculation

   Section 3.06(b)(i) Earn-Out Calculation Objection Notice    Section
3.06(b)(ii) Earn-Out Calculation Statement    Section 3.06(b)(i) Earn-Out
Payment    Section 3.06(a) Earn-Out Review Period    Section 3.06(b)(ii)
Effective Time    Section 2.02(b) Election Deadline    Section 3.03(d) Election
Form    Section 3.03(a) Employee Transfer Date    Section 6.16(a) Election Form
Record Date    Section 3.03(a) Employment Agreements    Recitals EQ
Representations    Section 6.08(c) ERISA    Section 4.19(a) Escrow Account   
Section 3.02(a) Escrow Agreement    Section 3.02(a) Escrow Fund    Section
8.04(c) Escrow Payment    Section 3.01(a)(iv) Escrowed Merger Consideration   
Section 3.02(a) Estimated Adjustment Statement    Section 3.01(c) Estimated
Closing Balance Sheet    Section 3.01(c) Estimated Indebtedness Amount   
Section 3.01(c) Estimated Net Working Capital    Section 3.01(c) Estimated
Shortfall Amount    Section 3.01(c) Executive    Section 6.13(a) Exchange Agent
   Section 3.04(a) Fiduciary Tail Policies    Section 6.14(b) Fifth Distribution
Escrowed Merger Consideration    Section 3.02(f) Fifth Escrow Distribution Date
   Section 3.02(f) Final Adjustment Amounts    Section 3.05(b)(v) Final
Indebtedness Amount    Section 3.05(b)(v) Final Net Working Capital    Section
3.05(b)(v) Final Per Unit Adjustment Payment    Section 3.01(a)(ii) Financing   
Section 5.10 Financing Agreement    Section 6.08(b)(i) Financing Letter   
Section 5.10 Financing Registration Statement    Section 4.11(a) First
Distribution Escrowed Merger Consideration    Section 3.02(b) First Escrow
Distribution Date    Section 3.02(b) First Tranche    Section 3.06(a) Fourth
Escrow Distribution Date    Section 3.02(e) Healthcare Indemnity Account   
Section 3.02(b) Inbound Company IP Agreements    Section 1.01 Income Tax Payment
   Section 6.16(g) Insurance Policies    Section 4.27 ISS    Section 3.01(b)(iv)

 

24



--------------------------------------------------------------------------------

Definition

  

Location

JPMorgan

   Section 5.10 JPMorgan Securities    Section 5.10 Leases    Section 4.18(b)
Lender    Section 5.10 Liquidation    Section 6.15(h) Losses    Section 8.02
Mailing Date    Section 3.03(a) Majority Member    Recitals Material Contracts
   Section 4.22(a) Member Approval    Section 4.06 Member Meeting    Section
6.02(a) Member Representative    Preamble Merger    Recitals Merger Sub   
Preamble Merger Sub Unit    Section 3.01(g) Mixed Election    Section 3.03(b) MR
Escrow Account    Section 3.07 MR Escrow Agreement    Section 3.07 MR Escrow
Payment    Section 3.01(a)(v) MR Escrowed Merger Consideration    Section 3.07
MR Provisions    Preamble Nevada Escrow Account    Section 3.08 Nevada Escrow
Agreement    Section 3.08 Nevada Escrow Payment    Section 3.01(a)(vi) Nevada
Escrowed Merger Consideration    Section 3.08 New Certificates    Section
3.04(a) New Plans    Section 6.16(e) Non-Breaching Party    Section 10.10
Non-Competition Agreements    Recitals Non-Election Units    Section 3.03(b)
Parent    Preamble Parent Board    Recitals Parent Bylaws    Section 6.13(a)
Parent Capital Stock    Section 5.05(a) Parent Financial Statements    Section
5.06(a) Parent Indemnified Party    Section 8.02 Parent Plans    Section 6.16(h)
Parent Preferred Stock    Section 5.05(a) Parent SEC Reports    Section 5.04
Parent Termination Fee    Section 9.03(a) Patents    Section 1.01 Payors   
Section 4.29 Per Unit Earn-Out Payment    Section 3.01(a)(iii)

 

25



--------------------------------------------------------------------------------

Definition

  

Location

Per Unit Closing Stock Consideration

   Section 3.01(a)(i)(B) Permits    Section 4.15(c) Preliminary Adjustment
Statement    Section 3.05(a) Preliminary Closing Balance Sheet    Section
3.05(a)(i) Privacy Laws    Section 4.15(n) Prospectus    Section 4.11(b)
Purchase Price Allocation    Section 6.15(f) Purchase Price Allocation
Accounting Firm    Section 6.15(f) RBO Requirements    Section 4.15(i) Related
Entity Shares    Section 4.03(b) Registered Owned Intellectual Property   
Section 4.17(a) Registration Statement    Section 4.11(a) Representatives   
Section 4.30 Resolution Period    Section 3.05(b)(i) Review Period    Section
3.05(b) SEC    Section 4.07 Second Distribution Escrowed Merger Consideration   
Section 3.02(c) Second Escrow Distribution Date    Section 3.02(c) Second
Tranche    Section 3.06(a) Section 409A    Section 4.19(j) Senior Secured
Financing    Section 5.10 Severance Arrangements    Section 6.16(b) Shortfall
Number    Section 3.03(h) Specified Reps    Section 8.01 Stock Election   
Section 3.03(b) Stock Election Number    Section 3.03(g) Stock Election Units   
Section 3.03(b) Subsidiary Shares    Section 4.03(b) Substantial Members   
Recitals Support Agreements    Recitals Survival End Date    Section 8.01
Surviving Entity    Section 2.01 Syndicated Senior Secured Financing    Section
5.10 Tax Indemnity Account    Section 3.02(b) Termination Date    Section
9.01(a) Third Distribution Escrowed Merger Consideration    Section 3.02(d)
Third Escrow Distribution Date    Section 3.02(d) Third-Party Claim    Section
8.05(b) Total Adjustment Amount    Section 3.05(f) Total Cash Earn-Out
Consideration    Section 3.06(a) Total Shortfall Amount    Section 3.05(f) Trade
Secrets    Section 1.01 Trademarks    Section 1.01 Transactions    Recitals

 

26



--------------------------------------------------------------------------------

Definition

  

Location

Transferred Employees

   Section 6.16(a) Unaudited Financial Statements    Section 4.08(a) Unit
Conversion Number    Section 3.03(f) Unitholder Representative    Section
3.03(b) Unresolved Items    Section 3.05(b)(iii) Unsecured Financing    Section
5.10 Unsecured Financing Amount    Section 5.10 Voting Agreement    Recitals
WARN    Section 6.16(i) Welfare Plans    Section 6.16(d)

Section 1.03. Interpretation and Rules of Construction.

(a) In this Agreement, except to the extent otherwise provided or the context
otherwise requires:

(i) when a reference is made in this Agreement to an Article, Section, or
Exhibit, such reference is to an Article or Section of, or an Exhibit to, this
Agreement;

(ii) the table of contents and headings of this Agreement are for reference
purposes only and do not affect in any way the meaning or interpretation of this
Agreement;

(iii) whenever the words “include,” “includes” or “including” are used in this
Agreement, they are deemed to be followed by the words “without limitation”;

(iv) the words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, refer to this Agreement as a whole and not to any
particular provision of this Agreement;

(v) all terms defined in this Agreement have the defined meanings when used in
any certificate or other document delivered or made available pursuant hereto,
unless otherwise defined therein;

(vi) the definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms;

(vii) references to a Person are also to its successors and permitted assigns;

(viii) the use of “or” is not intended to be exclusive unless expressly
indicated otherwise; and

(ix) references to sums of money are expressed in lawful currency of the United
States of America, and “$” refers to U.S. dollars.

 

27



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary contained in the Company Disclosure
Schedule or in this Agreement, the information and disclosures contained in any
Section of the Company Disclosure Schedule shall be deemed to be disclosed and
incorporated by reference in any other Section of the Company Disclosure
Schedule as though fully set forth in such other Section to the extent the
relevance of such information to such other Section is reasonably apparent on
the face of such information. No reference to or disclosure of any item or other
matter in any Section of this Agreement, including any Section of the Company
Disclosure Schedule, shall be construed as an admission or indication that such
item or other matter is material or that such item or other matter is required
to be referred to or disclosed in this Agreement. Without limiting the
foregoing, no such reference to or disclosure of a possible breach or violation
of any Contract or Law shall be construed as an admission or indication that a
breach or violation exists or has actually occurred.

(c) Notwithstanding anything to the contrary contained in the Parent Disclosure
Schedule or in this Agreement, the information and disclosures contained in any
Section of the Parent Disclosure Schedule shall be deemed to be disclosed and
incorporated by reference in any other Section of the Parent Disclosure Schedule
as though fully set forth in such other Section to the extent the relevance of
such information to such other Section is reasonably apparent on the face of
such information. No reference to or disclosure of any item or other matter in
any Section of this Agreement, including any Section of the Parent Disclosure
Schedule, shall be construed as an admission or indication that such item or
other matter is material or that such item or other matter is required to be
referred to or disclosed in this Agreement. Without limiting the foregoing, no
such reference to or disclosure of a possible breach or violation of any
Contract or Law shall be construed as an admission or indication that a breach
or violation exists or has actually occurred.

ARTICLE II

THE MERGER

Section 2.01. The Merger. Upon the terms and subject to the conditions of this
Agreement, and in accordance with the CLLCA, at the Effective Time, the Company
and Merger Sub shall consummate the Merger pursuant to which (a) Merger Sub
shall be merged with and into the Company and the separate existence of Merger
Sub shall thereupon cease, (b) the Company shall be the surviving entity in the
Merger (the “Surviving Entity”), and (c) the separate existence of the Company
with all its rights, privileges, immunities, powers, and franchises shall
continue unaffected by the Merger (and any reference herein to the Company shall
be deemed to include a reference to the Surviving Entity with respect to the
period following the Merger). The Merger shall have the effects set forth in
Section 17554 of the CLLCA.

Section 2.02. Closing; Effective Time.

(a) The closing of the Merger (the “Closing”) shall take place at 10:00 a.m.,
New York City time, on a date to be specified by the parties hereto, which shall
be no later than the third (3rd) Business Day after the satisfaction or waiver
of all of the conditions set forth in ARTICLE VII hereof (other than those
conditions that by their nature are to be satisfied at the

 

28



--------------------------------------------------------------------------------

Closing, it being understood that the occurrence of the Closing shall remain
subject to the satisfaction or waiver of such conditions at the Closing), at the
offices of Morrison & Foerster LLP, 1290 Avenue of the Americas, New York, New
York 10104, unless another time, date, or place is agreed to in writing by
Parent and the Company. The date on which the Closing occurs is referred to
herein as the “Closing Date.”

(b) Upon the terms and subject to the conditions of this Agreement, as soon as
practicable on the Closing Date, the parties shall cause the Merger to be
consummated by filing a certificate of merger substantially in the form attached
hereto as Exhibit C (the “Certificate of Merger”) with the Secretary of State of
the State of California for filing as provided in the CLLCA, and shall make all
other filings or recordings required by the CLLCA in connection with the Merger.
The Merger shall become effective at such time as the Certificate of Merger is
duly filed with the Secretary of State of the State of California (at the time
specified therein, or if no such time is specified therein, as of the close of
business on the date so filed), or at such subsequent date or time as Parent and
the Company shall agree and specify in the Certificate of Merger or, if not
specified therein, by the CLLCA. The time at which the Merger becomes effective
is referred to herein as the “Effective Time.”

Section 2.03. Effect of the Merger. At the Effective Time, the effect of the
Merger shall be as provided in this Agreement and the applicable provisions of
the CLLCA. Without limiting the generality of the foregoing, and subject
thereto, at the Effective Time, except as otherwise provided herein, all the
properties, rights, privileges, powers, and franchises of the Company and Merger
Sub shall vest in the Surviving Entity, and all debts, liabilities, and duties
of the Company and Merger Sub shall become the debts, liabilities, and duties of
the Surviving Entity.

Section 2.04. Organizational Documents of the Surviving Entity. At the Effective
Time, by virtue of the Merger and without any action on the part of Parent,
Merger Sub, or the Company, the Articles of Organization of the Company shall be
amended and restated in their entirety as set forth in Exhibit D to this
Agreement, and so amended and restated shall be the Articles of Organization of
the Surviving Entity until thereafter changed or amended as provided therein or
by applicable Law. The Limited Liability Company Operating Agreement of the
Company shall be amended and restated at and as of the Effective Time as set
forth in Exhibit E and shall be the Limited Liability Company Operating
Agreement of the Surviving Entity until thereafter changed or amended as
provided therein or by applicable Law.

Section 2.05. Managers and Officers of the Surviving Entity. The managers of
Merger Sub immediately prior to the Effective Time shall be the managers of the
Surviving Entity until the earlier of their resignation or removal or until
their respective successors are duly elected and qualified, as the case may be.
The officers of the Company immediately prior to the Effective Time shall be the
initial officers of the Surviving Entity until the earlier of their resignation
or removal or until their respective successors are duly designated, as the case
may be.

 

29



--------------------------------------------------------------------------------

ARTICLE III

CONSIDERATION; EXCHANGE PROCEDURES

Section 3.01. Conversion or Cancellation of Units. At the Effective Time, by
virtue of the Merger and without any action on the part of Parent, Merger Sub,
the Company, or the holder of any Company Common Units, Company Options,
Stock-Based Awards, or Merger Sub Units:

(a) Company Common Units. Subject to the provisions of this ARTICLE III, each
Company Common Unit (whether or not subject to restriction) issued and
outstanding immediately prior to the Effective Time (other than (x) Company
Common Units directly or indirectly owned by Parent, Merger Sub, or the Company,
(y) Dissenting Units, and (z) Stock-Based Awards) will be converted into and
constitute, as provided in and subject to the limitations set forth in this
Agreement, the right to receive at the election of the holder thereof as
provided in, and as adjusted pursuant to, Section 3.03, the following
consideration:

(i) Closing Date Payment. Payable upon the Closing in accordance with
Section 3.03 hereof, subject to Section 3.01(c), Section 3.02, Section 3.07, and
Section 3.08:

(A). for each such Company Common Unit with respect to which a Cash Election has
been effectively made and not revoked or lost pursuant to Section 3.03, cash,
without interest, in an amount equal to the Per Unit Closing Consideration;

(B). for each such Company Common Unit with respect to which a Stock Election
has been effectively made and not revoked or lost pursuant to Section 3.03, that
number of shares of Parent Common Stock as is equal to the Exchange Ratio (the
“Per Unit Closing Stock Consideration”); or

(C). for each such Company Common Unit other than units as to which a Cash
Election, a Stock Election, or a Mixed Election has been effectively made and
not revoked or lost pursuant to Section 3.03, the Per Unit Closing Stock
Consideration or Per Unit Closing Consideration as is determined in accordance
with Section 3.03.

(ii) Post-Closing Adjustment. Payable upon the occurrence of those events
specified in Section 3.05 hereof (the “Final Per Unit Adjustment Payment”), an
amount of cash (without interest) equal to the quotient obtained by dividing
(x) the Total Adjustment Amount by (y) the Total Outstanding Company Units.

(iii) Earn-Out Payment. Payable upon the occurrence of those events specified in
Section 3.06 hereof, an amount of cash (without interest) equal to the quotient
obtained by dividing (x) the Total Cash Earn-Out Consideration, by (y) the Total
Outstanding Company Units (the “Per Unit Earn-Out Payment”).

(iv) Escrow Payment. A non-transferable, contingent right to distributions of
funds (together with earnings thereon) to be held in one or more escrow

 

30



--------------------------------------------------------------------------------

accounts pursuant to the Escrow Agreement from and after the Effective Time, to
secure purchase price adjustment obligations to Parent and indemnification
obligations to the Parent Indemnified Parties (as defined in Section 8.02)
attributable to such Company Common Unit, such distributions to be paid in
accordance with Section 3.02 (the “Escrow Payment”).

(v) MR Escrow Payment. A non-transferable, contingent right to distributions of
funds (together with earnings thereon) to be held in an escrow account pursuant
to the MR Escrow Agreement from and after the Effective Time, to fund, if
necessary, the costs and expenses of the Member Representative acting in such
capacity attributable to such Company Common Unit, such distributions to be paid
in accordance with Section 3.07 (the “MR Escrow Payment”).

(vi) Nevada Escrow Payment. A non-transferable, contingent right to
distributions of funds (together with earnings thereon) to be held in an escrow
account pursuant to the Nevada Escrow Agreement from and after the Effective
Time, to fund, if applicable, certain transaction settlement payments that may
become due and payable pursuant to Section 1(c) of each of the Nevada Settlement
Agreements, such distributions to be paid in accordance with Section 3.08 (the
“Nevada Escrow Payment”).

(b) Treatment of Stock-Based Awards and Company Options.

(i) Stock-Based Awards. At the Effective Time, by virtue of the Merger and
without any action on the part of Parent, Merger Sub, the Company or the holders
of Stock-Based Awards, each Stock-Based Award, if any, that was granted in
accordance with Section 6.18(a) will be assumed by Parent and will continue to
have, and be subject to, the same terms and conditions of such award immediately
prior to the Effective Time, including the vesting restrictions, except that
(x) each Stock-Based Award will be exercisable for a number of validly issued,
fully paid and non-assessable shares of Parent Common Stock equal to the product
of the number of Company Common Units subject to such award immediately prior to
the Effective Time multiplied by the Exchange Ratio, rounded down to the nearest
whole number of shares of Parent Common Stock, (y) if applicable, the per unit
base or exercise price for the Parent Common Stock issuable upon exercise of
such assumed Stock-Based Award will be equal to the quotient determined by
dividing the per unit base or exercise price for such Stock-Based Award
immediately prior to the Effective Time by the Exchange Ratio, rounded up to the
nearest whole cent, and (z) all references to the “Company” in the Company Plan
and the award agreements will be references to Parent.

 

31



--------------------------------------------------------------------------------

(ii) Company Options. Parent shall not assume or otherwise replace any Company
Options in connection with the Transactions. Upon the terms and subject to the
conditions set forth in this Agreement, each Company Option that is outstanding
immediately prior to the Effective Time shall accelerate and become fully vested
and exercisable as of immediately prior to the Effective Time and, to the extent
unexercised, shall be cancelled, extinguished, and automatically converted into
the right to receive, for each Company Common Unit subject to such Company
Option immediately prior to the Effective Time, in consideration of such
cancellation, subject to Section 3.01(c), Section 3.02, Section 3.07, and
Section 3.08:

(A). Closing Date Payment. Payable upon the Closing, an amount of cash (without
interest) equal to the Per Option Closing Consideration.

(B). Post-Closing Adjustment. Payable upon the occurrence of those events
specified in Section 3.05 hereof, an amount of cash (without interest) equal to
the Final Per Unit Adjustment Payment.

(C). Earn-Out Payment. Payable upon the occurrence of those events specified in
Section 3.06 hereof, an amount of cash (without interest) equal to the Per Unit
Earn-Out Payment.

(D). Escrow Payment. A non-transferable, contingent right to distributions of
Escrow Payment attributable to each Company Common Unit subject to such Company
Option, such distributions to be paid in accordance with Section 3.02.

(E). MR Escrow Payment. A non-transferable, contingent right to distributions of
MR Escrow Payment attributable to each Company Common Unit subject to such
Company Option, such distributions to be paid in accordance with Section 3.07.

(F). Nevada Escrow Payment. A non-transferable, contingent right to
distributions of Nevada Escrow Payment attributable to each Company Common Unit
subject to such Company Option, such distributions to be paid in accordance with
Section 3.08.

(G). The payment of the Per Option Closing Consideration and, if and when due,
the Final Per Unit Adjustment Payment, the Per Unit Earn-Out Payment, the Escrow
Payment, the MR Escrow Payment, and the Nevada Escrow Payment with respect to
the Company Options shall be reduced by any applicable income or employment Tax
withholding required under the Code or any provision of applicable state, local,
or foreign Tax law. To the extent that amounts are so withheld, such withheld
amounts shall be timely paid to the applicable taxing authority and treated for
all purposes of this Agreement as having been paid to the holder of such Company
Options. As applicable, payment of the Per Unit Earn-Out Payment shall be made
prior to the date that is five (5) years following the Effective Time and
otherwise in accordance with Section 1.409A-3(i)(5)(iv)(A) of the Treasury
Regulations or any successor thereto.

(iii) If determined by Parent in its sole discretion, following the Effective
Time, in accordance with the NYSE listing standards, Parent will be able to
grant stock-based awards under the terms of its 2011 Incentive Award Plan or
another stock plan adopted by Parent to issue the reserved but unissued Company
Common Units otherwise issuable under the Company Plan, except that (i) the
equity interests covered by such awards will be shares of Parent Common Stock
and (ii) the number of Company Common Units available for issuance shall be
converted into a number of shares of Parent Common Stock equal to the product of
the number of Company Common Units otherwise available for issuance under the
Company Plan immediately prior to the Effective Time (after taking into
consideration the number of Company Common Units

 

32



--------------------------------------------------------------------------------

that will return to the Company Plan in connection with the cancellation of the
Company Options contemplated by this Section) multiplied by the Exchange Ratio,
rounded down to the nearest whole number of shares of Parent Common Stock (the
“Available Reserve”); provided, however, that the Available Reserve shall in no
event exceed 1,500,000 shares of Parent Common Stock. In accordance with the
NYSE listing standards, the time during which such shares of Parent Common Stock
are available will not be extended beyond the period when they would have
otherwise been available under the Company Plan, absent the Merger, and no
stock-based awards will be granted by Parent to individuals who were employed,
immediately before the transaction, by Parent or any of the Parent Subsidiaries
in existence immediately prior to the Effective Time. As soon as practicable
following the Effective Time, but in any event within ten (10) Business Days
thereafter, Parent shall prepare and file with the SEC a registration statement
on Form S-8 covering the assumed Stock-Based Awards, if any, and the Available
Reserve, if any, and Parent shall cause the same to become effective.

(iv) Notwithstanding the preceding subparagraph (iii), if Parent obtains a
recommendation by Institutional Shareholder Services, a proxy advisory
subsidiary of MSCI Inc. (“ISS”), of a vote “for” the amendment to its 2011
Incentive Award Plan described in Parent’s Proxy Statement for its 2012 Annual
Stockholder Meeting, Parent shall not assume the Available Reserve or otherwise
be able to grant any stock-based awards as of or following the Effective Time or
cause the Company under the terms hereof to grant any stock-based awards prior
to or as of the Effective Time, in each case attributable to the reserved but
unissued Company Common Units otherwise issuable under the Company Plan
immediately prior to the Effective Time.

(v) Prior to the Effective Time, the Company shall take any and all action
necessary or reasonably requested by Parent to effect the assumption of the
Stock-Based Awards and the cancellation and cash-out of the Company Options and
in furtherance of preserving and assuming the Available Reserve, including
adopting all resolutions, giving all notices, obtaining any written consents,
and taking any other actions that are necessary or appropriate to effectuate
this Section 3.01(b). Any notices, consents, or other communications to holders
of Stock-Based Awards or Company Options will be subject to the review and
approval of Parent, which shall not be unreasonably withheld, conditioned, or
delayed. No awards shall be granted pursuant to the Company Plan following the
Effective Time.

(c) Estimated Amounts Included In Closing Merger Consideration. No later than
five (5) Business Days prior to the Closing Date, the Company shall prepare and
deliver to Parent (i) an estimated consolidated balance sheet of the Business
Entities and Related Consolidated Entities as of immediately prior to the
Effective Time (the “Estimated Closing Balance Sheet”) and (ii) a statement
derived from such estimated consolidated balance sheet (the “Estimated
Adjustment Statement”) setting forth the Company’s good faith estimates of the
Net Working Capital of the Business Entities and Related Consolidated Entities
(such estimates, the “Estimated Net Working Capital”) and the Indebtedness
Amount (the “Estimated Indebtedness Amount”), in each case as of immediately
prior to the Effective Time. The Estimated Closing Balance Sheet and the
Estimated Adjustment Statement shall be prepared in a manner consistent with
Exhibit B and in accordance with GAAP, applied on a basis consistent with the
Audited

 

33



--------------------------------------------------------------------------------

Financial Statements, and include reasonable detail with respect to the
calculation of each component of the Estimated Net Working Capital and the
Estimated Indebtedness Amount; provided that Estimated Net Working Capital and
Estimated Indebtedness Amount shall be calculated in accordance with the
definitions of those terms herein. The Company and Parent shall use good faith
efforts to resolve prior to the Closing any disagreements between them
concerning the computation of any of the items on the Estimated Closing Balance
Sheet or the Estimated Adjustment Statement; provided, however, if the parties
are unable to resolve any such disagreement, any item in dispute shall be deemed
(solely for purposes of determining the Closing Merger Consideration, but
subject in all respects to adjustment pursuant to Section 3.05) equal to the sum
of (x) the estimate prepared in good faith by the Company and (y) Parent’s good
faith estimate of such item, divided by two. If the Estimated Net Working
Capital minus the Estimated Indebtedness Amount is less than the Target (such
deficiency stated as a positive number, the “Estimated Shortfall Amount”), then
the Closing Merger Consideration shall be decreased by an amount equal to the
Estimated Shortfall Amount and the Per Unit Closing Consideration shall be
decreased by an amount equal to the Estimated Shortfall Amount divided by the
Total Outstanding Company Units.

(d) Dissenting Units. Notwithstanding anything in this Agreement to the
contrary, Company Common Units that are issued and outstanding immediately prior
to the Effective Time and that are held by Members properly exercising
dissenter’s rights available under the Dissenter’s Act (the “Dissenting Units”)
shall be converted into the right to receive payment from the Surviving Entity
with respect thereto and shall not be converted into or be exchangeable for the
right to receive cash or shares of Parent Common Stock unless and until such
holders shall have failed to perfect or shall have effectively withdrawn or lost
their rights to appraisal under the Dissenter’s Act. Dissenting Units shall be
treated in accordance with the Dissenter’s Act. If any such holder shall have
failed to perfect or shall have effectively withdrawn or lost such right to
appraisal, such holder’s Company Common Units shall thereupon be converted into
and become exchangeable only for the right to receive, as of the Effective Time,
cash or shares of Parent Common Stock in accordance with the terms of this
ARTICLE III. The Company shall give Parent: (i) prompt notice of any written
demands for appraisal of any Company Common Units, any attempted withdrawals of
such demands, and any other instruments served pursuant to the Dissenter’s Act
and received by the Company relating to rights to be paid the “fair value” of
Dissenting Units, as provided in the Dissenter’s Act; and (ii) the opportunity
to participate in, and, after the Closing, direct, all negotiations and Actions
with respect to demands for appraisal under the Dissenter’s Act. The Company
shall not, except with the prior written consent of Parent, voluntarily make or
agree to make any payment with respect to any demands for appraisal of Company
Common Units. The Company or the Surviving Entity, as applicable under the
Dissenter’s Act, shall comply with all notice requirements under the Dissenter’s
Act.

(e) Rights as Unitholders; Unit Transfers. From and after the Effective Time,
Company Common Units shall be no longer outstanding and shall automatically be
canceled and shall cease to exist, and Members will have no rights as
unitholders of the Company, other than rights to receive (without interest)
(i) any then-unpaid dividend or other distribution with respect to such Company
Common Units having a record date before the Effective Time and (ii) the
consideration to which such holders are entitled in accordance with this ARTICLE
III (or as to Dissenting Units, such rights as provided by the CLLCA). After the
Effective Time, there will be

 

34



--------------------------------------------------------------------------------

no transfers of Company Common Units on the unit transfer books of the Company
or the Surviving Entity, and Company Common Units presented to Parent or the
Surviving Entity for any reason will be canceled and exchanged in accordance
with this ARTICLE III. Notwithstanding anything in this Section 3.01 to the
contrary, at the Effective Time and by virtue of the Merger, each Company Common
Unit beneficially owned by the Company (other than units held in a trust,
fiduciary, or nominee capacity or as a result of debts previously contracted) or
held in the Company’s treasury will be canceled and retired and will cease to
exist, and no shares of Parent Common Stock or any other consideration will be
issued or paid in exchange therefor.

(f) Anti-Dilution Adjustments. If Parent changes (or the Parent Board sets a
related record date that will occur before the Effective Time for a change in)
the number or kind of shares of Parent Common Stock outstanding by way of a
stock split, stock dividend, recapitalization, reclassification, reorganization,
or similar transaction, then the Aggregate Parent Share Number, the Closing
Price, and the Exchange Ratio (and any other dependent items) will be adjusted
proportionately to account for such change. If the Company changes (or the
Company Board sets a related record date that will occur before the Effective
Time for a change in) the number or kind of Company Common Units (or rights
thereto) outstanding by way of a stock split, stock dividend, recapitalization,
reclassification, reorganization, or similar transaction, then the aggregate per
unit exercise price of all Company Options (and any other dependent items) will
be adjusted proportionately to account for such change.

(g) Merger Sub Units. Each unit of membership interest in Merger Sub (a “Merger
Sub Unit”) issued and outstanding immediately prior to the Effective Time will
be converted into one common unit of the Surviving Entity.

(h) Fractional Shares. Notwithstanding any other provision hereof, no fractional
shares of Parent Common Stock and no certificates or scrip therefor, or other
evidence of ownership thereof, will be issued in the Merger. Instead, Parent
will pay to each holder of Company Common Units who would otherwise be entitled
to a fractional share of Parent Common Stock an amount in cash (without
interest) determined by multiplying such fraction of a share of Parent Common
Stock by the Closing Price.

Section 3.02. Escrowed Merger Consideration.

(a) A portion of the Closing Merger Consideration equal to the Escrow Amount
shall constitute escrowed merger consideration (collectively with any earnings
or dividends or other distributions thereon, if any, the “Escrowed Merger
Consideration”). The Escrowed Merger Consideration shall be withheld from the
Closing Merger Consideration otherwise deliverable to the Members and holders of
Company Options on the Closing Date to serve as security for the benefit of
Parent (on behalf of itself or any other Parent Indemnified Party) against
(x) the indemnification afforded the Parent Indemnified Parties by ARTICLE VIII
of this Agreement and (y) any reduction in the Aggregate Final Per Unit Merger
Consideration or the Aggregate Final Per Option Merger Consideration made
pursuant to Section 3.05(f). The Escrowed Merger Consideration shall consist of
cash and Parent Common Stock in the Escrow Proportion, with each share of Parent
Common Stock valued for these purposes at the One Day Parent Stock
Volume-Weighted Average Price as of the Closing Date. On the Closing Date, the

 

35



--------------------------------------------------------------------------------

Escrowed Merger Consideration shall be deposited by Parent with the Escrow Agent
in an escrow account (the “Escrow Account”) established in accordance with an
escrow agreement to be entered into among Parent, the Member Representative, and
the Escrow Agent, consistent with the terms set forth in this Agreement and
other customary terms and conditions for similar agreements (the “Escrow
Agreement”). The Escrow Agreement shall provide that Parent is, for federal
income tax purposes, the owner of the Escrowed Merger Consideration and is
taxable on any earnings thereon. If any payment is required to be made to Parent
pursuant to this Section 3.02, Parent and the Member Representative shall
promptly provide written instructions to the Escrow Agent, pursuant to the terms
of the Escrow Agreement, to deliver to Parent out of the Escrow Fund an amount
of cash and Parent Common Stock, in the Escrow Proportion (to the extent
possible and so as not to create fractional shares of Parent Common Stock), that
in the aggregate is equal in value to such required payment, with each share of
Parent Common Stock valued for these purposes at the One Day Parent Stock
Volume-Weighted Average Price as of the date of such distribution.

(b) On the Survival End Date (the “First Escrow Distribution Date”), the Escrow
Agent shall create two additional separate escrow accounts. The Escrow Agent
shall deposit from the Escrow Account into the first additional account (the
“Healthcare Indemnity Account”) the First Tranche Healthcare Escrowed Merger
Consideration. The Escrow Agent shall deposit from the Escrow Account into the
second additional account (the “Tax Indemnity Account”) the First Tranche Tax
Escrowed Merger Consideration. In addition, no later than the second
(2nd) Business Day following the Survival End Date, Parent and the Member
Representative shall provide written instructions to the Escrow Agent, pursuant
to the terms of the Escrow Agreement, to deliver to the Members and to the
Company for proper payment to the holders of the Company Options as of the
Closing, no later than the fifth (5th) Business Day following the First Escrow
Distribution Date, any Escrowed Merger Consideration remaining in the Escrow
Account other than the First Tranche Healthcare Escrowed Merger Consideration
deposited in the Healthcare Indemnity Account and the First Tranche Tax Escrowed
Merger Consideration deposited in the Tax Indemnity Account (the “First
Distribution Escrowed Merger Consideration”) as follows: (i) the aggregate
amount of First Distribution Escrowed Merger Consideration that consists of
Parent Common Stock to the Members who held Stock Equivalency Units as of the
Closing pro rata based on the Stock Equivalency Units held by such Members as of
the Closing, (ii) the aggregate amount of dividends or other distributions made
on Parent Common Stock, or earnings on such dividends or other distributions,
held in escrow to the Members who held Stock Equivalency Units as of the Closing
pro rata based on the Stock Equivalency Units held by such Members as of the
Closing, and (iii) the aggregate amount of First Distribution Escrowed Merger
Consideration that consists of cash (other than cash amounts set forth in clause
(ii) above), including all earnings on Escrowed Merger Consideration that
consists of cash held in escrow, to the Members who held Cash Equivalency Units
as of the Closing and the holders of Company Options pro rata based on the Cash
Equivalency Units held by such Members and holders of Company Options as of the
Closing, it being understood that any such payments made to the holders of
Company Options shall be subject to Section 3.01(b)(ii)(G); provided that, if on
the First Escrow Distribution Date any claim for indemnification by any Parent
Indemnified Party under Section 8.02 is outstanding, then such amount of cash
and Parent Common Stock, in the Escrow Proportion (to the extent possible and so
as not to create fractional shares of Parent Common Stock), that in the
aggregate is equal in value to the amount that may be reasonably necessary to
satisfy such claim (or, if such amount is

 

36



--------------------------------------------------------------------------------

greater than the amount remaining in the Escrow Account, then the amount of cash
and Parent Common Stock remaining in the Escrow Account), with each share of
Parent Common Stock valued for these purposes at the One Day Parent Stock
Volume-Weighted Average Price as of the First Escrow Distribution Date, shall
not be distributed pursuant to this Section 3.02 for so long as such claim is
outstanding and, following resolution of such claim, any amount remaining in the
Escrow Account that was held back shall be distributed in accordance with
clauses (i), (ii) and (iii) above.

(c) No later than the second (2nd) Business Day following the first
(1st) anniversary of the Survival End Date (such first anniversary, the “Second
Escrow Distribution Date”), Parent and the Member Representative shall provide
written instructions to the Escrow Agent, pursuant to the terms of the Escrow
Agreement, to deliver to the Members and to the Company for proper payment to
the holders of the Company Options as of the Closing, no later than the fifth
(5th) Business Day following the Second Escrow Distribution Date, any Escrowed
Merger Consideration in the Healthcare Indemnity Account in excess of the Second
Tranche Healthcare Escrowed Merger Consideration (the “Second Distribution
Escrowed Merger Consideration”) as follows: (i) the aggregate amount of Second
Distribution Escrowed Merger Consideration in the Healthcare Indemnity Account
that consists of Parent Common Stock to the Members who held Stock Equivalency
Units as of the Closing pro rata based on the Stock Equivalency Units held by
such Members as of the Closing, (ii) the aggregate amount of dividends or other
distributions made on Parent Common Stock, or earnings on such dividends or
other distributions, held in the Healthcare Indemnity Account to the Members who
held Stock Equivalency Units as of the Closing pro rata based on the Stock
Equivalency Units held by such Members as of the Closing, and (iii) the
aggregate amount of Second Distribution Escrowed Merger Consideration in the
Healthcare Indemnity Account that consists of cash (other than cash amounts set
forth in clause (ii) above), including all earnings on Escrowed Merger
Consideration that consists of cash held in the Healthcare Indemnity Account, to
the Members who held Cash Equivalency Units as of the Closing and the holders of
Company Options pro rata based on the Cash Equivalency Units held by such
Members and holders of Company Options as of the Closing, it being understood
that any such payments made to the holders of Company Options shall be subject
to Section 3.01(b)(ii)(G); provided that, if on the Second Escrow Distribution
Date any claim for indemnification of the type described in Section 8.04(a)(v)
is outstanding, then such amount of cash and Parent Common Stock, in the Escrow
Proportion (to the extent possible and so as not to create fractional shares of
Parent Common Stock), that in the aggregate is equal in value to the amount that
may be reasonably necessary to satisfy such claim (or, if such amount is greater
than the amount remaining in the Healthcare Indemnity Account, then the amount
of cash and Parent Common Stock remaining in the Healthcare Indemnity Account),
with each share of Parent Common Stock valued for these purposes at the One Day
Parent Stock Volume-Weighted Average Price as of the Second Escrow Distribution
Date, shall not be distributed pursuant to this Section 3.02 for so long as such
claim is outstanding and, following resolution of such claim, any amount
remaining in the Healthcare Indemnity Escrow Account that was held back shall be
distributed in accordance with clauses (i), (ii) and (iii) above.

(d) No later than the second (2nd) Business Day following October 15, 2016
(October 15, 2016 being referred to herein as the “Third Escrow Distribution
Date”), Parent and the Member Representative shall provide written instructions
to the Escrow Agent, pursuant to the terms of the Escrow Agreement, to deliver
to the Members and to the Company for proper

 

37



--------------------------------------------------------------------------------

payment to the holders of the Company Options as of the Closing, no later than
the fifth (5th) Business Day following the Third Escrow Distribution Date, any
Escrowed Merger Consideration in the Tax Indemnity Account in excess of the
Second Tranche Tax Escrowed Merger Consideration (the “Third Distribution
Escrowed Merger Consideration”) as follows: (i) the aggregate amount of Third
Distribution Escrowed Merger Consideration in the Tax Indemnity Account that
consists of Parent Common Stock to the Members who held Stock Equivalency Units
as of the Closing pro rata based on the Stock Equivalency Units held by such
Members as of the Closing, (ii) the aggregate amount of dividends or other
distributions made on Parent Common Stock, or earnings on such dividends or
other distributions, held in the Tax Indemnity Account to the Members who held
Stock Equivalency Units as of the Closing pro rata based on the Stock
Equivalency Units held by such Members as of the Closing, and (iii) the
aggregate amount of Third Distribution Escrowed Merger Consideration in the Tax
Indemnity Account that consists of cash (other than cash amounts set forth in
clause (ii) above), including all earnings on Escrowed Merger Consideration that
consists of cash held in the Tax Indemnity Account, to the Members who held Cash
Equivalency Units as of the Closing and the holders of Company Options pro rata
based on the Cash Equivalency Units held by such Members and holders of Company
Options as of the Closing, it being understood that any such payments made to
the holders of Company Options shall be subject to Section 3.01(b)(ii)(G);
provided that, if on the Third Escrow Distribution Date any claim for
indemnification of the type described in Section 8.04(a)(vi) is outstanding,
then such amount of cash and Parent Common Stock, in the Escrow Proportion (to
the extent possible and so as not to create fractional shares of Parent Common
Stock), that in the aggregate is equal in value to the amount that may be
reasonably necessary to satisfy such claim (or, if such amount is greater than
the amount remaining in the Tax Indemnity Account, then the amount of cash and
Parent Common Stock remaining in the Tax Indemnity Account), with each share of
Parent Common Stock valued for these purposes at the One Day Parent Stock
Volume-Weighted Average Price as of the Third Escrow Distribution Date, shall
not be distributed pursuant to this Section 3.02 for so long as such claim is
outstanding and, following resolution of such claim, any amount remaining in the
Tax Indemnity Escrow Account that was held back shall be distributed in
accordance with clauses (i), (ii) and (iii) above.

(e) No later than the second (2nd) Business Day following the second
(2nd) anniversary of the Survival End Date (such second anniversary, the “Fourth
Escrow Distribution Date”), Parent and the Member Representative shall provide
written instructions to the Escrow Agent, pursuant to the terms of the Escrow
Agreement, to deliver to the Members and to the Company for proper payment to
the holders of the Company Options as of the Closing, no later than the fifth
(5th) Business Day following the Fourth Escrow Distribution Date, (i) the
aggregate amount of remaining Escrowed Merger Consideration in the Healthcare
Indemnity Account that consists of Parent Common Stock to the Members who held
Stock Equivalency Units as of the Closing pro rata based on the Stock
Equivalency Units held by such Members as of the Closing, (ii) the aggregate
amount of dividends or other distributions made on Parent Common Stock, or
earnings on such dividends or other distributions, held in the Healthcare
Indemnity Account to the Members who held Stock Equivalency Units as of the
Closing pro rata based on the Stock Equivalency Units held by such Members as of
the Closing, and (iii) the aggregate amount of remaining Escrowed Merger
Consideration in the Healthcare Indemnity Account that consists of cash (other
than cash amounts set forth in clause (ii) above), including all earnings on
Escrowed Merger Consideration that consists of cash held in the Healthcare

 

38



--------------------------------------------------------------------------------

Indemnity Account, to the Members who held Cash Equivalency Units as of the
Closing and the holders of Company Options pro rata based on the Cash
Equivalency Units held by such Members and holders of Company Options as of the
Closing, it being understood that any such payments made to the holders of
Company Options shall be subject to Section 3.01(b)(ii)(G); provided that, if on
the Fourth Escrow Distribution Date any claim for indemnification of the type
described in Section 8.04(a)(v) is outstanding, then such amount of cash and
Parent Common Stock, in the Escrow Proportion (to the extent possible and so as
not to create fractional shares of Parent Common Stock), that in the aggregate
is equal in value to the amount that may be reasonably necessary to satisfy such
claim (or, if such amount is greater than the amount remaining in the Healthcare
Indemnity Account, then the amount of cash and Parent Common Stock remaining in
the Healthcare Indemnity Account), with each share of Parent Common Stock valued
for these purposes at the One Day Parent Stock Volume-Weighted Average Price as
of the Fourth Escrow Distribution Date, shall not be distributed pursuant to
this Section 3.02 for so long as such claim is outstanding and, following
resolution of such claim, any amount remaining in the Healthcare Indemnity
Escrow Account shall be distributed in accordance with clauses (i), (ii) and
(iii) above.

(f) No later than the second (2nd) Business Day following October 15, 2017
(October 15, 2017 being referred to herein as the “Fifth Escrow Distribution
Date”), Parent and the Member Representative shall provide written instructions
to the Escrow Agent, pursuant to the terms of the Escrow Agreement, to deliver
to the Members and to the Company for proper payment to the holders of the
Company Options as of the Closing, no later than the fifth (5th) Business Day
following the Fifth Escrow Distribution Date, (i) the aggregate amount of
remaining Escrowed Merger Consideration in the Tax Indemnity Account that
consists of Parent Common Stock to the Members who held Stock Equivalency Units
as of the Closing pro rata based on the Stock Equivalency Units held by such
Members as of the Closing, (ii) the aggregate amount of dividends or other
distributions made on Parent Common Stock, or earnings on such dividends or
other distributions, held in the Tax Indemnity Account to the Members who held
Stock Equivalency Units as of the Closing pro rata based on the Stock
Equivalency Units held by such Members as of the Closing, and (iii) the
aggregate amount of remaining Escrowed Merger Consideration in the Tax Indemnity
Account that consists of cash (other than cash amounts set forth in clause
(ii) above), including all earnings on Escrowed Merger Consideration that
consists of cash held in the Tax Indemnity Account, to the Members who held Cash
Equivalency Units as of the Closing and the holders of Company Options pro rata
based on the Cash Equivalency Units held by such Members and holders of Company
Options as of the Closing, it being understood that any such payments made to
the holders of Company Options shall be subject to Section 3.01(b)(ii)(G);
provided that, if on the Fifth Escrow Distribution Date any claim for
indemnification of the type described in Section 8.04(a)(vi) is outstanding,
then such amount of cash and Parent Common Stock, in the Escrow Proportion (to
the extent possible and so as not to create fractional shares of Parent Common
Stock), that in the aggregate is equal in value to the amount that may be
reasonably necessary to satisfy such claim (or, if such amount is greater than
the amount remaining in the Tax Indemnity Account, then the amount of cash and
Parent Common Stock remaining in the Tax Indemnity Account), with each share of
Parent Common Stock valued for these purposes at the One Day Parent Stock
Volume-Weighted Average Price as of the Fifth Escrow Distribution Date, shall
not be distributed pursuant to this Section 3.02 for so long as such claim is
outstanding and, following resolution of such claim, any amount remaining in the
Tax Indemnity Escrow Account shall be distributed in accordance with clauses
(i), (ii) and (iii) above.

 

39



--------------------------------------------------------------------------------

(g) For the avoidance of doubt, (A) holders of Company Options, in their
capacity solely as holders of Company Options, shall bear responsibility for a
portion of the indemnification obligations, if any, of the Members under ARTICLE
VIII solely and exclusively through distributions from the Escrow Account, the
Healthcare Indemnity Account, and the Tax Indemnity Account as set forth in this
Section 3.02, and (B) following the distribution of all Escrowed Merger
Consideration from the Escrow Account, the Healthcare Indemnity Account, and the
Tax Indemnity Account in accordance with this Section 3.02, the holders of
Company Options, in their capacity solely as holders of Company Options, shall
bear no further indemnification obligations pursuant to this Agreement. The
parties hereto understand and agree that the contingent rights to receive any
Escrowed Merger Consideration are not transferable, except pursuant to a
reorganization, liquidation, or other similar transfer of the assets of the
relevant party to its equityholders or a successor entity or by operation of
Laws relating to descent and distribution, divorce, and community property.

Section 3.03. Election Procedures.

(a) Election Form. An election form and other appropriate and customary
transmittal materials (which shall specify that delivery shall be effected, and
risk of loss and title shall pass, only upon proper delivery to the Exchange
Agent), in such form as the Company and Parent shall mutually agree (the
“Election Form”), shall be mailed on a date that is not less than thirty
(30) days prior to the anticipated Effective Time (such date, the “Mailing
Date”) to each holder of record of Company Common Units as of five (5) Business
Days prior to the Mailing Date (the “Election Form Record Date”). The Company
shall use its commercially reasonable efforts to make available as many Election
Forms as may be reasonably requested by all persons who are holders (or
beneficial owners) of Company Common Units on the Election Form Record Date or
who become holders (or beneficial owners) of Company Common Units after the
Election Form Record Date and prior to the close of business on the Business Day
immediately prior to the Election Deadline. The Company shall provide to the
Exchange Agent all information reasonably necessary for it to perform as
specified herein.

(b) Choice of Election. Each Election Form shall permit such holder, subject to
the allocation and election procedures set forth in this Section 3.03, (i) to
elect to receive an amount of cash equal to the Per Unit Closing Consideration
for all of the Company Common Units held by such holder (a “Cash Election”),
(ii) to elect to receive the Per Unit Closing Stock Consideration for all of
such units (a “Stock Election”), (iii) to elect to receive the Per Unit Closing
Stock Consideration for a certain number of such holder’s units and an amount of
cash equal to the Per Unit Closing Consideration for all other units of such
holder’s units (a “Mixed Election”), or (iv) to indicate that such record holder
has no preference as to the receipt of cash or Parent Common Stock for such
units. A holder of record of Company Common Units who holds such units as
nominee, trustee, or in another representative capacity (a “Unitholder
Representative”) (which shall include, for the avoidance of doubt, the Majority
Member and Bay Shores Investment LLC) may submit multiple Election Forms;
provided that each such Election Form covers all the Company Common Units held
by such Unitholder Representative for a particular beneficial owner; provided,
further, that the Unitholder Representative shall permit the

 

40



--------------------------------------------------------------------------------

holders of its equity securities to direct it to make an election in accordance
with the terms of its governing documents and the Unitholder Representative
shall make an election that reflects such election by the holders of its equity
securities. Company Common Units as to which a Cash Election (including pursuant
to a Mixed Election) has been made are referred to herein as “Cash Election
Units.” Company Common Units as to which a Stock Election has been made
(including, pursuant to a Mixed Election) are referred to as “Stock Election
Units.” Company Common Units as to which no election has been made (or as to
which an Election Form is not returned properly completed) are referred to
herein as “Non-Election Units.”

(c) Non-Election; Dissenting Units. Any Company Common Units with respect to
which the holder thereof shall not, as of the Election Deadline, have made an
election by submission to the Exchange Agent of an effective, properly completed
Election Form shall be deemed Non-Election Units. All Dissenting Units shall be
deemed units subject to a Cash Election, and with respect to such units the
holders thereof shall in no event receive consideration comprised of Parent
Common Stock, except as provided in Section 3.03(h) hereof; provided, however,
that for purposes of making the proration calculations provided for in this
Section 3.03, only Dissenting Units as existing at the Effective Time shall be
deemed Cash Election Units.

(d) Effectiveness; Election Deadline. To be effective, a properly completed
Election Form shall be submitted to the Exchange Agent on or before 5:00 p.m.,
New York City time, on the second (2nd) Business Day prior to the Effective Time
(or such other time and date as Parent and the Company may mutually agree) (the
“Election Deadline”). An election shall have been properly made only if the
Exchange Agent shall have actually received a properly completed Election Form
by the Election Deadline. An Election Form shall be deemed properly completed
only if accompanied by duly executed transmittal materials included with the
Election Form. Any Election Form may be revoked or changed by the person
submitting such Election Form to the Exchange Agent by written notice to the
Exchange Agent only if such notice of revocation or change is actually received
by the Exchange Agent at or prior to the Election Deadline. If a Member either
(i) does not submit a properly completed Election Form in a timely fashion or
(ii) revokes its Election Form prior to the Election Deadline (without later
submitting a properly completed Election Form prior to the Election Deadline),
the Company Common Units held by such Member shall be designated as Non-Election
Units. Subject to the terms of this Agreement and of the Election Form, the
Exchange Agent shall have reasonable discretion to determine whether any
election, modification, or revocation has been properly or timely made and to
disregard immaterial defects in the Election Forms, and any good faith decisions
of the Exchange Agent regarding such matters shall be binding and conclusive.
None of Parent, the Company or the Exchange Agent shall be under any obligation
to notify any person of any defect in an Election Form. All Elections (whether
Cash Elections, Stock Elections, or Mixed Elections) shall be revoked
automatically if the Exchange Agent is notified in writing by Parent or the
Company, upon exercise by Parent or the Company of its respective or their
mutual rights to terminate this Agreement to the extent provided under ARTICLE
IX, that this Agreement has been terminated in accordance with ARTICLE IX.

(e) Maximum Stock Election. If a Member makes a Stock Election for a number of
Company Common Units in excess of such Member’s Maximum Stock Election Eligible
Units, then such Member shall be deemed to have made a Stock Election with
respect to

 

41



--------------------------------------------------------------------------------

a number of Company Common Units equal to such Member’s Maximum Stock Election
Eligible Units and a Cash Election with respect to all other of such Member’s
Company Common Units.

(f) Stock Elections Equal to Unit Conversion Number. Notwithstanding any other
provision contained in this Agreement, the total number of Company Common Units
to be converted into the right to receive the Per Unit Closing Stock
Consideration pursuant to Section 3.01(a)(i) (the “Unit Conversion Number”)
shall be equal to the quotient obtained by dividing (x) the Aggregate Parent
Share Number by (y) the Exchange Ratio. Each other Company Common Unit (other
than Dissenting Units) shall be converted into an amount of cash equal to the
Per Unit Closing Consideration.

(g) Stock Consideration Proration. If the aggregate number of Company Common
Units with respect to which Stock Elections shall have been validly made (the
“Stock Election Number”) exceeds the Unit Conversion Number, then all Cash
Election Units and all Non-Election Units of each holder thereof shall be
converted into the right to receive an amount of cash equal to the Per Unit
Closing Consideration, and Stock Election Units of each holder thereof will be
converted into the right to receive the Per Unit Closing Stock Consideration in
respect of that number of Stock Election Units equal to the product obtained by
multiplying (x) the number of Stock Election Units held by such holder by (y) a
fraction, the numerator of which is the Unit Conversion Number and the
denominator of which is the Stock Election Number, with each of such holder’s
remaining Stock Election Units being converted into the right to receive an
amount of cash equal to the Per Unit Closing Consideration.

(h) Cash Consideration Proration. If the Stock Election Number is less than the
Unit Conversion Number (the amount by which the Unit Conversion Number exceeds
the Stock Election Number being referred to herein as the “Shortfall Number”),
then all Stock Election Units shall be converted into the right to receive the
Per Unit Closing Stock Consideration, and the Non-Election Units and Cash
Election Units shall be treated in the following manner:

(i) If the Shortfall Number is less than or equal to the number of Non-Election
Units, then all Cash Election Units shall be converted into the right to receive
an amount of cash equal to the Per Unit Closing Consideration, and the
Non-Election Units of each holder thereof shall convert into the right to
receive the Per Unit Closing Stock Consideration in respect of that number of
Non-Election Units equal to the product obtained by multiplying (A) the number
of Non-Election Units held by such holder by (B) a fraction, the numerator of
which is the Shortfall Number and the denominator of which is the total number
of Non-Election Units, with each of such holder’s remaining Non-Election Units
being converted into the right to receive an amount of cash equal to the Per
Unit Closing Consideration; or

(ii) If the Shortfall Number exceeds the number of Non-Election Units, then all
Non-Election Units shall be converted into the right to receive the Per Unit
Closing Stock Consideration, and the Cash Election Units of each holder thereof
shall be converted into the right to receive the Per Unit Closing Stock
Consideration in respect of that number of Cash Election Units equal to the
product obtained by multiplying (A) the

 

42



--------------------------------------------------------------------------------

number of Cash Election Units held by such holder by (B) a fraction, the
numerator of which is the amount by which (x) the Shortfall Number exceeds
(y) the total number of Non-Election Units and the denominator of which is the
total number of Cash Election Units, with each of such holder’s remaining Cash
Election Units being converted into the right to receive an amount of cash equal
to the Per Unit Closing Consideration.

(iii) Notwithstanding clauses (i) and (ii) above, if as a result of the
application of clause (i) or (ii) above, any Member shall be making a Stock
Election for a number of Company Common Units in excess of such Member’s Maximum
Stock Election Eligible Units, then such Member shall instead be deemed to have
made a Stock Election with respect to a number of Company Common Units equal to
such Member’s Maximum Stock Election Eligible Units and a Cash Election with
respect to all other of such Member’s Company Common Units, and the resulting
Shortfall Number shall be reallocated to the other Members’ Non-Election Units
and Cash Election Units in the manner set forth in clause (i) and (ii) above,
with references to “Non-Election Units” and “Cash Election Units” in such
clauses (i) and (ii) being deemed for purposes of this reallocation to exclude
Non-Election Units and Cash Election Units held by any Member that has made, or
has been deemed to have made, a Stock Election equal to such Member’s Maximum
Stock Election Eligible Units.

Section 3.04. Exchange Procedures.

(a) Appointment of Exchange Agent. After the Election Deadline and no later than
the Closing Date and until the date that is one hundred eighty (180) days after
the Effective Time, Parent shall deposit, or cause to be deposited, with an
exchange agent agreed upon by Parent and the Company (the “Exchange Agent”)
(i) cash in an amount sufficient to allow the Exchange Agent to make all
payments that may be required pursuant to this ARTICLE III; provided that
(1) pursuant to Section 3.02 the Escrow Amount consisting of cash shall be
delivered by Parent to the Escrow Agent to be held pursuant to the Escrow
Agreement, (2) pursuant to Section 3.07 the MR Escrow Amount shall be delivered
by Parent to the Escrow Agent to be held pursuant to the MR Escrow Agreement,
(3) pursuant to Section 3.08 the Nevada Escrow Amount shall be delivered by
Parent to the Escrow Agent to be held pursuant to the Nevada Escrow Agreement,
and (4) the aggregate amount of cash payable in respect of all Company Options
pursuant to Section 3.01(b)(ii)(A) shall be delivered by Parent to the Company
for proper payment to the holders of Company Options, and (ii) certificates, or
at Parent’s option, evidence of shares in book entry form, representing the
Aggregate Parent Share Number of shares of Parent Common Stock (“New
Certificates”), to be given to the holders of Company Common Units in exchange
for their units pursuant to this ARTICLE III; provided that pursuant to
Section 3.02 the Escrow Amount consisting of Parent Common Stock shall be
delivered by Parent to the Escrow Agent to be held pursuant to the Escrow
Agreement. On the date that is one hundred eighty (180) days after the Effective
Time, any such cash or New Certificates remaining in the possession of the
Exchange Agent (together with any earnings in respect thereof) shall be
delivered to (or as directed by) Parent. Any holder of Company Common Units who
has not theretofore exchanged his, her, or its Company Common Units pursuant to
this ARTICLE III shall thereafter be entitled to look exclusively to Parent, and
only as a general creditor thereof, for the consideration to which he, she, or
it may be entitled upon exchange of such Company Common Units pursuant to this
ARTICLE III. Notwithstanding the

 

43



--------------------------------------------------------------------------------

foregoing, neither the Exchange Agent nor any party hereto shall be liable to
any holder of Company Common Units for any amount properly delivered to a public
official pursuant to applicable abandoned property, escheat, or similar laws.

(b) Exchange Procedures for Company Common Units. Promptly after the Effective
Time, but in no event later than ten (10) days thereafter, the Surviving Entity
shall cause the Exchange Agent to mail or deliver to each person who was,
immediately prior to the Effective Time, a holder of record of Company Common
Units a form of letter of transmittal (which shall specify that delivery shall
be effected, and risk of loss and title shall pass, only upon proper delivery to
the Exchange Agent) containing instructions for use in effecting exchange for
the consideration to which such person may be entitled pursuant to this ARTICLE
III. Upon surrender to the Exchange Agent of a letter of transmittal duly
executed and completed in accordance with the instructions thereto, the holder
of such Company Common Units shall promptly be provided in exchange therefor,
but in no event later than ten (10) Business Days after due surrender, a New
Certificate and a check, ACH payment, or a wire transfer in the amount to which
such holder is entitled pursuant to this ARTICLE III, and the Company Common
Units so surrendered shall forthwith be canceled. No interest will accrue or be
paid with respect to any cash or other property to be delivered upon surrender
of any Company Common Units. Each of Parent and the Surviving Entity shall be
entitled to deduct and withhold, or cause the Exchange Agent to deduct and
withhold, from the consideration otherwise payable pursuant to this Agreement to
any holder of Company Common Units such amounts as it may be required to deduct
and withhold with respect to the making of such payment under the Code or any
provision of state, local, or foreign Tax law. To the extent that amounts are so
withheld by Parent, the Surviving Entity, or the Exchange Agent, as the case may
be, the withheld amounts shall be treated for all purposes of this Agreement as
having been paid to the holders of Company Common Units in respect of which the
deduction and withholding was made by Parent, the Surviving Entity, or the
Exchange Agent, as the case may be, and such amounts shall be timely delivered
by Parent, the Surviving Entity, or the Exchange Agent, as the case may be, to
the applicable taxing authority.

(c) Transfer to Holder other than Existing Holder. If any cash payment is to be
made in a name other than that in which the Company Common Units surrendered in
exchange therefor is registered, it shall be a condition of such exchange that
the person requesting such exchange shall pay any transfer or other Taxes
required solely by reason of the making of such payment in a name other than
that of the registered holder of the Company Common Units surrendered, or
required for any other reason relating to such holder or requesting person, or
shall establish to the reasonable satisfaction of the Exchange Agent that such
Tax has been paid or is not payable. If any New Certificate representing shares
of Parent Common Stock is to be issued in a name other than that of the
registered holder of the Company Common Units surrendered in exchange therefor,
it shall be a condition of such issuance that the Company Common Units so
surrendered shall be properly endorsed (or accompanied by an appropriate
instrument of transfer) and otherwise in proper form for transfer, and that the
person requesting such exchange shall pay to the Exchange Agent in advance any
transfer or other Taxes required solely by reason of the issuance of a
certificate representing Company Common Units in a name other than that of the
registered holder of the Company Common Units surrendered, or required for any
other reason relating to such holder or requesting person, or shall establish to
the reasonable satisfaction of the Exchange Agent that such Tax has been paid or
is not payable.

 

44



--------------------------------------------------------------------------------

(d) Dividends. No dividends or other distributions with a record date after the
Effective Time with respect to Parent Common Stock shall be paid to the holder
of any unsurrendered Company Common Units until the holder thereof shall
surrender such Company Common Units in accordance with this ARTICLE III. After
the surrender of a Company Common Unit in accordance with this ARTICLE III, the
record holder thereof shall be entitled to receive any such dividends or other
distributions, without any interest thereon, which theretofore had become
payable with respect to the shares of Parent Common Stock represented by the New
Certificate.

(e) Lost, Stolen or Destroyed Certificates. If any certificate evidencing a
Company Common Unit or Company Option shall have been lost, stolen, or
destroyed, upon the making of an affidavit of that fact by the person claiming
such certificate to be lost, stolen, or destroyed and, if required by Parent or
the Exchange Agent, the posting by such person of a bond in such reasonable
amount as Parent or the Exchange Agent may direct as indemnity against any claim
that may be made against it with respect to such certificate, Parent or the
Exchange Agent shall, in exchange for such lost, stolen, or destroyed
certificate, pay or cause to be paid the consideration deliverable in respect of
the Company Common Units or Company Options formerly represented by such
certificate pursuant to this ARTICLE III.

Section 3.05. Post-Closing Merger Consideration Adjustment Determination.

(a) As soon as practicable, but in no event later than ninety (90) days after
the Closing Date, Parent shall prepare and deliver to the Member Representative
the following (collectively, the “Preliminary Adjustment Statement”):

(i) an unaudited consolidated balance sheet of the Business Entities and Related
Consolidated Entities as of immediately prior to the Effective Time (the
“Preliminary Closing Balance Sheet”), prepared by Parent in accordance with
GAAP, applied on a basis consistent with the Audited Financial Statements; and

(ii) a statement setting forth reasonably detailed calculations by Parent of the
Net Working Capital and the Indebtedness Amount, in each case as of immediately
prior to the Effective Time based on the Preliminary Closing Balance Sheet (the
“Closing Adjustment Amounts”) and prepared in a manner consistent with Exhibit B
and in accordance with GAAP, applied on a basis consistent with the Audited
Financial Statements; provided that Net Working Capital and Indebtedness Amount
shall be calculated in accordance with the definitions of those terms herein.

(b) If the Member Representative disagrees with the Preliminary Closing Balance
Sheet or Parent’s calculation of the Closing Adjustment Amounts, the Member
Representative shall promptly, but in no event later than forty-five (45) days
after receiving the Preliminary Adjustment Statement (the “Review Period”),
deliver to Parent written notice describing in reasonable detail its dispute by
specifying those items or amounts as to which the Member Representative
disagrees, together with the Member Representative’s determination of

 

45



--------------------------------------------------------------------------------

such disputed items and amounts (a “Disagreement Notice”). If the Member
Representative either gives notice that it agrees with Parent’s calculation of
the Closing Adjustment Amounts or fails to deliver a Disagreement Notice within
the Review Period, Parent and the Member Representative agree that effective as
of the date of delivery of the notice of agreement or as of the close of
business on the last day of the Review Period, as applicable, the Closing
Adjustment Amounts set forth in the Preliminary Adjustment Statement shall be
final, conclusive, and binding on Parent, the Company, and the Members and shall
constitute the respective “Final Adjustment Amounts” for purposes of
Section 3.05(b)(v). If the Member Representative delivers a Disagreement Notice
to Parent within the Review Period, any item not expressly set forth in the
Disagreement Notice as the subject of the disagreement shall be final,
conclusive, and binding on Parent, the Company, and the Members, and the Member
Representative and Parent shall resolve all disputed items set forth in the
Disagreement Notice as follows:

(i) The Member Representative and Parent shall use reasonable good faith efforts
to resolve the dispute during the thirty (30) day period (the “Resolution
Period”) commencing on the date the Member Representative delivers the
Disagreement Notice to Parent, and any such resolution shall be final and
binding on Parent, the Company, and the Members. If the Member Representative
and Parent are not able to resolve all disputed items within the Resolution
Period, then the items in dispute shall be promptly submitted (if practicable,
within five (5) Business Days following the expiration of the Resolution Period)
to the Neutral Accountant.

(ii) The Neutral Accountant shall be given reasonable access to all relevant
work papers, financial information, books, records, schedules, memoranda, and
other documents prepared or reviewed by Parent or any of its accountants or
other representatives that are relevant to the Preliminary Adjustment Statement,
and to all personnel, including accounting personnel, involved in the
preparation of the Preliminary Adjustment Statement, in connection with its
calculation of the Closing Adjustment Amounts, provided that such access shall
not include any access to documents to the extent prepared primarily in
anticipation of, or for the purposes of evaluating, any potential dispute,
litigation, or arbitration concerning the Preliminary Adjustment Statement or
the calculation of the Closing Adjustment Amounts.

(iii) If any remaining items in dispute are submitted to the Neutral Accountant
for resolution (such items, the “Unresolved Items”), each of Parent and the
Member Representative shall submit to the Neutral Accountant (with a copy
delivered to the other party on the same day), within ten (10) Business Days
after the date of the engagement of the Neutral Accountant, a memorandum (which
may include supporting exhibits) setting forth their respective positions on the
Unresolved Items. Each of Parent and the Member Representative may (but shall
not be required to) submit to the Neutral Accountant (with a copy delivered to
the other party on the same day), within twenty (20) Business Days after the
date of the engagement of the Neutral Accountant, a memorandum responding to the
initial memorandum submitted to the Neutral Accountant by the other party.
Unless requested by the Neutral Accountant in writing, no party hereto may
present any additional information or arguments to the Neutral Accountant,
either orally or in writing.

 

46



--------------------------------------------------------------------------------

(iv) The Neutral Accountant shall use its accounting expertise to calculate,
based solely on the written submissions of Parent, on the one hand, and the
Member Representative, on the other hand, and not by independent investigation,
the Closing Adjustment Amounts and shall be instructed that its calculation
(i) must be made in accordance with the standards and definitions in this
Agreement, and (ii) with respect to each item in dispute, must be within the
range of values established for such amount as determined by reference to the
value assigned to such amount by the Member Representative in the Disagreement
Notice and by Parent in the Preliminary Adjustment Statement. The Neutral
Accountant shall submit such verification and calculation to the Member
Representative and Parent as soon as practicable, but in any event within thirty
(30) days after the remaining issues in dispute are submitted to the Neutral
Accountant. Notwithstanding anything express or implied in the first sentence of
this Section 3.05(b)(iv) to the contrary, the determination by the Neutral
Accountant of the Closing Adjustment Amounts, as set forth in a written notice
delivered to Parent and the Member Representative by the Neutral Accountant in
accordance with this Agreement, shall be binding and conclusive on Parent, the
Company, and the Members.

(v) The Closing Adjustment Amounts as determined after all disputes have been
resolved in accordance with this Section 3.05 are referred to herein
collectively as the “Final Adjustment Amounts” and individually as the “Final
Net Working Capital” and the “Final Indebtedness Amount,” respectively. The
Member Representative and Parent agree that the procedures set forth in this
Section 3.05 for resolving disputes with respect to the Preliminary Closing
Balance Sheet and Closing Adjustment Amounts shall be the sole and exclusive
method for resolving any such disputes. The Neutral Accountant’s determination
may be entered and enforced in any court of competent jurisdiction, and the
substance of the Neutral Accountant’s determination shall not be subject to
review or appeal, absent a showing of fraud by one of the parties in the
proceeding or on the part of the Neutral Accountant.

(c) The fees and expenses of the Neutral Accountant shall be borne equally by
Parent and the Members, with the Members’ share of any such fees and expenses
being paid from the MR Escrow Account.

(d) In connection with the Member Representative’s review of the Preliminary
Adjustment Statement, Parent shall (a) provide reasonable access, during normal
business hours and upon reasonable notice, to relevant work papers, financial
information, books, records, schedules, memoranda, and other documents prepared
or reviewed by Parent or any of its accountants or other representatives that
are relevant to the Preliminary Adjustment Statement, and to all personnel,
including accounting personnel, as are reasonably necessary or desirable with
respect to the review of the Preliminary Adjustment Statement, and Parent shall
provide such access promptly after a request is made by the Member
Representative and/or its representatives (provided that such access shall not
include any access to documents to the extent prepared primarily in anticipation
of, or for the purposes of evaluating, any potential dispute, litigation or
arbitration concerning the Preliminary Closing Balance Sheet or the calculation
of the Closing Adjustment Amounts), and (b) subject to the foregoing
limitations, request that Parent’s independent accountant, if any, communicate
with the Member Representative and its representatives with respect to such
review.

 

47



--------------------------------------------------------------------------------

(e) It is the intent of the parties to have any determination of Unresolved
Items by the Neutral Accountant proceed in an expeditious manner; however, any
deadline or time period contained herein may be extended or modified by
agreement of the parties and the parties agree that the failure of the Neutral
Accountant to strictly conform to any deadline or time period contained herein
shall not be a basis for seeking to overturn any determination rendered by the
Neutral Accountant.

(f) If the Final Net Working Capital minus the Final Indebtedness Amount (each
as determined pursuant to Section 3.05(b)), minus the Target, plus the Estimated
Shortfall Amount is a (x) positive number (such excess, the “Total Adjustment
Amount”), then the Aggregate Final Per Unit Merger Consideration and the
Aggregate Final Per Option Merger Consideration to be paid by Parent shall be
increased by the Final Per Unit Adjustment Payment or (y) a negative number
(such deficit, the “Total Shortfall Amount”), then the Aggregate Final Per Unit
Merger Consideration and the Aggregate Final Per Option Merger Consideration to
be paid by Parent shall be decreased by the Final Per Unit Shortfall Amount. The
amount of any reduction in the Aggregate Final Per Unit Merger Consideration or
the Aggregate Final Per Option Merger Consideration to be made pursuant to this
Section 3.05(f) shall be satisfied from the Escrow Fund in cash and Parent
Common Stock pursuant to Section 3.02.

(g) The amount of any increase in the Aggregate Final Per Unit Merger
Consideration and the Aggregate Final Per Option Merger Consideration to be made
pursuant to Section 3.05(f) shall be paid to the Members and the holders of
Company Options, pro rata based on the Fully Diluted Units held by such Members
or attributable to the Company Options held by such holders of Company Options
as of immediately prior to the Closing relative to Total Outstanding Company
Units, as soon as reasonably practicable after the determination of the Final
Adjustment Amounts and, in any event with respect to any such payment made to
the Members, within five (5) Business Days thereafter; provided that any such
payments made to the holders of Company Options shall be subject to
Section 3.01(b)(ii)(G).

Section 3.06. Earn-Out.

(a) Earn-Out Payments. As additional merger consideration, at such times as
provided in this Section 3.06, a total of up to $275,000,000 (the “Total Cash
Earn-Out Consideration”), divided into two tranches, the first of which shall
consist of $137,500,000 of the Total Cash Earn-Out Consideration (the “First
Tranche”) and the second of which shall consist of $137,500,000 of the Total
Cash Earn-Out Consideration (the “Second Tranche”) (each of the First Tranche
and Second Tranche, an “Earn-Out Payment”), shall be payable to the Members,
holders of Company Options and pursuant to Section 1(b) of the Nevada Settlement
Agreements, subject to and in accordance with the terms and conditions of this
Section 3.06.

(i) If the Earn-Out EBITDA for the fiscal year ended December 31, 2012 is equal
to or greater than $550,000,000, then Parent shall pay to the Members and
holders of Company Options the First Tranche in cash, which shall be allocated
among the Members and holders of Company Options pro rata based on the Fully
Diluted Units held by such Members or attributable to the Company Options held
by such holders of Company Options as of immediately prior to the Closing
relative to Total Outstanding Company Units; provided that any such payments
made to the holders of Company Options shall be subject to
Section 3.01(b)(ii)(G).

 

48



--------------------------------------------------------------------------------

(ii) If the Earn-Out EBITDA for the fiscal year ended December 31, 2013 is equal
to or greater than $600,000,000, then (x) Parent shall pay to the Members and
holders of Company Options the Second Tranche (less the aggregate amount payable
pursuant to clause (y) below) in cash, which shall be allocated among the
Members and the holders of Company Options pro rata based on the Fully Diluted
Units held by such Members or attributable to the Company Options held by such
holders of Company Options as of immediately prior to the Closing relative to
Total Outstanding Company Units; provided that any such payments made to the
holders of Company Options shall be subject to Section 3.01(b)(ii)(G), and
(y) Parent shall pay, or cause to be paid, any Nevada Second Tranche Payment
that is due and payable pursuant to Section 1(b) of each of the Nevada
Settlement Agreements.

(b) Procedures Applicable to Determination of the Earn-Out Payments.

(i) On or before the date that is ten (10) Business Days after Parent has filed
its Annual Report on Form 10-K for each Calculation Period, Parent shall prepare
and deliver to the Member Representative a written statement (in each case, an
“Earn-Out Calculation Statement”) setting forth in reasonable detail its
determination of Earn-Out EBITDA for the applicable Calculation Period and its
calculation of the resulting Per Unit Earn-Out Payment (in each case, an
“Earn-Out Calculation”).

(ii) The Member Representative shall have forty-five (45) days after receipt of
the Earn-Out Calculation Statement for each Calculation Period (in each case,
the “Earn-Out Review Period”) to review the Earn-Out Calculation Statement and
the Earn-Out Calculation set forth therein. During the Earn-Out Review Period
and solely for purposes reasonably related to the determinations of Earn-Out
EBITDA and the resulting Per Unit Earn-Out Payment, the Member Representative
and its accountants shall have reasonable access, during normal business hours
and upon reasonable notice, to relevant work papers, financial information,
books, records, schedules, memoranda, and other documents prepared or reviewed
by Parent or any of its accountants or other representatives that are relevant
to the Earn-Out Calculation Statement or the Earn-Out Calculation, and to all
personnel, including accounting personnel, as are reasonably necessary or
desirable with respect to the review of the Earn-Out Calculation Statement and
the Earn-Out Calculation (provided that such access shall not include any access
to documents to the extent prepared primarily in anticipation of, or for the
purposes of evaluating, any potential dispute, litigation or arbitration
concerning the Earn-Out Calculation Statement or the calculation of Earn-Out
EBITDA). Prior to the expiration of the Earn-Out Review Period, the Member
Representative may object to the Earn-Out Calculation set forth in the Earn-Out
Calculation Statement for the applicable Calculation Period by delivering a
written notice of objection (an “Earn-Out Calculation Objection Notice”) to
Parent; provided that the only basis on which the Member Representative may
dispute any matter in the Earn-Out Calculation is that Parent did not calculate
the Earn-Out Calculation or Earn-Out EBITDA in a manner consistent with Exhibit
B or in accordance with GAAP, applied on a basis consistent with the Audited
Financial

 

49



--------------------------------------------------------------------------------

Statements, or in accordance with the terms of this Agreement (including the
applicable definitions and other terms hereof). Any Earn-Out Calculation
Objection Notice shall specify the items in the applicable Earn-Out Calculation
or calculation of Earn-Out EBITDA disputed by the Member Representative and
shall describe in reasonable detail the basis for such objection, as well as the
amount in dispute. If the Member Representative fails to deliver an Earn-Out
Calculation Objection Notice to Parent prior to the expiration of the Earn-Out
Review Period, then the Earn-Out Calculation set forth in the Earn-Out
Calculation Statement shall be final and binding on Parent, the Company, and the
Members. If the Member Representative timely delivers an Earn-Out Calculation
Objection Notice, Parent and the Member Representative shall negotiate in good
faith to resolve the disputed items and agree upon the resulting amount of
Earn-Out EBITDA and the Per Unit Earn-Out Payment for the applicable Calculation
Period. If Parent and the Member Representative are unable to reach agreement
within fifteen (15) days after such an Earn-Out Calculation Objection Notice has
been given, all unresolved disputed items shall be promptly referred to the
Neutral Accountant. The Neutral Accountant shall be directed to render a written
report on the unresolved disputed items with respect to the applicable Earn-Out
Calculation and calculation of Earn-Out EBITDA as promptly as practicable, but
in no event greater than thirty (30) days after such submission to the Neutral
Accountant, and to resolve only those unresolved disputed items set forth in the
Earn-Out Calculation Objection Notice. If unresolved disputed items are
submitted to the Neutral Accountant, Parent and the Member Representative shall
each furnish to the Neutral Accountant such work papers, schedules, and other
documents and information relating to the unresolved disputed items as the
Neutral Accountant may reasonably request. The Neutral Accountant shall resolve
the disputed items based solely on the applicable definitions and other terms in
this Agreement and the presentations by Parent and the Member Representative,
and not by independent review. The resolution of the dispute and the calculation
of Earn-Out EBITDA and the Per Unit Earn-Out Payment that is the subject of the
applicable Earn-Out Calculation Objection Notice by the Neutral Accountant shall
be final and binding on Parent, the Company and the Members. The fees and
expenses of the Neutral Accountant shall be borne by the Members, with the
Members’ share of any such fees and expenses being paid from the MR Escrow
Account, and Parent in proportion to the amounts by which their respective
calculations of Earn-Out EBITDA differ from Earn-Out EBITDA as finally
determined by the Neutral Accountant.

(c) Independence of Earn-Out Payments. Parent’s obligation to pay each of the
Per Unit Earn-Out Payments to the Members and holders of Company Options in
accordance with Section 3.06(a) is an independent obligation of Parent and is
not otherwise conditioned or contingent upon the satisfaction of any conditions
precedent to any preceding or subsequent Per Unit Earn-Out Payment and the
obligation to pay a Per Unit Earn-Out Payment to the Members and holders of
Company Options shall not obligate Parent to pay any preceding or subsequent Per
Unit Earn-Out Payment. For the avoidance of doubt and by way of example, if the
conditions precedent to the payment of the Per Unit Earn-Out Payment for the
first Calculation Period are not satisfied, but the conditions precedent to the
payment of the Per Unit Earn-Out Payment for the second Calculation Period are
satisfied, then Parent would be obligated to pay such Per Unit Earn-Out Payment
for the second Calculation Period for which the corresponding conditions
precedent have been satisfied, and not the Per Unit Earn-Out Payment for the
first Calculation Period.

 

50



--------------------------------------------------------------------------------

(d) Timing of Payment of Earn-Out Payments. Subject to Section 3.01(b)(ii)(G),
any Per Unit Earn-Out Payment that Parent is required to pay pursuant to
Section 3.06(a) hereof shall be paid in full no later than the later of
(i) April 30 following the applicable Calculation Period and (ii) five
(5) Business Days following the date upon which the determination of Earn-Out
EBITDA for the applicable Calculation Period becomes final and binding upon the
parties as provided in Section 3.06(b)(ii) (including any final resolution of
any dispute raised by the Member Representative in an Earn-Out Calculation
Objection Notice). Parent shall pay to the Members and holders of Company
Options the applicable Per Unit Earn-Out Payment.

(e) Acceleration upon Parent’s Election. At any time after the Closing Date,
Parent may, in its sole discretion, elect to make either or both of the
following payments to the Members and the holders of Company Options: (i) a
payment equal in amount to the First Tranche, discounted from April 30, 2013
back to the date of actual payment at a rate of 5% per annum, and (ii) a payment
equal in amount to the Second Tranche, discounted from April 30, 2014 back to
the date of actual payment at a rate of 5% per annum, it being understood that
from the discounted Second Tranche amount, Parent shall pay, or cause to be
paid, any Nevada Second Tranche Payment that is due and payable pursuant to
Section 1(b) of each of the Nevada Settlement Agreements. Any such payment shall
be made in cash, allocated among the Members and holders of Company Options pro
rata based on the Fully Diluted Units held by such Members or attributable to
the Company Options held by such holders of Company Options as of immediately
prior to the Closing relative to Total Outstanding Company Units; provided that
any such payments made to the holders of Company Options shall be subject to
Section 3.01(b)(ii)(G) and that any payment made pursuant to Section 1(b) of the
Nevada Settlement Agreements shall be paid in accordance with such provision.
Payment in full of the amount set forth in clause (i) above shall fully release
and discharge Parent, its successors, and assigns from any further liability or
obligation pursuant to this Section 3.06 in respect of the First Tranche.
Payment in full of the amount set forth in clause (ii) above shall fully release
and discharge Parent, its successors, and assigns from any further liability or
obligation pursuant to this Section 3.06 in respect of the Second Tranche.

(f) Post-Closing Operation of the Company. Subject to the terms of this
Agreement and the other Transaction Documents, subsequent to the Closing and
through December 31, 2013, the chief executive officer and management of the
Company shall operate the business of the Business Entities and Related Entities
on an autonomous basis in a manner substantially consistent with their current
operations. The chief executive officers of the Company and Parent shall
collaborate on major decisions, consistent with appropriate corporate
governance, including Parent’s corporate policy on acquisitions. Parent’s chief
executive officer and the Parent Board shall retain ultimate decision-making
authority as it relates to the business. Notwithstanding the above, to the
extent Parent recommends taking or opposing any action or decision with respect
to the business that would reasonably be expected to adversely impact any
Earn-Out Payment and the Company’s chief executive officer is opposed to such
Parent recommendation or decision, the Company’s chief executive officer has the
right to request that the Parent Board decide the issue, in which case the
matter shall be determined by the Parent

 

51



--------------------------------------------------------------------------------

Board (and no such taking or opposing such action or decision shall be acted
upon until such time as the Parent Board approves such taking or opposing such
action or decision after considering in good faith the objections of the
Company’s chief executive officer). In every event, Parent and the Company
acknowledge that all decisions shall be made in compliance with applicable Law
and in the best interests of the combined company consistent with the fiduciary
duties of the officers and directors of the combined company. Further, in no
event may Parent take any action, or fail to take any action, in bad faith with
the intent of reducing or avoiding any of the Earn-Out Payments hereunder.
Similarly, in no event may the management of the Company take any action not in
the best interests of the combined company with the intent to ensure any of the
Earn-Out Payments hereunder.

(g) No Security. The parties hereto understand and agree that (i) the contingent
rights to receive any Per Unit Earn-Out Payment shall not be represented by any
form of certificate or other instrument, are not transferable, except pursuant
to a reorganization, liquidation, or other similar transfer of the assets of the
relevant party to its equityholders or a successor entity or by operation of
Laws relating to descent and distribution, divorce, and community property, and
do not constitute an equity or ownership interest in Parent or the Company,
(ii) neither Members nor holders of Company Options shall have any rights as a
securityholder of Parent or the Company as a result of such contingent right of
such Members or holders of Company Options to receive any Per Unit Earn-Out
Payment hereunder, and (iii) no interest is payable with respect to any Per Unit
Earn-Out Payment.

Section 3.07. Member Representative Escrow. A portion of the Closing Merger
Consideration equal to the MR Escrow Amount shall constitute escrowed merger
consideration (the “MR Escrowed Merger Consideration”). The MR Escrowed Merger
Consideration shall be withheld from the Closing Merger Consideration otherwise
deliverable to the Members and holders of Company Options on the Closing Date to
fund, if necessary, (i) the amounts described in Section 3.05(c),
Section 3.06(b)(ii), Section 3.08, Section 6.15(f), Section 8.08, and this
Section 3.07 as being paid from the MR Escrow Account, (ii) the expenses
incurred by the Member Representative acting in such capacity, and (iii) any
other expense described in this Agreement as being paid from the MR Escrow
Account. The MR Escrowed Merger Consideration shall consist entirely of cash. On
the Closing Date, the MR Escrowed Merger Consideration shall be deposited by
Parent with the Escrow Agent in an escrow account (the “MR Escrow Account”)
established in accordance with an escrow agreement to be entered into between
the Member Representative and the Escrow Agent, consistent with the terms set
forth in this Agreement and other customary terms and conditions for similar
agreements (the “MR Escrow Agreement”). The MR Escrow Agreement shall provide
that the Members and the holders of Company Options are, for federal income tax
purposes, the owners of the MR Escrowed Merger Consideration and are taxable on
any earnings thereon, which tax shall be payable from the funds in the MR Escrow
Account. If any payment is required to be made to or by the Member
Representative acting in such capacity, the Member Representative shall provide
written instructions to the Escrow Agent, pursuant to the terms of the MR Escrow
Agreement, to deliver to the Member Representative or the third-party payee
directed by the Member Representative, as the case may be, an amount of cash
equal to such required payment. The MR Escrow Agreement shall provide that on
the First Escrow Distribution Date (and on every anniversary of such date
thereafter), the Member Representative

 

52



--------------------------------------------------------------------------------

and Robert Margolis, M.D. (or his designated successor) shall mutually determine
in good faith what, if any, amount of remaining funds in the MR Escrow Account
should be distributed to the Members and the holders of Company Options;
provided that all of the remaining funds in the MR Escrow Account (less any
amounts required to pay outstanding and anticipated expenses) shall be
distributed to the Members and the holders of Company Options no later than the
fifth (5th) Business Day following the distribution of all remaining funds in
the Escrow Account, the Healthcare Indemnity Account, and the Tax Indemnity
Account to the Members and the holders of Company Options. To effectuate any
distribution to the Members and the holders of the Company Options of funds from
the MR Escrow Account, the Member Representative shall provide written
instructions to the Escrow Agent to deliver to the Members and to the holders of
the Company Options as of the Closing the aggregate amount of such distribution
to the Members and the holders of Company Options pro rata based on the Fully
Diluted Units held by such Members or attributable to the Company Options held
by such holders of Company Options as of immediately prior to the Closing
relative to Total Outstanding Company Units. The parties hereto understand and
agree that the contingent rights to receive any funds from the MR Escrow Account
are not transferable, except pursuant to a reorganization, liquidation, or other
similar transfer of the assets of the relevant party to its equityholders or a
successor entity or by operation of Laws relating to descent and distribution,
divorce, and community property, and, in the event of any such transfer, the
Member Representative shall be notified as promptly as reasonably practicable.
The Member Representative shall provide the Majority Member with a written
statement setting forth all distributions and payments made from the MR Escrow
Account (including reasonable detail as to the purpose and amount of each such
distribution or payment and the recipient thereof) for each month in which the
MR Escrow Account is active, no later than twenty (20) Business Days following
the end of such month. The Member Representative shall provide all Members with
a written report for each year in which the MR Escrow Account is active, no
later than ninety (90) days following the end of such year, setting forth
(i) the amount of distributions and payments made from the MR Escrow Account
during such year by category (specifically identifying payments made to the
Member Representative or the Member Representative’s affiliated or related
entities), (ii) the total amount of distributions and payments made from the MR
Escrow Account during such year, (iii) the total earnings received on the funds
in the MR Escrow Account during such year, and (iv) the funds remaining in the
MR Escrow as of such year’s end, and attaching a copy of any annual statement
received by the Member Representative from the Escrow Agent with respect to the
MR Escrow Account. Upon the request of a Member or holder of Company Options,
the Member Representative shall, or shall request the Escrow Agent to, provide
such Member or holder of Company Options with such information regarding the MR
Escrow Account, and any transaction activity relating thereto, as such Member or
holder of Company Options may reasonably request and at such Member’s or holder
of Company Options’ sole cost and expense.

Section 3.08. Nevada Escrow. A portion of the Closing Merger Consideration equal
to the Nevada Escrow Amount shall constitute escrowed merger consideration (the
“Nevada Escrowed Merger Consideration”). The Nevada Escrowed Merger
Consideration shall be withheld from the Closing Merger Consideration otherwise
deliverable to the Members and holders of Company Options on the Closing Date to
fund, if applicable, certain transaction settlement payments that may become due
and payable pursuant to Section 1(c) of each of the Nevada Settlement
Agreements. The Nevada

 

53



--------------------------------------------------------------------------------

Escrowed Merger Consideration shall consist entirely of cash. On the Closing
Date, the Nevada Escrowed Merger Consideration shall be deposited by Parent with
the Escrow Agent in an escrow account (the “Nevada Escrow Account”) established
in accordance with an escrow agreement to be entered into among the Company, the
Member Representative, and the Escrow Agent, consistent with the terms set forth
in this Agreement and other customary terms and conditions for similar
agreements (the “Nevada Escrow Agreement”). The Nevada Escrow Agreement shall
provide that Parent is, for federal income tax purposes, the owner of the Nevada
Escrowed Merger Consideration and is taxable on any earnings thereon. All fees,
costs, and expenses (other than Taxes on any earnings) attributable to the
establishment and maintenance of the Nevada Escrow Account shall be payable from
the funds in the MR Escrow Account. If any transaction settlement payment
becomes due and payable pursuant to Section 1(c) of either Nevada Settlement
Agreement, the Company and the Member Representative shall promptly provide
written instructions to the Escrow Agent, pursuant to the terms of the Nevada
Escrow Agreement, to deliver to Company out of the funds in the Nevada Escrow
Account an amount of cash equal to such required payment for the sole purpose of
making such required payment pursuant to Section 1(c) of the applicable Nevada
Settlement Agreement. If, pursuant to Section 1(c) of either Nevada Settlement
Agreement, any transaction settlement payment will not be made because a
condition precedent is not met (after giving effect to the shortfall provision
contained therein), then the Company and the Member Representative shall
promptly provide written instructions to the Escrow Agent, pursuant to the terms
of the Nevada Escrow Agreement, to deliver the amount of such unpaid transaction
settlement payment to the Members and to the Company for proper payment to the
holders of the Company Options as of the Closing pro rata based on the Fully
Diluted Units held by such Members or attributable to the Company Options held
by such holders of Company Options as of immediately prior to the Closing
relative to Total Outstanding Company Units, it being understood that any such
payments made to the holders of Company Options shall be subject to
Section 3.01(b)(ii)(G). The parties hereto understand and agree that the
contingent rights to receive any funds from the Nevada Escrow Account are not
transferable, except pursuant to a reorganization, liquidation, or other similar
transfer of the assets of the relevant party to its equityholders or a successor
entity or by operation of Laws relating to descent and distribution, divorce,
and community property.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

OF THE COMPANY

Each representation and warranty contained in this ARTICLE IV is qualified by
disclosures made in the Company Disclosure Schedule. Except with respect to
matters set forth in the Company Disclosure Schedule, the Company hereby
represents and warrants to Parent as follows:

Section 4.01. Organization, Authority and Qualification of the Company. The
Company is a limited liability company duly organized and validly existing under
the Laws of the State of California and has all necessary power and authority to
enter into this Agreement and the other Transaction Documents to which it is a
party, to carry out its obligations hereunder and thereunder, and to consummate
the Transactions. The Company is duly licensed or qualified to do business and
is in good standing (to the extent that such concepts are recognized under

 

54



--------------------------------------------------------------------------------

applicable Law) in each jurisdiction in which the properties owned or leased by
it or the operation of its business makes such licensing or qualification
necessary, except to the extent that the failure to be so licensed, qualified or
in good standing would not (a) adversely affect the ability of the Company to
carry out its obligations under this Agreement or the other Transaction
Documents to which it is a party or to consummate the Transactions and (b) have,
and would not reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect. The execution and delivery by the Company of this
Agreement and the other Transaction Documents to which it is a party, the
performance by the Company of its obligations hereunder and thereunder, and the
consummation by the Company of the Transactions have been duly authorized by all
requisite action on the part of the Company, and no other proceedings on the
part of the Company are necessary to authorize this Agreement or the other
Transaction Documents to which it is a party or to consummate the Transactions
(other than obtaining the Member Approval and the filing and recordation of
appropriate merger documents as required by the CLLCA). This Agreement and the
other Transaction Documents to which the Company is a party have been or will be
duly executed and delivered by the Company, and (assuming due authorization,
execution, and delivery by Parent and Merger Sub and any other party thereto,
other than the Related Parties) this Agreement and the other Transaction
Documents to which the Company is a party constitute a legal, valid, and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, subject to the effect of any applicable bankruptcy, insolvency
(including Laws relating to fraudulent transfers), reorganization, moratorium,
or similar Laws affecting creditors’ rights generally and subject to the effect
of general principles of equity (regardless of whether considered in a
proceeding at law or in equity).

Section 4.02. Organization, Authority, and Qualification of the Business
Entities and Related Entities. Each of the Business Entities and Related
Entities is a legal entity duly organized and validly existing under the Laws of
the jurisdiction of its incorporation or organization and has all necessary
corporate or entity power and authority to own, operate, or lease the properties
and assets now owned, operated or leased by it and to carry on its business as
it is currently conducted. Each of the Business Entities and Related Entities is
duly licensed or qualified to do business and is in good standing (to the extent
that such concepts are recognized under applicable Law) in each jurisdiction in
which the properties owned or leased by it or the operation of its business
makes such licensing or qualification necessary or desirable, except to the
extent that the failure to be so licensed, qualified, or in good standing would
not have, and would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

Section 4.03. Capitalization; Ownership of Equity Interests.

(a) Section 4.03(a) of the Company Disclosure Schedule sets forth the name of
each Business Entity and Related Entity, the jurisdiction of its organization,
its outstanding equity interests, shares of capital stock, or other ownership
interests and the current record and beneficial ownership of such interests,
shares, or other ownership interests.

(b) As of the date of this Agreement, (i) 100,131,969.2 Company Common Units and
1,000 Class A Units (the “Company Preferred Units”) were issued and outstanding,
and (ii) 15,952,760 Company Common Units were reserved for issuance under the
Company

 

55



--------------------------------------------------------------------------------

Plan, of which 5,389,500 Company Common Units were subject to outstanding and
unexercised Company Options entitling the holder thereof to purchase a Company
Common Unit. Section 4.03(b) of the Company Disclosure Schedule sets forth an
accurate and complete list of (x) all holders of Company Common Units and
Company Preferred Units, indicating the number of Company Common Units and
Company Preferred Units held by each, and (y) all outstanding Company Options,
indicating (i) the holder thereof, (ii) the number and class or series of
Company Common Units subject to each Company Option, and (iii) the exercise
price, date of grant, vesting schedule, terms for vesting acceleration, and
expiration date for each Company Option. Other than the Company Options, no
award to acquire Company Common Units is outstanding under the Company Plan or
otherwise. All outstanding equity interests, shares of capital stock, or other
ownership interests of the Subsidiaries (the “Subsidiary Shares”) are owned,
directly or indirectly, by the Company free and clear of all Encumbrances, other
than restrictions under applicable securities Laws. All outstanding equity
interests, shares of capital stock, or other ownership interests of the Related
Entities (the “Related Entity Shares”) are owned, directly or indirectly, by
HCPAMG free and clear of all Encumbrances, other than restrictions under
applicable securities Laws. The Company has no obligation to repurchase any
Company Common Units. No Member has withdrawn from the Company in whole or in
part or exercised any right to withdraw its interest in the Company’s assets,
and the Company has not received notice that any Member intends to exercise such
rights. There are no declared or accrued but unpaid distributions with respect
to any Company Common Units. Except as set forth in the first sentence of this
Section 4.03(b), the Company has no other membership interests or securities
authorized, issued, or outstanding. All Company Options have been documented
with the Company’s standard form(s) of option agreement under the Company Plan
without material deviation or amendment, modification, or supplement. Complete
and correct copies of the Company Plan and the standard form(s) of option
agreement under the Company Plans have been made available to Parent.

(c) There are no options, warrants, convertible securities, or other rights,
agreements, arrangements, or commitments relating to the Company Common Units,
the Subsidiary Shares, or the Related Entity Shares or obligating any Business
Entity or Related Entity to issue or sell any equity interests in, shares of
capital stock of, or any other interest in, any Business Entity or Related
Entity to any third person. There are no outstanding contractual obligations of
the Company, any other Business Entity, or any Related Entity to repurchase,
redeem, or otherwise acquire any equity interests, shares of capital stock, or
other ownership interests of any Business Entity or Related Entity. All of the
Company Common Units, the Subsidiary Shares, and the Related Entity Shares have
been duly authorized and validly issued and are fully paid and non-assessable
and were not issued in violation of any preemptive rights.

(d) Other than the Business Entities and Related Entities, there are no other
corporations, partnerships, joint ventures, associations, or other entities in
which the Company or any other Business Entity or Related Entity owns, of record
or beneficially, any direct or indirect equity or other interest or any right to
acquire the same.

(e) The Company has furnished or made available to Parent true and complete
copies of the Governing Documents of the Company and each Business Entity and
Related Entity, as amended through the date of this Agreement. The Governing
Documents of the Company and each Business Entity and Related Entity are in full
force and effect and have not

 

56



--------------------------------------------------------------------------------

been amended or otherwise modified. Neither the Company, nor any Business
Entity, nor any Related Entity is in material violation of any material
provision of its respective Governing Documents.

Section 4.04. No Conflict. Assuming the Member Approval is obtained for the
Merger and that all Consents and other actions described in Section 4.07 have
been obtained or made and any applicable waiting period under the HSR Act has
expired or been terminated and, except as may result from any facts or
circumstances relating solely to Parent or its Affiliates, the execution,
delivery, and performance by the Company of this Agreement and the other
Transaction Documents to which it is a party (including the consummation by the
Company of the Transactions) does not and will not (a) violate, conflict with,
or result in the breach of any provision of the Governing Documents of any of
the Business Entities or the Related Entities, (b) conflict with or violate in
any material respect any material Law applicable to the Business Entities or
Related Entities, or (c) conflict in any material respect with, result in any
material breach of, constitute a material default (or an event which, with the
giving of notice or lapse of time, or both, would become a material default)
under, require any Consent under, or give to others any right to exercise any
remedy under, or rights of termination, acceleration, cancellation, or
modification of, any Material Contract.

Section 4.05. Company Board Approval. The Company Board, by resolutions duly and
unanimously adopted (and not thereafter modified or rescinded) at a meeting duly
called and held, has (i) determined that the Merger and the Transactions, are
advisable, fair to, and in the best interests of the members of the Company,
(ii) approved this Agreement and the Transactions and declared it advisable that
the Company enter into this Agreement and consummate the Transactions upon the
terms and subject to the conditions set forth herein, and (iii) resolved to
recommend that the Company’s members approve the principal terms of the Merger
and this Agreement. No other corporate proceedings on the part of the Company
are necessary to authorize the Merger other than as described in Section 4.06.

Section 4.06. Vote Required. The affirmative vote of Members holding a majority
of the Company Common Units is the only vote of the holders of any class or
series of equity interests of the Company necessary to approve, authorize, and
adopt this Agreement and the Transactions (the “Member Approval”).

Section 4.07. Governmental Consents and Approvals. The execution, delivery, and
performance by the Company of this Agreement and the other Transaction Documents
to which it is a party (including the consummation by the Company of the
Transactions) does not and will not require any Consent of or to or action by
any Governmental Authority, except for (i) applicable requirements, if any, of
the Exchange Act, including the filing with the U.S. Securities and Exchange
Commission (the “SEC”) of the Registration Statement, (ii) any filings required
under state securities Laws, (iii) the filing and recordation of appropriate
merger documents as required by the CLLCA and appropriate documents with the
relevant authorities of

 

57



--------------------------------------------------------------------------------

other states in which the Company or any Subsidiary is qualified to do business,
(iv) any filings required by the NYSE, (v) the premerger notification and
waiting period requirements of the HSR Act, (vi) applicable requirements, if
any, of Health Care Laws set forth on Section 4.07 of the Company Disclosure
Schedule, (vii) applicable requirements, if any, of any Program in which the
Company or any Subsidiary participates, (viii) where the failure to obtain such
Consent or action would not prevent or materially delay the consummation by the
Company of the Transactions, and (ix) as are necessary as a result of any facts
or circumstances relating solely to Parent or any of its Affiliates.

Section 4.08. Financial Information.

(a) True and complete copies of (i) the audited consolidated balance sheet of
the Business Entities and Related Consolidated Entities for each of the fiscal
years ended as of December 31, 2011, December 31, 2010 and December 31, 2009 and
the related audited consolidated statements of income and cash flows of the
Business Entities and Related Consolidated Entities for each of such fiscal
years (collectively, the “Audited Financial Statements”) and (ii) the unaudited
consolidated balance sheet of the Business Entities and Related Consolidated
Entities as of March 31, 2012 and the related unaudited consolidated statements
of income and cash flows of the Business Entities and Related Consolidated
Entities for the quarter ended on such date (the “Unaudited Financial
Statements”) have been made available by the Company to Parent.

(b) The Audited Financial Statements and the Unaudited Financial Statements
(i) were derived from the books and records of the Business Entities and Related
Consolidated Entities, (ii) present fairly, in all material respects, the
consolidated financial position of the Business Entities and Related
Consolidated Entities as of the dates thereof and the results of operations and
cash flows of the Business Entities and Related Consolidated Entities for the
periods covered thereby, and (iii) except as disclosed in the notes thereto,
were prepared in accordance with GAAP applied on a consistent basis throughout
the periods indicated using the same accounting principles, policies, practices,
conventions, and methods unless otherwise required by GAAP (subject, in the case
of the Unaudited Financial Statements, to normal and recurring year-end
adjustments that are not material in amount or nature and the absence of notes).

Section 4.09. Accounting Records; Internal Controls. The books and records of
the Business Entities have been maintained in all material respects in
accordance with sound business practices, including the maintenance of an
adequate system of internal controls, and fairly reflect, in all material
respects, (i) the financial position of the Business Entities and Related
Consolidated Entities and (ii) all transactions of the Business Entities. The
Business Entities and Related Consolidated Entities have disclosed, based on
their most recent evaluations of internal controls over financial reporting, to
their respective independent auditors and audit committees, if and to the extent
such committees exist, and to the Company, all significant deficiencies and
material weaknesses in the design or operation of internal control over
financial reporting that are reasonably likely to adversely affect the Business
Entities’ and Related Consolidated Entities’ ability to record, process,
summarize, and report financial information and any fraud, whether or not
material, that involves management or other employees who have a significant
role in the Business Entities’ and Related Consolidated Entities’ internal
control over financial reporting.

 

58



--------------------------------------------------------------------------------

Section 4.10. Absence of Undisclosed Liabilities. There are no Liabilities of
the Business Entities or Related Consolidated Entities that would be required to
be reflected on or reserved against or disclosed in the notes to a consolidated
balance sheet of the Business Entities and Related Consolidated Entities
prepared in accordance with GAAP, other than Liabilities (a) reflected or
properly reserved against in the Audited Financial Statements or (b) incurred
since December 31, 2011 in the ordinary course of business of the Business
Entities or the Related Consolidated Entities consistent with past practice.

Section 4.11. Information Provided.

(a) The information supplied by or on behalf of the Company (i) for inclusion or
incorporation in the registration statement on Form S-4 (or any other applicable
form of registration statement) or any amendment or supplement thereto pursuant
to which shares of Parent Common Stock issuable in the Merger will be registered
with the SEC (the “Registration Statement”), or (ii) for inclusion or
incorporation in the registration statement on Form S-3 (or any other applicable
form of registration statement) in connection with the Financing (the “Financing
Registration Statement”) or any amendment or supplement thereto, shall not at
the time such registration statement becomes or is declared effective by the SEC
(or, with respect to any post-effective amendment or supplement, at the time
such post-effective amendment or supplement becomes effective) contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading.

(b) The information supplied by or on behalf of the Company for inclusion in the
prospectus (the “Prospectus”) forming part of the Registration Statement, or any
amendment or supplement thereto, to be sent to the Members in connection with
the Merger and the other Transactions shall not, on the date the Prospectus is
first mailed to the Members and at the time of the Member Approval, contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary in order to make the statements therein not
misleading.

(c) The information supplied by or on behalf of the Company for inclusion in the
prospectus forming part of the Financing Registration Statement, or any
amendment or supplement thereto, or any offering memorandum or bank information
memorandum in connection with the Financing shall not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein not
misleading.

Section 4.12. Conduct in the Ordinary Course. Except as otherwise contemplated,
required, or permitted by this Agreement, since December 31, 2011, (a) the
business of the Business Entities and the Related Entities has been conducted in
the ordinary course and consistent with past practice, (b) prior to the date of
this Agreement, none of the Business Entities has taken any action that, if
taken after the date hereof, would constitute a violation of Section 6.01(b),
and (c) there has not occurred, nor has any event or circumstance occurred that
would have, or would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

59



--------------------------------------------------------------------------------

Section 4.13. Litigation; Governmental Orders.

(a) There is no Action by or against any Business Entity or by or against any
Related Entity pending, or, to the Company’s Knowledge, threatened that would
(i) materially and adversely affect the legality, validity, or enforceability of
this Agreement or the other Transaction Documents to which it is a party or the
consummation of the Transactions, (ii) result, or would reasonably be expected
to result, in any Liability which would be material to the Business Entities or
Related Entities, taken as a whole, or (iii) which requires, or would reasonably
be expected to require, a payment in excess of $250,000.

(b) There is no Governmental Order outstanding against or, to the Company’s
Knowledge, investigation by any Governmental Authority involving any of the
Related Entities, any of the Business Entities, or any of their assets that,
individually or in the aggregate, has had or would result, or would reasonably
be expected to result, in any Liability that would be material to the Business
Entities and Related Entities, taken as a whole.

Section 4.14. Compliance with Laws. Except with respect to Healthcare Regulatory
Compliance (which is covered exclusively by Section 4.15), Environmental Laws
(which are covered exclusively by Section 4.16), Employee Benefit Matters (which
are covered exclusively by Section 4.19), Labor Matters (which are covered
exclusively by Section 4.20) and Taxes (which are covered exclusively by
Section 4.21), (i) the Business Entities and the Related Entities have each
conducted and continue to conduct their business in accordance with all Laws
(including unclaimed property laws and the Foreign Corrupt Practices Act of
1977) applicable to them and are not in material default or material violation
of any such Law; and (ii) none of the Related Entities or any Business Entity
has received any written communication during the past two (2) years from a
Governmental Authority that alleges that any Related Entity or any Business
Entity is not in material compliance with any applicable Law.

Section 4.15. Healthcare Regulatory Compliance.

(a) The Business Entities and the Related Entities are in compliance with, and
have not violated in any material respect since January 1, 2006, any Health Care
Laws which regulate their operations, activities, or services and/or any
Governmental Orders pursuant to any Health Care Laws applicable to the Business
Entities, the Related Entities, or any assets owned by any of them.

(b) (i) No Business Entity or Related Entity has since January 1, 2006
(A) received or been subject to any written notice, citation, suspension,
revocation, administrative proceeding, or, to the Knowledge of the Company,
investigation by a Governmental Authority that alleges or asserts that any
Business Entity or Related Entity has violated any Health Care Laws or which
requires or seeks any adjustment, modification, or alteration in any Business
Entity’s or Related Entity’s operations, activities, services, or financial
condition that has not been resolved, or (B) been subject to a corporate
integrity agreement, deferred prosecution agreement, consent decree, settlement
agreement with, relating to or required by the Office of

 

60



--------------------------------------------------------------------------------

Inspector General of the United States Department of Health and Human Services
or similar agreement or consent order of or with any other Governmental
Authority mandating or prohibiting future or past activities and (ii) no
Business Entity or any Related Entity has settled, or agreed to settle, any
actions brought by any Governmental Authority for an alleged violation of any
Health Care Laws. As of the date hereof, there are no restrictions imposed by
any Governmental Authority upon the business, activities, or services of any
Business Entity or Related Entity that would prevent such Business Entity or
Related Entity from operating as it currently operates or intends to operate.

(c) The Business Entities and Related Entities have all licenses, permits,
registrations, franchises, grants, authorizations (including authorizations to
participate in any Program as a provider or supplier), consents, approvals,
orders and certificates from Governmental Authorities (including Governmental
Authorities regulating occupational health and safety) necessary to lawfully
conduct their business (collectively, the “Permits”), and each of the Permits is
valid, without restrictions, and in full force and effect. There are no actions
pending or, to the Knowledge of the Company, threatened in writing, that seek
the revocation, cancellation, or adverse modification of any Permit. Since
January 1, 2006, no Business Entity or any Related Entity has received or been
subject to any written notice, claim, or assertion alleging any violations of
Permits nor, to the Knowledge of the Company, has any such notice, claim, or
assertion been threatened. All applications required to have been filed for the
renewal of any Permits have been duly filed on a timely basis with the
appropriate Governmental Authorities. No Permits of the Business Entities or the
Related Entities will be adversely affected by the Transactions and such Permits
will continue to be in full force and effect immediately following the Effective
Time.

(d) During the three (3) years prior to the date of this Agreement, each
Regulated Entity has timely filed all reports, statements, documents,
registrations, filings, and submissions required to be filed by it under
applicable Laws (including Health Care Laws), except where the failure to do so
would not reasonably be expected to be material to the Business taken as a
whole. Each of such filings were complete, correct and in compliance with
applicable Law and no deficiencies or Liabilities have been asserted by any
Governmental Authority with respect thereto, except as would not reasonably be
expected to be material to the Business taken as a whole.

(e) (i) No material claims for recoupment of moneys paid to any Business Entity
or Related Entity have been asserted or are outstanding from Payors; (ii) the
billing practices of all Business Entities and Related Entities are in
compliance with all applicable Health Care Laws; (iii) no billing audits or
audits by recovery audit contractors have occurred within three (3) years prior
to the date hereof nor are any such audits currently ongoing, noticed to any
Business Entity or Related Entity or, to the Knowledge of the Company,
threatened; (iv) the Business Entities and Related Entities are in compliance
with their respective patient grievance programs; and (v) no “balance” billing
has been done by any Business Entity or Related Entity unless permitted
contractually and by Law, i.e., no billing of patients for balances due in
excess of payments by Payors where such billing is prohibited by the terms of
Payor contracts of any Business Entity or Related Entity or applicable Health
Care Law.

 

61



--------------------------------------------------------------------------------

(f) To the Knowledge of the Company, no current employees of the Business
Entities or Related Entities, nor any Providers with which the Related Entities
do business, have been convicted, under federal or state Law, of a criminal
offense related to (i) the neglect or abuse of a patient in connection with the
delivery of a healthcare item or service; or (ii) a health care item or service
under the Programs.

(g) Other than regularly scheduled audits and reviews (excluding therefrom peer
reviews), no HCC-RAF or pay for performance program validation review or program
integrity review, or other audits or reviews not in the ordinary course of
business, related to any Related Entity or its business, or, to the Knowledge of
the Company, any Provider contracted with any Related Entity has been conducted
by any entity, Governmental Authority, commission, board or agency in connection
with the Programs or Payors, and no Related Entity has received notice that any
such reviews are scheduled, pending or threatened against or affecting any
Related Entity or its business, or, to the Knowledge of the Company, any
Provider contracted with any Related Entity.

(h) Each Provider and each other employee of any Related Entity who is required
by applicable Law to hold a Permit or other qualification to deliver health care
services to patients (including the performance of diagnostic services such as
x-ray or lab services) holds such Permits or other qualifications necessary to
deliver such health care services to patients and is performing such health care
services in accordance with such Permits or other qualifications held by such
Person.

(i) Each of the Related Regulated Entities has at all times complied with those
certain requirements pertaining to risk-bearing organizations, including
requirements set forth in California Health & Safety Code § 1375.4 and those
promulgated by the California Department of Managed Health Care (the “RBO
Requirements”). None of the Related Entities has received any written notice of
any violation of any applicable Law relating to the RBO Requirements. None of
the Related Entities is subject to any requirement to maintain tangible net
equity or working capital levels, or is subject to any restriction on the
payment of dividends or other distributions on its shares of capital stock,
except for such requirements or restrictions under the RBO Requirements or other
Laws of general application. None of the Related Entities is subject to any
written corrective action plan or other order issued in writing by any
Governmental Authority, including the California Department of Managed Health
Care.

(j) The Related Entities, as applicable, and to the Knowledge of the Company
each of the Providers employed by or contracting with a Related Entity, meet all
requirements of participation and payment of the applicable Programs and other
third party payment programs and are a party to valid participation agreements
for payment by such payment programs. There is no civil, criminal,
administrative, or other action, suit, demand, claim, hearing, notice of
violation, proceeding, notice or demand pending, received or, to the Knowledge
of the Company, threatened against any Related Entity or, to the Knowledge of
the Company, any employed or contracted Provider, that could result in any
Related Entity’s or Provider’s exclusion or debarment from participation in any
of the Programs or other third party payment programs. To the Knowledge of the
Company, there is no pending civil or criminal investigation of any employed or
contracted Providers, or, to the Knowledge of the Company, any investigation
relating in any way to any violation of any Health Care Laws by employed or
contracted

 

62



--------------------------------------------------------------------------------

Providers. To the Knowledge of Company, (A) none of the Related Entities is
currently suspended, excluded or debarred from contracting with the federal or
any state government, (B) none of the Related Entities has received written
notice from any of the Programs relating to any investigations or Action that
would result in any Related Entity or any Person employed by or contracting with
any Related Entity being excluded or debarred from any such Programs, and
(C) none of the current employees of, or independent contractors providing
services to, any Related Entity: (i) has been excluded, debarred or otherwise
suspended from participating in a Program, or (ii) has engaged in any activity
that would reasonably be expected to subject any Related Entity to civil money
penalties under applicable Health Care Laws, mandatory exclusion, or permissive
exclusion from a Program.

(k) To the Knowledge of the Company, no Persons who have been convicted of a
felony or a criminal offense related to health care, who are excluded, debarred
or otherwise ineligible to participate in a Program, who have had a civil
monetary penalty assessed against them under §1128A of the Social Security Act,
or who have engaged in any activity that would reasonably be expected to result
in civil penalties or mandatory or permissive exclusion from a Program have been
since January 1, 2007 or are employed by or contracted with the Related Entities
or any contractor with which the Related Entities do business, or provide
services on behalf of the Related Entities.

(l) The Business Entities and Related Entities have compliance programs
reasonably designed to cause the Business Entities and Related Entities and
their respective agents and employees to be in compliance with all applicable
Health Care Laws. The downstream Providers of the Related Entities are subject
to contractual obligations and provider manual provisions requiring such
downstream Providers to be in compliance with all applicable Health Care Laws.

(m) To the Knowledge of the Company, no managers, directors, partners, members,
equity owners or officers of any Business Entity or Related Entity nor any of
their respective agents or employees has directly or indirectly made or offered
to make, or solicited or received, any contribution, gift, bribe, rebate,
payoff, influence payment, kickback, or inducement to any Person or entered into
any financial arrangement, regardless of form, including any fee-splitting
arrangement with, any actual or potential patient, Provider, supplier,
governmental employee, Medicare or Medicaid beneficiaries or other actual or
potential insureds, or other Person in a position to assist or hinder the
Business Entities and/or Related Entities in connection with any actual or
proposed transaction or to any political party, political party official or
candidate for federal, state or local public office: (i) in violation of the
federal Anti-Kickback Statute, 42 U.S.C. §1320a-7b, the federal Physician
Self-Referral (Stark) Law, 42 U.S.C. §1395nn, the Federal Civil Monetary
Penalties Law (42 U.S.C. § 1320a-7a), or any analogous state or federal Laws; or
(ii) to obtain or maintain favorable treatment in securing business in violation
of any applicable Health Care Law.

(n) The Business Entities and Related Entities have established and implemented
operating procedures and systems reasonably designed to cause their respective
employees and agents to comply with the applicable provisions of the Health
Insurance Portability and Accountability Act of 1996 (Pub. L. No. 104-191) and
the Health Information Technology for Economic and Clinical Health Act (Pub. L.
No. 111-5), any implementing

 

63



--------------------------------------------------------------------------------

regulations, and any state privacy or medical information laws applicable to the
business of the Business Entities and Related Entities (collectively, the
“Privacy Laws”). The Business Entities and Related Entities have at all times
been and are now in compliance with the Privacy Laws and with all contractual
requirements, including any “business associate agreements,” that regulate or
limit the maintenance, use, disclosure, or transmission of medical records,
patient information, or other personal information made available to or
collected by the Business Entities or Related Entities in connection with the
operation of their business.

(i) Copies of the compliance policies and/or procedures of the Related Entities
relating to Privacy Laws have been made available to Parent. All of the Related
Entities’ workforce (as such term is defined in 45 C.F.R. §160.103) have
received, or will receive in the ordinary course of business, training with
respect to compliance with Privacy Laws.

(ii) The Related Entities have entered into business associate agreements with
all third parties acting as a business associate as defined in 45 C.F.R.
§160.103.

(iii) To the Knowledge of the Company, none of the Related Entities is under
investigation by any Governmental Authority for a violation of any Privacy Laws,
including the receipt of any notices from the United States Department of Health
and Human Services Office of Civil Rights or Department of Justice relating to
any such violations.

(iv) Copies of any written complaints delivered to any of the Related Entities
during the prior twenty-four (24) months alleging a violation of any Privacy
Laws have been made available to Parent.

(v) To the Knowledge of the Company, during the prior four (4) years, no Related
Entity has suffered any unauthorized acquisition, access, use or disclosure of
any individually identifiable health information that, individually or in the
aggregate, compromises the security or privacy of such information, and no
Related Entity is currently investigating any potentially unauthorized
acquisition, access, use or disclosure of any individually identifiable health
information.

(vi) During the prior four (4) years, no Related Entity has notified, either
voluntarily or as required by Law, any affected individual, or any Governmental
Authority of any breach of individually identifiable health information or other
personal identifiable information, and no Related Entity is currently
investigating any potential breach.

(o) Each Business Entity and Related Entity has entered into trading partner
agreements and utilized the HIPAA standard formats for the electronic exchange
of health information in compliance with, and as required by, the Privacy Laws
and any other Laws. The Business Entities and Related Entities have a breach
notification policy that complies with applicable Health Care Laws and Privacy
Laws and no Business Entity or any Related Entity has experienced a breach of
Protected Health Information or other personal information held by any

 

64



--------------------------------------------------------------------------------

Business Entity or Related Entity. For purposes of this Section 4.15(o),
“breach” means the acquisition, access, use or disclosure of personal
information, including Protected Health Information, as defined at 45 C.F.R. §
160.103, in violation of the Privacy Laws which compromises the security or
privacy of such information.

(p) The representations and warranties contained in this Section 4.15 and the
last sentence of Section 4.29 are the only representations and warranties being
made by the Company with respect to the subject matter hereof, and no other
representation or warranty of the Company contained in this Agreement shall
apply to any such matters.

Section 4.16. Environmental Matters.

(a) Except as have not or would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect, (i) each of the Business
Entities is, and since January 1, 2008 has been, in compliance with all
applicable Environmental Laws and has obtained and is in compliance with all
Environmental Permits; (ii) there are no written claims, notices, letters,
demands, or requests pursuant to any Environmental Law pending or, to the
Company’s Knowledge, threatened against any Business Entity or any Related
Entity; and (iii) there has been no disposal, release, or threatened release of
Hazardous Materials on, under, in, from, or about the Owned Real Property or by
the Business Entities on, under, in, from, or about the Leased Real Property
that would reasonably be expected to subject any of the Business Entities to any
legal obligation to conduct any Remedial Action under any Environmental Law.

(b) The representations and warranties contained in this Section 4.16 are the
only representations and warranties being made by the Company with respect to
the subject matter hereof, and no other representation or warranty of the
Company contained in this Agreement shall apply to any such matters.

Section 4.17. Intellectual Property.

(a) Section 4.17(a) of the Company Disclosure Schedule sets forth a list,
accurate and complete as of May 1, 2012, of all Owned Intellectual Property that
is Registered (“Registered Owned Intellectual Property”), or the subject of a
pending application for registration, specifying as to each such item, as
applicable: (i) the nature of such Intellectual Property or Intellectual
Property Rights, (ii) the jurisdictions by or in which such Registered Owned
Intellectual Property has been issued or registered or in which an application
for such issuance or registration has been filed (or for Internet domain names,
the applicable registrar), (iii) the respective registration or application
numbers, (iv) the date of issuance, registration, or filing, and (v) the name of
the current owner of record.

(b) Section 4.17(b) of the Company Disclosure Schedule contains a complete and
correct list of all material Company IP Agreements, all material Systems, and
all material equipment or parts purchase agreements that include licenses to use
such parts or equipment.

 

65



--------------------------------------------------------------------------------

(c) Except as is not and would not reasonably be expected to be material to the
Business Entities or the Related Entities:

(i) with respect to all Owned Intellectual Property, the Company or one of the
other Business Entities or Related Entities, as the case may be, exclusively
owns all right, title and interest in and to such Owned Intellectual Property
(in each case, free and clear of any Encumbrances except Permitted
Encumbrances);

(ii) other than to the extent of the Company IP Agreements disclosed in
Section 4.17(b) of the Company Disclosure Schedule (and other than Shrink-Wrap
Agreements and equipment or parts purchase agreements that include licenses to
use such parts or equipment), the Owned Intellectual Property constitute all the
Intellectual Property and Intellectual Property Rights used by or necessary for
the Business Entities and the Related Entities in connection with the operation
of their businesses as currently conducted;

(iii) other than as disclosed in Section 4.17(c)(iii) of the Company Disclosure
Schedule, neither any Business Entity nor any Related Entity has granted or
agreed to grant a license to any other Person under any Owned Intellectual
Property;

(iv) the Owned Intellectual Property is subsisting in full force and effect, is
valid and enforceable, and, to the Company’s Knowledge, has not been abandoned
or passed into the public domain;

(v) the use and exploitation of Owned Intellectual Property, and the conduct of
the businesses of the Business Entities and Related Entities, have not, and are
not, infringing, misappropriating, or otherwise violating the Intellectual
Property or Intellectual Property Rights of any other Person; no claim by any
Person contesting the legality, validity, enforceability, use or ownership of
any Owned Intellectual Property has been made or is currently outstanding; and
the Owned Intellectual Property is not, and, since January 1, 2008, has not
been, the subject of any Action, whether threatened or pending at any time,
which challenges or challenged the legality, validity, enforceability, use, or
ownership thereof;

(vi) to the Company’s Knowledge, there has been and is no unauthorized use,
disclosure, infringement or misappropriation of any Owned Intellectual Property
by any Person (including any present or former manager, director, partner,
officer, or employee of any Business Entity or Related Entity);

(vii) the consummation of the Transactions will not (A) alter, encumber, impair,
make subject to an Encumbrance (other than Permitted Encumbrances) or extinguish
any Company Intellectual Property or Systems; (B) impair the right of Parent or
Merger Sub to use, sell, license or dispose of any Company Intellectual
Property; or (C) result in Parent or any of its Affiliates granting to any
Person any Intellectual Property Rights or other rights or licenses to any
Intellectual Property, or being bound by or subject to any non-compete or other
restriction on the operation or scope of their respective businesses, or being
obligated to pay any royalties or other amounts to any Person;

 

66



--------------------------------------------------------------------------------

(viii) the Business Entities and Related Entities have exercised reasonable care
to maintain the confidentiality of all Owned Intellectual Property not otherwise
protected by Patents, Copyrights, or Trademarks and which the Business Entities
or Related Entities desire to maintain as confidential;

(ix) the Systems operate and perform in a manner that permits the Business
Entities and the Related Entities to conduct their respective businesses as
currently conducted and, to the Company’s Knowledge, no person has gained
unauthorized access to the Systems; and

(x) the Business Entities and Related Entities have taken commercially
reasonable steps to safeguard the internal and external integrity of the Systems
and implemented commercially reasonable backup and disaster recovery technology
consistent with industry practices.

Section 4.18. Real Property.

(a) Section 4.18(a) of the Company Disclosure Schedule accurately lists the
street address of each parcel of Owned Real Property. A Business Entity has good
and marketable title in fee simple to each parcel of Owned Real Property free
and clear of all Encumbrances, except Permitted Encumbrances. No condemnation
proceeding or similar proceeding at Law or in equity before any Governmental
Authority is pending or, to the Knowledge of the Company, threatened with
respect to any Owned Real Property. To the Knowledge of the Company, all of the
Owned Real Property is in good operating condition and repair, subject only to
ordinary wear and tear, and there are no facts or conditions affecting the Owned
Real Property that, in the aggregate, would reasonably be expected to interfere
with the current use, occupancy or operation thereof. To the Knowledge of the
Company, (i) there are no violations of any statutes, Laws, regulations, rules,
ordinances, permits, certificates of occupancy, requirements, or Governmental
Orders or decrees of any kind whatsoever (including zoning, subdivision, use or
building statutes, Laws or ordinances and environmental protection Laws, rules,
or regulations) affecting the Owned Real Property, and (ii) the operation and
use of the Owned Real Property does not violate any building permits or any
conditions, easements, or rights-of-way, affecting the Owned Real Property.

(b) Section 4.18(b) of the Company Disclosure Schedule accurately lists the
street address and suite number, if any, of each parcel of Leased Real Property,
the current lessor, lessee, and occupant (if different from lessee) of each
parcel of Leased Real Property, and whether such parcel of Leased Real Property
is the subject of a sublease. The Company has made available to Parent true and
complete copies of the leases, subleases, licenses, or other use or occupancy
agreements in effect as of the date of this Agreement relating to each parcel of
Leased Real Property (the “Leases”). There has not been any sublease or
assignment entered into by any Business Entity or Related Entity with respect to
any Leased Real Property. Each Lease is in full force and effect, valid and
binding on the applicable Business Entity and any Related Entity that is a party
thereto. None of the Business Entities or Related Entities is in material breach
of, or material default under, any Lease to which it is a party. No tenant or
subtenant under any Lease is holding over beyond the expiration of its Lease,
except with the consent of the landlord under such Lease (and not pursuant to
any hold over provision in such Lease). To

 

67



--------------------------------------------------------------------------------

the Knowledge of the Company, all of the Leased Real Property is in good
operating condition and repair, subject only to ordinary wear and tear, and
there are no facts or conditions affecting the Leased Real Property that, in the
aggregate, would reasonably be expected to materially interfere with the current
use, occupancy or operation thereof.

Section 4.19. Employee Benefit Matters.

(a) Section 4.19(a) of the Company Disclosure Schedule accurately lists (i) all
employee benefit plans (as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”)), all material employment
agreements (which will include any employment agreement that provides for
severance, change of control or retention benefits or includes material notice
or pay-in-lieu of notice provisions) (provided, however, that, with respect to
employment agreements with physicians in their capacity as physicians,
Section 4.19(a) of the Company Disclosure Schedule may list only those
employment agreements that provide for change of control or retention benefits,
equity awards, notice or pay-in-lieu of notice provisions in excess of ninety
(90) days, severance benefits in excess of the lesser of $50,000 or ninety
(90) days of pay, annual compensation in excess of $500,000, or termination
provisions that do not allow the employment agreement or relationship to be
terminated with or without cause for a specified period of time), and all
material bonus, incentive compensation, deferred compensation,
change-in-control, severance pay, unit option, phantom unit, or other
equity-based compensation, retention, or fringe plans, programs, arrangements,
or agreements (A) to which any of the Business Entities is a party, (B) that are
maintained, contributed to or sponsored by the Business Entities or their ERISA
Affiliates and under which any current or former Business Employee or consultant
or independent contractor of the Business Entities (or any of their respective
beneficiaries) has any present or future right to benefits, or (C) under which
any of the Business Entities or their ERISA Affiliates has any direct or
indirect Liability, whether contingent or otherwise, with respect to any current
or former Business Employee or consultant or independent contractor of the
Business Entities (or any of their respective beneficiaries); (ii) all employee
benefit plans for which the Business Entities could incur Liability under
Section 4069 of ERISA in the event such plan has been or were to be terminated;
and (iii) all employee benefit plans for which the Business Entities could incur
Liability under Section 4212(c) of ERISA.

(b) The Company has made available to Parent with respect to each applicable
Plan correct and complete copies of: (i) the annual report (if required under
ERISA) with respect to each such Plan for the last three years (including all
schedules and attachments); (ii) the current summary plan description, if any,
together with each summary of material modification required under ERISA with
respect to such Plan; (iii) the most recent determination or opinion letter
issued by the IRS with respect to each applicable Plan; (iv) each written Plan
(including all amendments not incorporated into the documentation for each such
plan); (v) the most recent actuarial valuation report, if any; (vi) all trust
agreements, insurance contracts, and similar instruments with respect to each
funded or insured Plan; and (vii) all material correspondence to or from any
Governmental Authority relating to any Plan.

(c) Neither the Company nor any ERISA Affiliate has any plan or commitment to
adopt, establish, or enter into any new Plan or to modify any Plan (except to
the extent required by Law or to conform any such Plan to the requirements of
any applicable Law, in each case as previously disclosed to Parent in writing,
or as required by this Agreement).

 

68



--------------------------------------------------------------------------------

(d) Each Plan has been operated in all material respects in accordance with its
terms and the requirements of all applicable Laws and all contributions
(including employee elective deferral contributions) and payments and premiums
required to have been made to or under any Plan have been timely made (or
otherwise properly accrued), and nothing has occurred with respect to the
operation of the Plans that could reasonably be expected to cause the imposition
of any material Liability, penalty, or tax on the Business Entities or Parent
under ERISA, the Code, or applicable Laws. Each of the Business Entities has
performed all material obligations required to be performed by it under, is not
in any material respect in default under or in material violation of any Plan,
and, to the Knowledge of the Company, there is no material default or violation
by any party with respect to any Plan.

(e) Each Plan that is intended to be qualified under Section 401(a) of the Code
is so qualified and has received and is entitled to rely upon a favorable
determination letter from the IRS with respect to such Plan as to its qualified
status under the Code, and, to the Knowledge of the Company, no fact,
circumstance, event, or omission has occurred and no Business Entity or ERISA
Affiliate has failed to take any action with respect to any such Plan that could
reasonably be expected to adversely affect such determination. To the Knowledge
of the Company, each Plan that is an “employee pension benefit plan” (within the
meaning of Section 3(2) of ERISA) and that is not intended to be qualified under
Section 401(a) of the Code is exempt from Parts 2, 3, and 4 of Title I of ERISA
as an unfunded plan that is maintained primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees, pursuant to Sections 201(2), 301(a)(3), and 401(a)(1) of ERISA, and
each such Plan is in compliance with the filing requirement set forth in 29
C.F.R. §2520.104-23.

(f) No Plan is, and neither the Company nor any ERISA Affiliate has previously
or currently maintains, contributes to, or participates in, nor does the Company
or any ERISA Affiliate have any obligation to maintain, contribute to, or
otherwise participate in, or have any liability or other obligation (whether
accrued, absolute, contingent, or otherwise) under, any (i) “multiemployer plan”
(within the meaning of Section 3(37) of ERISA), (ii) “multiple employer plan”
(within the meaning of Section 413(c) of the Code), (iii) “multiple employer
welfare arrangement” (within the meaning of Section 3(40) of ERISA), (iv) plan
that is subject to the provisions of Title IV of ERISA or Section 412 of the
Code, or (v) a “funded welfare plan” within the meaning of Section 419 of the
Code.

(g) The Business Entities have neither sponsored, maintained, administered,
contributed to, had any obligation to contribute to, nor incurred any other
material Liability under or with respect to any Plan which provides health, life
or other coverage for former officers or Business Employees (or any spouse or
former spouse or other dependent thereof), other than benefits required by
Section 4980B of the Code, Part 6 of Title I of ERISA, or similar state Laws.

(h) With respect to each applicable Plan, (i) none of the Business Entities or
any of their respective managers, directors, partners, officers, or employees
have incurred any

 

69



--------------------------------------------------------------------------------

material Liability in connection with any non-exempt “prohibited transaction,”
within the meaning of Section 4975 of the Code or Section 406 of ERISA (and not
otherwise exempt under Section 408 of ERISA), (ii) there are no Actions pending,
or, to the Knowledge of the Company, threatened or anticipated (other than
routine claims for benefits) against any such Plan or fiduciary thereto or
against the assets of any such Plan, and (iii) there are no audits, inquiries,
or proceedings pending or, to the Knowledge of the Company, threatened by any
Governmental Authority with respect to any Plan.

(i) There is no Plan, agreement, arrangement, or other Contract covering any
Business Employee, and no payments have been made or will be made to any
Business Employee, that, considered individually or considered collectively with
any other Plan, agreement, arrangement, or contract or payments, will be, or
could reasonably be expected to be, characterized as an “excess parachute
payment” as defined in Section 280G of the Code (without regard to
Subsection (b)(4) thereof). There is no written or unwritten agreement,
arrangement, or other Contract by which the Business Entities are bound to
compensate any individual for excise taxes paid pursuant to Section 4999 of the
Code.

(j) Each “nonqualified deferred compensation plan” within the meaning of
Section 409A(d)(1) of the Code has been operated since January 1, 2005 in good
faith compliance with Section 409A of the Code (together with the guidance and
regulations thereunder, including the final Treasury Regulations issued
thereunder, “Section 409A”) and has been, since January 1, 2009, in documentary
and operational compliance with Section 409A. There is no Contract, agreement,
plan, or arrangement to which the Company or any of its ERISA Affiliates is a
party, including the provisions of this Agreement, covering any current or
former Business Employee or consultant or independent contractor of the Business
Entities (or any of their respective beneficiaries), which individually or
collectively could require the Company or any of its Affiliates to pay a Tax
gross-up payment to any person for Tax-related payments under Section 409A of
the Code.

(k) Except in connection with the treatment of Company Options as set forth in
Section 3.01(b) of this Agreement, the execution of this Agreement and the
consummation of the Transactions will not (either alone or together with any
other event) entitle any current or former Business Employee or consultant or
independent contractor of the Business Entities (or any of their respective
beneficiaries) to severance pay, bonus, retirement, job security, or other
compensation or accelerate the time of payment or vesting or trigger any funding
obligation (through a grantor trust or otherwise) of compensation or benefits
under, increase the amount payable or trigger any other material obligation
pursuant to, any Plan.

(l) Neither the Company nor any ERISA Affiliate currently, nor has the Company
or any ERISA Affiliate ever had the obligation to, maintain, establish, sponsor,
participate in, or contribute to any Plan that has been adopted or maintained by
the Company or any ERISA Affiliate, whether informally or formally, or with
respect to which the Company or any ERISA Affiliate will or may have any
liability, for the benefit of Business Employees who perform services outside
the United States.

 

70



--------------------------------------------------------------------------------

Section 4.20. Labor Matters.

(a) Section 4.20(a) of the Company Disclosure Schedule sets forth an accurate
and complete list of all current Business Employees with titles of Vice
President or above, including each such employee’s name, title, employing
Business Entity, and present annual compensation (including bonuses,
commissions, and deferred compensation). The employment of each current Business
Employee with annual compensation in excess of $500,000 is terminable at will
without notice, cost or liability to any Business Entity, except for payment of
wages earned prior to the time of termination.

(b) None of the Business Entities is a party to any collective bargaining
agreement, works council agreement or other similar labor-related Contract
applicable to any Business Employee, and, to the Knowledge of the Company, there
are no organizational campaigns, petitions, or other unionization activities
seeking to authorize representation of any Business Employee. No work stoppage,
slowdown, lockout, strike, or other material labor or similar activity or
dispute concerning Business Employees is pending or threatened, and none has
taken place since January 1, 2007. None of the Business Employees is represented
by any works council or other form of collective employee representation.

(c) The Business Entities (i) are in compliance in all material respects with
all Laws related to the employment of labor, including those related to wages,
overtime regulations, hours of work, occupational safety and health, visa and
work permit requirements; and (ii) are not liable for any material amount of
arrears of wages or penalties for failure to comply with such Laws. There are no
Actions pending or, to the Knowledge of the Company, threatened between any of
the Business Entities or Related Entities and any of the Business Employees.

Section 4.21. Taxes.

(a) No Business Entity or Related Entity is liable under Treasury Regulation
Section 1.1502-6 (or any similar provision of state, local, or foreign Law) for
any Taxes solely by reason of such Business Entity or Related Entity being
included at any time before the Closing Date in any consolidated, affiliated,
combined, or unitary or other tax group with any Person that is not a Business
Entity or a Related Entity.

(b) All income and other material Tax Returns required to have been filed by the
Business Entities or the Related Entities have been timely filed (taking into
account any extension of time to file granted or obtained) and such Tax Returns
were true, correct, and complete in all material respects. Each of the Business
Entities and the Related Entities that has filed an income Tax Return as a
partnership for federal or state income tax purposes was properly characterized
as a partnership for federal or state income tax purposes with respect to the
period it filed such income Tax Return, and each of the Business Entities and
the Related Entities that has been treated on a Tax Return filed by a Business
Entity or a Related Entity as an entity that is not separate from its owner for
federal or state income tax purposes (also referred to as a “disregarded
entity”) was properly so treated on such Tax Return.

(c) All material Taxes shown to be due and owing on any Tax Returns filed by the
Business Entities or the Related Entities and all material Taxes otherwise due
and owing by the Business Entities or the Related Entities have been timely paid
or will be timely paid.

(d) There are no Tax liens on any assets of the Business Entities or on any
assets of the Related Entities (other than Permitted Encumbrances).

 

71



--------------------------------------------------------------------------------

(e) The Company has made available to Parent true and complete copies of (i) all
income tax audit reports, statements of deficiencies, and closing or other
agreements received by the Business Entities or the Related Entities for all
periods ending on and after January 1, 2007, and (ii) all U.S. federal income
and all California, Nevada, and Florida income or franchise Tax Returns for the
Business Entities and the Related Entities for all periods ending on and after
January 1, 2007, along with all applicable workpapers (including any workpapers
prepared for purposes of Financial Accounting Standards Board Interpretation
Number 48 (FIN 48) or otherwise).

(f) There are no material federal, state, local, or foreign or other audits,
examinations, actions, or suits relating to Taxes or any Tax Returns of the
Business Entities or the Related Entities now pending, and none of the Business
Entities or Related Entities (i) has received any written notice of any
threatened or proposed Tax audit, examination, refund litigation, claim,
deficiency, assessment, or adjustment in controversy with respect to the
Business Entities or the Related Entities for which the Business Entities or
Related Entities have not made adequate provisions in the Audited Financial
Statements or the Unaudited Financial Statements, as applicable, or (ii) to the
Company’s Knowledge, expects to receive written notice that it has not filed an
income Tax Return or other material Tax Return or paid material Taxes required
to be filed or paid by them.

(g) There is no written agreement in effect to extend the period of limitations
for the assessment or collection of any income or other Tax for which the
Business Entities or the Related Entities may be liable.

(h) None of the Business Entities or the Related Entities will have any
continuing obligations under any Tax sharing agreement or Tax indemnity
agreement following the Closing other than an agreement that is by and among
Business Entities or by and among Related Entities (or by and among any of the
Business Entities and any of the Related Entities) and that has been listed in
Section 4.21(a) of the Company Disclosure Schedule.

(i) None of the Business Entities or the Related Entities is or has been a
“United States real property holding corporation” within the meaning of
Section 897(c)(2) of the Code during the applicable period specified in
Section 897(c)(1)(A)(ii) of the Code.

(j) Within the past five (5) years, none of the Business Entities or the Related
Entities has ever been either a “distributing corporation” or a “controlled
corporation” within the meaning of Section 355 of the Code and with respect to a
transaction described in Section 355 of the Code.

(k) None of the Business Entities or Related Entities has entered into any
(i) “listed transaction,” within the meaning of Section 6707A(c)(2) and Treasury
Regulation Section 1.6011-4(b) or (ii) other transaction that has been similarly
identified as a transaction having the potential for Tax avoidance in a
published listing that has been publicly issued by a state, local, or other
Governmental Authority.

(l) None of the Business Entities or the Related Entities has made an election
under Section 108(i) of the Code.

 

72



--------------------------------------------------------------------------------

(m) Each of the Business Entities and each of the Related Entities has withheld
and paid all Taxes required to have been withheld and paid in connection with
any amounts paid or owing to any employee, independent contractor, creditor,
stockholder, or other third party.

(n) All of the Business Entities and all of the Related Entities are “domestic”
entities for all applicable U.S. federal income tax purposes.

(o) No Business Entity or Related Entity has received any private letter ruling
from the Internal Revenue Service (or any comparable material ruling from any
other Governmental Authority).

(p) No Business Entity or Related Entity will be required to include any item of
income in, or exclude any item of deduction from, taxable income for any taxable
period (or portion thereof) ending after the Closing Date as a result of any:
(i) change in method of accounting for a taxable period ending on or prior to
the Closing Date; (ii) “closing agreement” as described in Section 7121 of the
Code (or any corresponding or similar provision of state, local, or non-U.S.
income Tax law) executed on or prior to the Closing Date; (iii) intercompany
transaction or excess loss account described in Treasury Regulations under
Section 1502 of the Code (or any corresponding or similar provision of state,
local, or non-U.S. income Tax law); (iv) installment sale or open transaction
disposition made on or prior to the Closing Date; or (v) prepaid amount received
on or prior to the Closing Date.

Section 4.22. Material Contracts.

(a) Section 4.22(a) of the Company Disclosure Schedule sets forth an accurate
and complete list of each of the following written Contracts to which any
Business Entity or Related Entity is a party in effect as of the date of this
Agreement (such Contracts, together with the Leases and the Company IP
Agreements, being “Material Contracts”):

(i) (A) any agreement with any Governmental Authority involving total annual
payments in excess of $500,000, and (B) any operating agreement with a
Governmental Authority whereby the Company is providing benefits to a Medicare
or Medicaid beneficiary;

(ii) each Contract between any Business Entity or Related Entity, on the one
hand, and any Payor, on the other hand;

(iii) each Contract between any Business Entity or Related Entity, on the one
hand, and any Physician Partner, on the other hand, involving annual revenues,
liabilities, payments, expenditures, or receipts in excess of $500,000;

(iv) any pharmacy benefit management agreement or material patient assistance
program agreement involving annual expenditures in excess of $750,000;

(v) any agreement or policy for risk sharing or reinsurance with a professional
reinsurance company;

 

73



--------------------------------------------------------------------------------

(vi) any Contract with any of the top ten (10) Providers during 2011 to the
Business Entities and Related Entities in each state in which any Business
Entity or Related Entity operates (listed by expenditure by the Business
Entities and Related Entities on a combined basis) in each of the following
categories: (a) primary care physicians; (b) specialist physicians;
(c) hospitals; (d) ambulatory surgery centers; (e) imaging; (f) other ancillary
service providers; and (g) skilled nursing facilities and other extended care or
subacute care facilities;

(vii) any Contract under which a Business Entity or Related Entity is (A) a
lessee of, or holds or uses, any machinery, equipment, vehicle, or other
tangible personal property owned by a third person or entity or (B) a lessor of
any tangible personal property owned by a Business Entity or Related Entity, in
any case referred to in clauses (A) or (B) that requires future annual payments
in excess of $750,000;

(viii) any Contract between a Business Entity or Related Entity and any employee
or former employee, officer, manager, director, partner, individual consultant,
or independent contractor of a Business Entity or a Related Entity (excluding
any Contracts with Providers who are individual consultants or independent
contractors) providing for aggregate compensation in excess of $500,000 in any
twelve (12) month period (other than any unwritten Contract for the employment
of any such employee or former employee implied at law);

(ix) any Contract for capital expenditures or the acquisition or construction of
fixed assets which requires aggregate future payments in excess of $750,000 by a
Business Entity or Related Entity;

(x) any Contract entered into other than in the ordinary course of business
containing covenants of a Business Entity or Related Entity to indemnify or hold
harmless another Person, unless such indemnification or hold harmless obligation
to such Person, or group of Persons, as the case may be, is less than $500,000;

(xi) each acquisition or divestiture Contract that contains currently surviving
representations, covenants, indemnities or other obligations (including
“earn-out” or other contingent payment obligations) that are in effect on the
date hereof, other than this Agreement, and could reasonably be expected to
result in payments in excess of $500,000 individually or in the aggregate;

(xii) any Contract (A) that limits the right of a Business Entity or a Related
Entity to engage in any material aspect of its business, (B) that limits the
right of a Business Entity or Related Entity to participate or compete in any
line of business, market, or geographic area, (C) pursuant to which a Business
Entity or Related Entity has granted “most favored nation” pricing or other
similar provision, or (D) that restricts a Business Entity or Related Entity
from soliciting (1) potential employees, consultants (other than in the ordinary
course of business with information technology consultants), or contractors or
(2) other Payors or Providers;

 

74



--------------------------------------------------------------------------------

(xiii) any Contract requiring aggregate future payments or expenditures by a
Business Entity or Related Entity relating to cleanup, abatement, remediation,
or similar actions in connection with environmental liabilities;

(xiv) any Contract that creates a joint venture with another Person (other than
another Business Entity) or that creates a material partnership with another
Person (other than another Business Entity);

(xv) any Contract under which a Business Entity or Related Entity is a purchaser
or supplier of goods and services that, pursuant to the terms thereof, requires
or could reasonably be expected to require future payments by such Business
Entity or Related Entity in excess of $750,000 per annum;

(xvi) any Contract that relates to indebtedness for borrowed money, any credit
agreement, note, bond, mortgage, indenture, or other similar instrument, or any
guarantee with respect to an obligation of any other Person that is in effect
and could reasonably be expected to result in payments by a Business Entity or
Related Entity in excess of $500,000 individually or in the aggregate;

(xvii) any material Contract of a Business Entity or a Related Entity containing
“change of control” or similar provisions that would be triggered by the
Company’s execution, delivery, or performance of this Agreement, the other
Transaction Documents, or the consummation of the Transactions;

(xviii) any material Contract entered into since January 1, 2008, relating to
the acquisition or disposition by a Business Entity or Related Entity of any
business or any material assets, other than in the ordinary course of business
(whether by merger, sale of stock or assets, or otherwise);

(xix) any Contract entered into by a Business Entity or Related Entity other
than in the ordinary course of business that (A) involves aggregate payments by
or to a Business Entity or Related Entity in excess of $750,000 per annum or
(B) by its terms does not terminate within one (1) year after the date of such
Contract and is not cancelable during such period without material penalty or
without material payment;

(xx) any Contract to which a Business Entity or a Related Entity is a party the
termination or breach of which, or in respect of which the failure to obtain any
consent required in connection with this Agreement, the other Transaction
Documents, or any of the Transactions, would have, or would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect;

(xxi) any Contract that imposes any material standstill or similar obligation
with respect to any class of equity securities of any Person on any Business
Entity or any Related Entity;

(xxii) any Contract that grants a right of first refusal, first offer, or first
negotiation, with respect to any assets, rights or properties of a Business
Entity or Related Entity; and

 

75



--------------------------------------------------------------------------------

(xxiii) all material Contracts (including with respect to Intercompany
Indebtedness) between or among the Business Entities, on the one hand, and any
Related Entity, on the other hand.

(b) The Company has made available to Parent true and complete copies of all
Material Contracts and in cases where templates, forms of agreements, composites
or summaries of such Material Contracts have been provided, such templates,
forms of agreements, composites and summaries are true and accurate. Each
Material Contract is valid and binding on the applicable Business Entity and any
Related Entity that is a party thereto and, to the Knowledge of the Company, the
counterparty thereto, and is in full force and effect. None of the Business
Entities or the Related Entities is in material breach of, or material default
under, any Material Contract to which it is a party.

Section 4.23. Government Contracts. All facts set forth or acknowledged by any
representations, claims, or certifications submitted by or on behalf of any
Business Entity or any Related Entity in connection with Government Contracts
were accurate and truthful in all material respects as of their effective date.
None of the Business Entities, the Related Entities, or, to the Company’s
Knowledge, any of their respective managers, directors, partners, officers, or
other employees has (a) been declared ineligible or otherwise excluded from
participation in the award of any Government Contract or from otherwise doing
business with any Governmental Authority or (b) made any fraudulent statement
(as such concept is defined under applicable Law) to any Governmental Authority
in connection with any Government Contract or Government Contract Bid. Each
Business Entity’s and each Related Entity’s costs (both direct costs and/or
indirect costs) and all amounts previously charged to or presently carried as
chargeable to any cost-reimbursable Government Contract are allowable in all
material respects pursuant to 48 C.F.R. Part 31.

Section 4.24. Information Technology.

(a) The IT Systems have adequate capability and capacity as are required to
enable the Business Entities and the Related Entities to carry on their
business, in all material respects, in the manner and in the places in which
such relevant parts of its business are currently carried on. The IT Systems
are, to the Company’s Knowledge, generally operating in substantial compliance
with any applicable service level agreements, and have not since January 1,
2008, been infected by any material virus or other externally induced material
malfunction, or been subject to any material breach of security, in each case
that would have, or would reasonably be expected to have, individually or in the
aggregate, a material adverse effect on the functioning of the IT Systems taken
as a whole. There has been no failure of any portion of the IT Systems that has
resulted in a material disruption or interruption in the operation of the
Company’s business since January 1, 2008.

(b) Each Business Entity and each Related Entity has implemented commercially
reasonable back-up, disaster recovery and business continuity plans, procedures,
and facilities. The Company has made available to Parent written descriptions of
the disaster recovery and business continuity plans and procedures of the
Business Entities and Related Entities.

 

76



--------------------------------------------------------------------------------

(c) Each Business Entity and each Related Entity has maintained, continues to
maintain, and has caused its vendors to maintain, at least industry standard
safeguards against the destruction or loss of customer data or information in
its possession or control. Each Business Entity and each Related Entity has
maintained, continues to maintain, and has caused its vendors to maintain at
least industry standard systems, security measures, and procedures to guard
against the unauthorized access to or alteration of any customer data or
information (including any personally identifiable information). To the
Company’s Knowledge, no Person has gained unauthorized access to any IT Systems
or any customer data or information (including any personally identifiable
information).

Section 4.25. Intercompany Transactions. Except for the Contracts set forth in
Exhibit F, there are no Contracts or other arrangements between any Business
Entity, on the one hand, and any Related Entity, on the other hand. Except for
the Contracts set forth in Exhibit F, upon Closing no Related Entity will have
any interest in any Asset or Contract of any Business Entity.

Section 4.26. Certain Interests. No Business Entity has any Liability to any
officer or member of the board of managers (or equivalent body) of any Business
Entity or any Related Entity or to any relative or spouse (or relative of such
spouse) of any such officer or member of the board of managers (or equivalent
body), other than obligations arising out of the employment (or former
employment) of any such individual by such Business Entity or such individual’s
service (or former service) on such board of managers (or equivalent body).

Section 4.27. Insurance. Set forth in Section 4.27 of the Company Disclosure
Schedule is a list of all material policies of insurance owned or held by the
Business Entities or the Related Entities (the “Insurance Policies”), true and
complete copies of which have been made available to Parent. With respect to
each such Insurance Policy: (i) each Insurance Policy with respect to the
Business Entities and Related Entities is legal, valid and binding in accordance
with its terms and, except for policies that have expired under their terms in
the ordinary course of business, is in full force and effect; (ii) no Business
Entity or Related Entity is in material breach or default (including any such
breach or default with respect to the payment of premiums or the giving of
notice), and, to the Company’s Knowledge, no event has occurred which, with
notice or the lapse of time, would constitute such a breach or default, or
permit termination or modification, under any such Insurance Policy; and
(iii) no notice of cancellation or termination has been received by the
applicable Business Entity or Related Entity and, to the Company’s Knowledge,
there has been no threatened termination of, or material premium increase with
respect to, any of the Insurance Policies. There is no claim pending under any
of the Insurance Policies as to which coverage has been questioned, denied, or
disputed by the insurers of such policies.

Section 4.28. Brokers. Except for an arrangement with William J. Goss, no
broker, finder, or investment banker is entitled to any brokerage, finder’s, or
other fee or commission in connection with the Transactions based upon
arrangements made by or on behalf of the Company or any Business Entity.

 

77



--------------------------------------------------------------------------------

Section 4.29. Payors and Vendors. Section 4.29 of the Company Disclosure
Schedule lists, for the twelve (12) month periods ending on December 31, 2009,
2010, and 2011, (a) all health care service plans, health insurers, health
maintenance organizations and/or other private or governmental third-party
payors (the “Payors”) of the Related Entities, and (b) the top twenty
(20) vendors based on actual expenditures for each of the Related Entities for
such period. Section 4.29 of the Company Disclosure Schedule sets forth opposite
the name of each such Payor and vendor the approximate percentage and dollar
amount of annual revenues or purchases by the Related Entities attributable to
such Payor and vendor for the applicable period(s). The Company has provided or
will provide Parent with written notice of any Payor and vendor required to be
listed in Section 4.29 of the Company Disclosure Schedule that, since December,
2010, (x) has indicated that it will terminate, not renew, cancel, or
substantially decrease its business with the Related Entities or (y) has
asserted a claim or notice of breach or default in writing against any Related
Entity. All of the respective Contracts involving any of the Related Entities
with such disclosed Payors and vendors are in writing and signed by or on behalf
of the parties thereto, constitute valid, binding, and enforceable agreements of
the Company and, to the Knowledge of the Company, the other parties thereto, and
were entered into in the ordinary course of business. Such Contracts and the
compensation that is paid or received under such Contracts comply, in all
material respects, with applicable Health Care Laws and other Laws.

Section 4.30. No Reliance. The Company acknowledges that neither Parent, Merger
Sub, nor any of their respective directors, officers, employees, agents,
advisors, or other representatives (the “Representatives”) has made any
representation or warranty, express or implied, as to the accuracy or
completeness of any information regarding Parent, Merger Sub, their assets, real
property, or business, or other matters that is not included in this Agreement,
the Parent Disclosure Schedule, or any certificate delivered pursuant hereto.
Without limiting the generality of the foregoing, neither Parent, Merger Sub,
nor any of their Representatives has made a representation or warranty to the
Company, except as expressly covered by a representation or warranty set forth
in ARTICLE V, the Parent Disclosure Schedule, or any certificate delivered
pursuant hereto.

Section 4.31. Disclaimer of the Company. EXCEPT AS SET FORTH IN THIS ARTICLE IV
AND IN ANY CERTIFICATE DELIVERED PURSUANT HERETO, THE COMPANY NEITHER MAKES NOR
HAS MADE ANY OTHER REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, IN RESPECT OF
THE COMPANY COMMON UNITS, THE COMPANY OPTIONS, THE BUSINESS ENTITIES, THE
RELATED ENTITIES, OR THE BUSINESS OF THE BUSINESS ENTITIES OR THE RELATED
ENTITIES, AND ANY SUCH OTHER REPRESENTATION OR WARRANTY IS HEREBY EXPRESSLY
DISCLAIMED.

 

78



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES

OF PARENT AND MERGER SUB

Except as disclosed in the Parent SEC Reports filed as of the date hereof or the
Parent Disclosure Schedule, Parent and Merger Sub hereby represent and warrant
to the Company as follows:

Section 5.01. Organization and Authority of Parent and Merger Sub. Each of
Parent and Merger Sub is a corporation or company duly organized and validly
existing under the Laws of its jurisdiction of incorporation or organization and
has all necessary corporate or other power and authority to enter into this
Agreement and the other Transaction Documents to which it is a party, to carry
out its obligations hereunder and thereunder, and to consummate the
Transactions. The execution and delivery by each of Parent and Merger Sub of
this Agreement and the other Transaction Documents to which it is a party, the
performance by each of Parent and Merger Sub of its obligations hereunder and
thereunder, and the consummation by each of Parent and Merger Sub of the
Transactions have been duly authorized by all requisite action on the part of
each of Parent and Merger Sub. This Agreement and the other Transaction
Documents to which it is a party have been or will be duly executed and
delivered by each of Parent and Merger Sub, and (assuming due authorization,
execution and delivery by the Company and any other party thereto) this
Agreement and the other Transaction Documents to which it is a party constitute
a legal, valid, and binding obligation of each of Parent and Merger Sub,
enforceable against each of Parent and Merger Sub in accordance with its terms,
subject to the effect of any applicable bankruptcy, insolvency (including Laws
relating to fraudulent transfers), reorganization, moratorium, or similar Laws
affecting creditors’ rights generally and subject to the effect of general
principles of equity (regardless of whether considered in a proceeding at law or
in equity).

Section 5.02. No Conflict. Assuming that all Consents and other actions
described in Section 5.03 have been obtained or made and any applicable waiting
period under the HSR Act has expired or been terminated and, except as may
result from any facts or circumstances relating solely to the Company or its
Affiliates, the execution, delivery, and performance by each of Parent and
Merger Sub of this Agreement and the other Transaction Documents to which it is
a party (including the consummation by Parent and Merger Sub of the
Transactions) does not and will not (a) violate, conflict with, or result in the
breach of any provision of the Governing Documents of Parent or Merger Sub,
(b) conflict with or violate in any material respect any material Law applicable
to Parent or Merger Sub, or (c) conflict in any material respect with, result in
any material breach of, constitute a material default (or an event which, with
the giving of notice or lapse of time, or both, would become a material default)
under, require any Consent under, or give to others any right to exercise any
remedy under, or rights of termination, acceleration, cancellation, or
modification of, any material Contract to which either Parent or Merger Sub is a
party.

Section 5.03. Governmental Consents and Approvals. The execution, delivery, and
performance by each of Parent and Merger Sub of this Agreement and the other
Transaction Documents to which it is a party (including the consummation by
Parent and Merger Sub of the Transactions) does not and will not require any
Consent of or to or action by any Governmental Authority, except for
(i) applicable requirements of the Exchange Act, including the filing with the
SEC of the Registration Statement, (ii) any filings required under state
securities Laws, (iii) the filing and recordation of appropriate merger
documents as required by the CLLCA and appropriate documents with the relevant
authorities of other states in which the Company or any

 

79



--------------------------------------------------------------------------------

Subsidiary is qualified to do business, (iv) any filings required by the NYSE,
(v) the premerger notification and waiting period requirements of the HSR Act,
(vi) applicable requirements, if any, of Health Care Laws set forth on
Section 4.07 of the Company Disclosure Schedule, (vii) applicable requirements,
if any, of any Program in which Parent or any Parent Subsidiary participates,
(viii) where the failure to obtain, file for, or request such Consent would not
prevent or materially delay the consummation by Parent of the Transactions, and
(vii) as are necessary as a result of any facts or circumstances relating solely
to the Company or any of its Affiliates.

Section 5.04. SEC Filings. Since January 1, 2009, Parent has timely filed all
reports, registrations, statements, prospectuses, forms, schedules, and other
documents, together with any amendments required to be made with respect
thereto, that were or are required to be filed with the SEC, including Forms
10-K, Forms 10-Q, and Forms 8-K (collectively, the “Parent SEC Reports”). All of
the Parent SEC Reports are publicly available on the SEC’s EDGAR system. There
are no outstanding or unresolved comments in comment letters received from the
SEC staff with respect to any Parent SEC Reports and, to the Knowledge of
Parent, none of the Parent SEC Reports is the subject of any ongoing SEC review,
other than, in each case, with respect to confidential treatment requests.
Assuming the accuracy of the Company’s representation set forth in Section 4.11,
the Parent SEC Reports (i) were or will be filed or furnished on a timely basis,
(ii) at the time filed or furnished, were or will be prepared in compliance as
to form in all material respects with the applicable requirements of the
Securities Act and the Exchange Act, as the case may be, and (iii) did not or
will not at the time they were or are filed or furnished contain any untrue
statement of a material fact or omit to state a material fact required to be
stated in such Parent SEC Reports or necessary in order to make the statements
in such Parent SEC Reports, in the light of the circumstances under which they
were made, not misleading. Parent is in compliance in all material respects with
all applicable provisions of the Sarbanes-Oxley Act and all applicable listing
and corporate governance rules and regulations of the NYSE.

Section 5.05. Capitalization.

(a) The authorized capital stock of Parent consists of (i) 450,000,000 shares of
Parent Common Stock and (ii) 5,000,000 shares of preferred stock, $0.001 par
value per share (“Parent Preferred Stock” and, together with Parent Common
Stock, the “Parent Capital Stock”). Other than Parent Capital Stock, there are
no shares of capital stock authorized, issued, or outstanding. As of April 30,
2012, there were outstanding (i) 94,022,099 shares of Parent Common Stock,
(ii) no shares of Parent Preferred Stock and (iii) 9,355,470 stock-settled stock
appreciation rights and stock options, 17,500 cash-settled stock appreciation
rights, and 489,527 stock units granted and outstanding under the 2011 Incentive
Award Plan. All outstanding shares of Parent Capital Stock have been, and all
shares of Parent Capital Stock that may be issued pursuant to any stock plan of
Parent or other compensation plan or arrangement will be, when issued in
accordance with the respective terms thereof, duly authorized and validly issued
and are fully paid and nonassessable.

(b) There are no outstanding bonds, debentures, notes or other indebtedness of
Parent having the right to vote (or convertible into, or exchangeable for,
securities having the right to vote) on any matters on which stockholders of
Parent may vote.

 

80



--------------------------------------------------------------------------------

Section 5.06. Financial Statements.

(a) Each of the consolidated financial statements (including, in each case, any
related notes and schedules) of Parent contained in the Parent SEC Reports at
the time filed, or if amended, at the time of filing of such amendment (the
“Parent Financial Statements”) (a) complied as to form in all material respects
with applicable accounting requirements and the published rules and regulations
of the SEC with respect thereto (including Regulation S-X), (b) were prepared in
accordance with GAAP applied on a consistent basis throughout the periods
involved and at the dates involved (except as may be indicated in the notes to
such financial statements or, in the case of unaudited statements, as permitted
by the SEC on Form 10-Q under the Exchange Act), and (c) fairly presented the
consolidated financial position of Parent and the consolidated Parent
Subsidiaries as of the dates thereof and the consolidated statement of
operations, cash flows, and changes in stockholders’ equity for the periods
indicated, consistent with the books and records of Parent and the Parent
Subsidiaries, except that the unaudited interim financial statements were or are
subject to normal year-end adjustments which were not or will not be material in
amount or effect.

(b) Neither Parent nor any of the Parent Subsidiaries is a party to, or has any
commitment to become a party to, any joint venture, off-balance sheet
partnership, or any similar contract or arrangement (including any Contract
relating to any transaction or relationship between or among Parent and any of
the Parent Subsidiaries, on the one hand, and any unconsolidated Affiliate,
including any structured finance, special purpose, or limited purpose entity or
person, on the other hand, or any “off-balance sheet arrangements” (as defined
in Item 303(a) of Regulation S-K under the Exchange Act)), where the result,
purpose or effect of such contract or arrangement is to avoid disclosure of any
material transaction involving, or material liabilities of, Parent or any of the
Parent Subsidiaries, in the Parent Financial Statements or the Parent SEC
Reports.

Section 5.07. Information Provided.

(a) The information supplied by or on behalf of Parent (i) for inclusion or
incorporation in the Registration Statement, or (ii) for inclusion or
incorporation in the Financing Registration Statement or any amendment or
supplement thereto, shall not at the time such registration statement becomes or
is declared effective by the SEC (or, with respect to any post-effective
amendment or supplement, at the time such post-effective amendment or supplement
becomes effective) contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

(b) The information supplied by or on behalf of Parent for inclusion in the
Prospectus, or any amendment or supplement thereto, to be sent to the Members in
connection with the Merger and the other Transactions shall not, on the date the
Prospectus is first mailed to the Members and at the time of the Member
Approval, contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein not misleading

 

81



--------------------------------------------------------------------------------

Section 5.08. Absence of Undisclosed Liabilities. There are no Liabilities of
Parent or the Parent Subsidiaries that would be required to be reflected on or
reserved against or disclosed in the notes to a consolidated balance sheet of
Parent or the Parent Subsidiaries prepared in accordance with GAAP, other than
Liabilities (a) reflected or properly reserved against in the Parent Financial
Statements or (b) incurred since December 31, 2011 in the ordinary course of
business of Parent or the Parent Subsidiaries consistent with past practice.

Section 5.09. Conduct in the Ordinary Course. Except as otherwise contemplated,
required, or permitted by this Agreement, since December 31, 2011, (a) the
business of Parent and the Parent Subsidiaries has been conducted in the
ordinary course and consistent with past practice and (b) there has not
occurred, nor has any event or circumstance occurred that would have, or would
reasonably be expected to have, individually or in the aggregate, a Parent
Material Adverse Effect.

Section 5.10. Financing. Parent has delivered to the Company true, correct and
complete fully executed copies of the commitment letters, related term sheets,
and all other related letter agreements or other agreements in effect on the
date hereof (including all exhibits, schedules, annexes, and amendments
thereto), which may be redacted with respect to agent or arranger fees payable
solely to JPMorgan or discounts payable to all underwriters or initial
purchasers with respect to the Unsecured Financing (collectively, the “Financing
Letter”) from JPMorgan Chase Bank, N.A. (the “Lender”) and J.P. Morgan
Securities LLC (“JPMorgan Securities” and together with the Lender, “JPMorgan”),
pursuant to which, upon the terms and subject to the conditions set forth in the
Financing Letter, (i) the Lender has committed to provide a portion of debt
financing in the form of loans in the aggregate amount set forth in the
Financing Letter (the debt financing in such amount, the “Committed Financing”),
(ii) JPMorgan Securities has agreed to use commercially reasonable efforts to
arrange debt financing on an uncommitted basis in the form of loans in an
aggregate principal amount set forth therein for the purpose of financing the
Transactions and the other purposes set forth in such Financing Letter (the debt
financing in such amount, the “Syndicated Senior Secured Financing” and,
together with the Committed Financing, collectively the “Senior Secured
Financing”), and (iii) Parent has engaged JPMorgan Securities on an uncommitted
basis to act as bookrunning manager, underwriter, placement agent, and/or
initial purchaser in connection with the issuance and sale of unsecured debt
securities in the principal amount set forth therein (the “Unsecured Financing
Amount”) for the purpose of financing the Transactions and the other purposes
set forth in such Financing Letter (the issuance and sale of such unsecured debt
securities, the “Unsecured Financing” and, together with the Senior Secured
Financing, the “Financing”). The Financing Letter has been duly executed and
delivered by and constitutes the legal, valid, and binding obligation of each of
Parent and, to the Knowledge of Parent, each of the Lender and JPMorgan
Securities to the extent a party thereto. The Financing Letter has not, as of
the date hereof, been withdrawn, rescinded, or terminated or otherwise amended,
supplemented, or modified in any respect. As of the date of this Agreement,
neither Parent nor Merger Sub has any reason to believe that any of the
conditions in the Financing Letter will not be satisfied, or that the Financing
will not be made available on a timely basis in order to consummate the
Transactions. As of the date of this Agreement, neither the Lender nor JPMorgan
Securities has notified Parent or Merger Sub in writing of its intention to
withdraw the Financing Letter. As of the date hereof, if the Financing were
consummated on the date hereof, the net proceeds thereof, together with

 

82



--------------------------------------------------------------------------------

available cash, would be sufficient to fully pay in cash all amounts required to
be paid in cash by Parent and Merger Sub to consummate the Transactions,
including as required by Section 3.04(a). As of the date hereof, other than the
Financing Letter and the Existing Credit Agreement (as defined in the Credit
Facility Financing Letter) and the financing documents related to and
contemplated by the Existing Credit Agreement but not entered into in connection
with the Merger, there are no agreements, side letters, understandings, or
arrangements that establish legally binding terms of or conditions with respect
to the Financing to which Parent, Merger Sub, or any of their respective
Affiliates is a party. As of the Closing Date, if the Financing were consummated
on or before the Closing Date, Parent will have all necessary funds to make each
payment required by Section 3.06 when due. As of the Closing Date, there will
exist no express restriction in the Financing Agreement or any other material
agreement by which Parent is bound on Parent’s ability to make any payment
required by Section 3.06. As of the date hereof, to the Knowledge of Parent, the
making of any payment required by Section 3.06 would not constitute a material
breach of or default under any material agreement to which Parent is a party or
a material violation of Law to which Parent or any of its properties is subject,
other than the Existing Credit Agreement (as defined in the Credit Facility
Financing Letter) and the financing documents related to and contemplated by the
Existing Credit Agreement but not entered into in connection with the Merger.

Section 5.11. Healthcare Regulatory Compliance.

(a) Parent and the Parent Subsidiaries are in compliance with, in all material
respects, any Health Care Laws which regulate their operations, activities, or
services, and any Governmental Orders pursuant to any Health Care Laws
applicable to Parent, the Parent Subsidiaries, or any assets owned by any of
them.

(b) (i) Neither Parent nor the Parent Subsidiaries (A) have, since January 1,
2006, received any written communication from a Governmental Authority that
alleges that Parent or the Parent Subsidiaries have committed a material
violation of any Health Care Laws, (B) to the Knowledge of Parent, is under an
investigation by a Governmental Authority that alleges that Parent or a Parent
Subsidiary has committed a material violation of any Health Care Laws,
(C) except as has not had and would not reasonably be expected to have,
individually or in the aggregate, a Parent Material Adverse Effect, been charged
with any act that would subject Parent or the Parent Subsidiaries to liability
for criminal or civil money penalties, mandatory exclusion, permissive
exclusion, or other administrative sanctions under any Health Care Laws, or
(D) is currently, nor, since January 1, 2006, has been a party or subject to a
corporate integrity agreement required by the Office of Inspector General of the
United States Department of Health and Human Services or similar agreement or
consent order of any other Governmental Authority, and, (ii) neither Parent nor
any Parent Subsidiary has any reporting obligations pursuant to any settlement
agreement entered into with any Governmental Authority for an alleged violation
of any Health Care Laws. As of the date hereof, there are no restrictions
imposed by any Governmental Authority upon the business, activities, or services
of Parent or any Parent Subsidiary that would prevent Parent or any Parent
Subsidiary from operating as it currently operates or intends to operate.

(c) During the three (3) years prior to the date of this Agreement, Parent and
the Parent Subsidiaries have timely filed all reports, statements, documents,
registrations, filings,

 

83



--------------------------------------------------------------------------------

and submissions required to be filed by them under applicable Laws (including
Health Care Laws), except where the failure to do so would not reasonably be
expected to be material to the operation of Parent’s business enterprise taken
as a whole. Each of such filings were complete, correct and in compliance with
applicable Law and no deficiencies or Liabilities have been asserted by any
Governmental Authority with respect thereto, except as would not reasonably be
expected to be material to the operation of Parent’s business enterprise taken
as a whole.

(d) To the Knowledge of Parent, (A) neither Parent nor any of the Parent
Subsidiaries is currently suspended, excluded or debarred from contracting with
the federal or any state government, (B) neither Parent nor any of the Parent
Subsidiaries has received written notice from any of the Programs relating to
any investigations or Action that would result in any Parent or any Parent
Subsidiary or any Person employed by or contracting with Parent or any Parent
Subsidiary being excluded or debarred from any such Programs, and (C) none of
the current employees of, or independent contractors providing services to,
Parent or any Parent Subsidiary: (i) has been excluded, debarred or otherwise
suspended from participating in a Program, or (ii) has engaged in any activity
that would reasonably be expected to subject Parent or any Parent Subsidiary to
civil money penalties under applicable Health Care Laws, mandatory exclusion, or
permissive exclusion from a Program.

(e) (i) The billing practices of Parent and Parent Subsidiaries are in
compliance with all applicable Health Care Laws; (ii) no billing audits or
audits by recovery audit contractors have occurred within three (3) years prior
to the date hereof nor are any such audits currently ongoing, noticed to Parent
or any Parent Subsidiary or, to the Knowledge of Parent, threatened;
(iii) Parent and the Parent Subsidiaries are in compliance with their respective
patient grievance programs; and (iv) no “balance” billing has been done by
Parent or any Parent Subsidiary unless permitted contractually and by Law, i.e.,
no billing of patients for balances due in excess of payments by Payors where
such billing is prohibited by the terms of Payor contracts of Parent or any
Parent Subsidiary or applicable Health Care Law.

(f) Parent, and to the Knowledge of Parent, each of the Providers employed by or
contracting with Parent or any Parent Subsidiary, meet all requirements of
participation and payment of the applicable Programs and other third party
payment programs and are a party to valid participation agreements for payment
by such payment programs. There is no civil, criminal, administrative, or other
action, suit, demand, claim, hearing, notice of violation, proceeding, notice or
demand pending, received or, to the Knowledge of Parent, threatened against
Parent or any Parent Subsidiary or, to the Knowledge of Parent, any employed or
contracted Provider, that could result in Parent’s, any Parent Subsidiary’s or
Provider’s exclusion or debarment from participation in any of the Programs or
other third party payment programs. To the Knowledge of Parent, there is no
pending civil or criminal investigation of any employed or contracted Providers,
or, to the Knowledge of Parent, any investigation relating in any way to any
violation of any Health Care Laws by employed or contracted Providers.

(g) Parent and the Parent Subsidiaries have compliance programs reasonably
designed to cause Parent and the Parent Subsidiaries and their respective
agents, employees, and downstream contractors to be in compliance with all
applicable Health Care Laws.

 

84



--------------------------------------------------------------------------------

(h) To the Knowledge of Parent, no managers, directors, partners, members, or
officers of Parent or any Parent Subsidiary nor any of their respective agents
or employees has directly or indirectly made or offered to make, or solicited or
received, any contribution, gift, bribe, rebate, payoff, influence payment,
kickback, or inducement to any Person or entered into any financial arrangement,
regardless of form, including any fee-splitting arrangement with, any actual or
potential patient, Provider, supplier, governmental employee, Medicare or
Medicaid beneficiaries or other actual or potential insureds, or other Person in
a position to assist or hinder Parent and/or the Parent Subsidiaries in
connection with any actual or proposed transaction or to any political party,
political party official or candidate for federal, state or local public office:
(i) in violation of the federal Anti-Kickback Statute, 42 U.S.C. §1320a-7b, the
federal Physician Self-Referral (Stark) Law, 42 U.S.C. §1395nn, the Federal
Civil Monetary Penalties Law (42 U.S.C. § 1320a-7a), or any analogous state or
federal Laws; or (ii) to obtain or maintain favorable treatment in securing
business in violation of any applicable Health Care Law.

Section 5.12. Government Contracts. All facts set forth or acknowledged by any
representations, claims, or certifications submitted by or on behalf of Parent
or any of the Parent Subsidiaries in connection with Parent Government Contracts
were accurate and truthful in all material respects as of their effective date.
None of Parent, the Parent Subsidiaries, or, to Parent’s Knowledge, any of their
respective managers, directors, partners, officers, or other employees has
(a) been declared ineligible or otherwise excluded from participation in the
award of any Parent Government Contract or from otherwise doing business with
any Governmental Authority or (b) made any fraudulent statement (as such concept
is defined under applicable Law) to any Governmental Authority in connection
with any Parent Government Contract or Parent Government Contract Bid. Parent’s
and each of the Parent Subsidiaries’ costs (both direct costs and/or indirect
costs) and all amounts previously charged to or presently carried as chargeable
to any cost-reimbursable Parent Government Contract are allowable in all
material respects pursuant to 48 C.F.R. Part 31.

Section 5.13. Litigation. There is no Action by or against Parent or any of its
Affiliates pending or, to the Knowledge of Parent, threatened, that would
(i) materially and adversely affect the legality, validity, or enforceability of
this Agreement or the other Transaction Documents to which it is a party or the
consummation of the Transactions, or (ii) result, or would reasonably be
expected to result, in any Liability which would be material to Parent or the
Parent Subsidiaries, taken as a whole.

Section 5.14. Ownership of Merger Sub; No Prior Activities. Merger Sub was
formed solely for the purpose of entering into this Agreement and engaging in
the Transactions. The issued and outstanding limited liability company interest
of Merger Sub is validly issued, fully paid, and nonassessable and is wholly
owned, beneficially and of record, by Parent or one or more wholly owned Parent
Subsidiaries. Except for obligations and liabilities incurred in connection with
its formation, this Agreement, and the Transactions, Merger Sub has not and will
not have incurred, directly or indirectly, any obligations or liabilities or
engaged in any business activities of any type or kind whatsoever or entered
into any agreements or arrangements with any Person that would impair in any
material respect the ability of each of Parent and Merger Sub, as the case may
be, to perform its respective obligations under this Agreement or prevent or
materially delay the consummation of the Transactions.

 

85



--------------------------------------------------------------------------------

Section 5.15. Brokers. Except for J.P. Morgan Securities LLC, no broker, finder,
or investment banker is entitled to any brokerage, finder’s, or other fee or
commission in connection with the Transactions based upon arrangements made by
or on behalf of Parent. Parent is solely responsible for the fees and expenses
of J.P. Morgan Securities LLC.

Section 5.16. No Reliance. Each of Parent and Merger Sub acknowledges that
neither the Company nor any of its Representatives has made any representation
or warranty, express or implied, as to the accuracy or completeness of any
information regarding the Business Entities, Related Entities, their assets,
real property, or business, or other matters that is not included in this
Agreement, the Company Disclosure Schedule, or any certificate delivered
pursuant hereto. Without limiting the generality of the foregoing, neither the
Company nor any of its Representatives has made a representation or warranty to
Parent or Merger Sub with respect to (a) any projections, estimates or budgets
for the Business Entities’ or Related Entities’ businesses or (b) any material,
documents or information relating to the Business Entities and Related Entities
made available to Parent or Merger Sub or their counsel, accountants, or
advisors in the Company’s electronic data room, management presentations, or
otherwise, except as expressly covered by a representation or warranty set forth
in ARTICLE IV, the Company Disclosure Schedule, or any certificate delivered
pursuant hereto.

Section 5.17. Disclaimer of Parent and Merger Sub. EXCEPT AS SET FORTH IN THIS
ARTICLE V AND IN ANY CERTIFICATE DELIVERED PURSUANT HERETO, NEITHER PARENT NOR
MERGER SUB MAKES NOR HAS MADE ANY OTHER REPRESENTATION OR WARRANTY, EXPRESS OR
IMPLIED, IN RESPECT OF PARENT COMMON STOCK, PARENT, MERGER SUB, OR THE BUSINESS
OF PARENT AND THE PARENT SUBSIDIARIES, AND ANY SUCH REPRESENTATION OR WARRANTY
IS HEREBY EXPRESSLY DISCLAIMED.

ARTICLE VI

ADDITIONAL AGREEMENTS

Section 6.01. Conduct of Business Prior to the Closing.

(a) The Company covenants and agrees that, except as described in
Section 6.01(a) of the Company Disclosure Schedule, as expressly contemplated,
permitted, or required by this Agreement, or as required by applicable Law,
between the date hereof and the Closing, or such earlier date on which this
Agreement may be terminated in accordance with its terms, the Company shall, and
shall cause each Business Entity and Related Consolidated Entity to (i) conduct
its business in the ordinary course in all material respects, (ii) use its
commercially reasonable efforts to preserve intact in all material respects the
business organization and operations of such Business Entity or Related
Consolidated Entity, and (iii) use its commercially reasonable efforts to keep
available the services of key employees and to preserve the relationships with
Payors, Providers, and others having business dealings with such Business Entity
or Related Consolidated Entity; provided, however, that no action by such
Business Entity

 

86



--------------------------------------------------------------------------------

or Related Consolidated Entity with respect to matters specifically addressed by
any provision of Section 6.01(b) shall be deemed a breach of this
Section 6.01(a) unless such action would constitute a breach of one or more of
the provisions of Section 6.01(b).

(b) Without limiting the generality of the foregoing, except as described in
Section 6.01 of the Company Disclosure Schedule, as expressly contemplated,
permitted, or required by this Agreement, or as required by applicable Law, the
Company covenants and agrees that, between the date hereof and the Closing, or
such earlier date on which this Agreement may be terminated in accordance with
its terms, without the prior written consent of Parent (such consent not to be
unreasonably withheld, conditioned, or delayed), none of the Business Entities
or Related Consolidated Entities shall, and the Company shall cause each
Business Entity and Related Consolidated Entity not to:

(i) amend or restate the Governing Documents of any Business Entity or Related
Consolidated Entity;

(ii) make or pay any dividend or other distribution in cash with respect to any
of its equity interests if, as a result of such dividend or other distribution,
the Net Working Capital minus the Indebtedness Amount would reasonably be
expected to be less than the Target, other than quarterly tax distributions in
the ordinary course of business and consistent with past practice;

(iii) issue, sell, transfer, pledge, or otherwise dispose of any equity
interests, notes, bonds, or other securities of any Business Entity or Related
Consolidated Entity (or any option, warrant, or other right to acquire the same)
or redeem or repurchase any of the equity interests of any Business Entity or
Related Consolidated Entity, other than, in each case, (x) transactions between
or among Business Entities and Related Consolidated Entities, (y) exercises of
Company Options and issuance of Company Common Units in connection therewith,
and (z) granting of Stock-Based Awards in accordance with, and subject to, the
terms and conditions set forth in Section 6.18(a);

(iv) effect any recapitalization, reclassification, stock split, or like change
in the capitalization of any Business Entity or Related Consolidated Entity;

(v) make any change in any method of accounting or accounting practice or policy
used by any Business Entity or Related Consolidated Entity, other than such
changes as are required by GAAP or a Governmental Authority;

(vi) make, or enter into any new commitment for, any individual capital
expenditures in excess of $750,000 or $15,000,000 in the aggregate;

(vii) acquire (i) by merger or consolidation, by the purchase of all or a
substantial portion of its assets or equity interests, or by any other manner
any business or any Person or (ii) any assets in excess of $1,000,000;

(viii) transfer, sell, lease, license, subject to any Encumbrance (other than
Permitted Encumbrances), or otherwise dispose of any properties or assets that
are material, in the aggregate, to any Business Entity or Related Consolidated
Entity, other than in the ordinary course of business and consistent with past
practice and other than obsolete properties or assets;

 

87



--------------------------------------------------------------------------------

(ix) incur or assume any Liabilities, obligations, or indebtedness for borrowed
money or guarantee or otherwise provide credit support in respect of any such
Liabilities, obligations, or indebtedness, other than in the ordinary course of
business and consistent with past practice;

(x) except as required to comply with Plans existing on the date hereof that
have been disclosed to Parent, (i) increase the compensation payable or to
become payable (including bonus grants and retention payments) or increase or
accelerate the vesting of any benefits provided, or pay or award any payment or
benefit not required as of the date hereof by a Plan, to its current and former
managers, directors, partners, officers, or employees, (ii) grant any severance
or termination pay or retention payments or benefits to, or enter into or amend
or terminate any employment, severance, retention, change in control,
consulting, or termination Contract with, any current or former manager,
director, partner, officer or other employee of the Business Entities or Related
Consolidated Entities, (iii) establish, adopt, enter into, amend or terminate
any bonus, profit-sharing, thrift, compensation, unit option, pension,
retirement, deferred compensation, employment, termination, severance or other
plan, Contract, trust, fund or policy for the benefit of any current or former
manager, director, partner, officer or employee, (iv) pay or make, or agree to
pay or make, any accrual or other arrangement for, or take, or agree to take,
any action to fund or secure payment of, any severance pension, indemnification,
retirement allowance, or other benefit, or (v) terminate the employment (other
than for cause), change the title, office, or position, or materially reduce the
responsibilities of any key employee or any other officer or other key personnel
of the Business Entities or Related Consolidated Entities;

(xi) grant or announce any increase or decrease in the salaries, bonuses, or
other benefits payable by any Business Entity or Related Consolidated Entity to
any employee of any Business Entity or Related Consolidated Entity, other than
(x) in the ordinary course of business and consistent with past practice or
(y) as set forth in Section 6.01(b)(xi) of the Company Disclosure Schedule;

(xii) establish, adopt, or enter into any collective bargaining agreement or
other labor union Contract;

(xiii) enter into or materially modify any Contract with any of its officers or
members of the board of managers (or equivalent body) (or, to the Company’s
Knowledge, with any relative, spouse, beneficiary, or Affiliate of such
Persons), other than obligations incidental to the employment (or former
employment) of any such individual by such Business Entity or Related
Consolidated Entity or such individual’s service (or former service) on such
board of managers (or equivalent body);

(xiv) other than in the ordinary course of business and consistent with past
practice, fail to exercise any rights of renewal with respect to any Leased Real
Property that by its terms would otherwise expire;

 

88



--------------------------------------------------------------------------------

(xv) commence any suit, arbitration, or other proceeding or amend, terminate,
settle, or compromise any claim by or against any Business Entity or Related
Consolidated Entity, other than in the ordinary course of business, and other
than to enforce the rights of the Company under this Agreement, in each case
involving an amount in excess of $750,000 or involving injunctive or other
equitable relief or a finding or admission of any violation of applicable Law or
violation of the rights of any Person;

(xvi) enter into, extend, materially amend, waive any material provision of,
cancel, or terminate any Material Contract, employment, bonus, or other
compensation Contract, or any Contract that if entered into prior to the date
hereof would be a Material Contract, other than in the ordinary course of
business and consistent with past practice;

(xvii) fail to keep in force insurance policies or replacement or revised
provisions providing insurance coverage consistent in all material respects with
respect to the assets, operations, and activities of the Business Entities or
Related Consolidated Entities as are currently in effect or fail to report any
claim to the applicable insurance carriers, including all risk retention group
carriers;

(xviii) adopt a plan or resolutions providing for a complete or partial
liquidation, dissolution, or other reorganization of any Business Entity or
Related Consolidated Entity;

(xix) make or change any Tax election, change any annual accounting period,
adopt or change any accounting method for Tax purposes, file any amended Tax
Return, enter into any closing agreement, settle any Tax claim or assessment,
surrender any right to claim a refund of Taxes, or consent to any extension or
waiver of the limitation period applicable to any Tax claim or assessment, if
such election, adoption, change, amendment, agreement, settlement, surrender, or
consent would have the effect of increasing the Tax liability of any Business
Entity or a Related Consolidated Entity for any period ending after the Closing
Date or decreasing any Tax attribute of any Business Entity or a Related
Consolidated Entity existing on the Closing Date; or

(xx) agree to take any of the actions specified in Section 6.01(b)(i) -(xix).

Section 6.02. Member Meeting; Section 280G Approval.

(a) As soon as reasonably practicable following the Registration Statement being
declared effective under the Securities Act by the SEC, (i) the Company shall
cause a meeting of its members (the “Member Meeting”) to be duly called and held
in accordance with the Governing Documents of the Company and applicable Law,
for the purpose of voting on the Member Approval, (ii) the Company shall mail to
its Members the Prospectus and such documentation as is required by Law or the
Company’s Governing Documents prior to the Member Meeting and in accordance with
the Governing Documents of the Company and applicable Law, and (iii) the Company
Board shall recommend the Member Approval by the members of the Company. In
connection with the Member Meeting, the Company shall use its commercially
reasonable efforts to obtain the Member Approval and shall otherwise comply in
all material respects with all Laws applicable to the Member Meeting.

 

89



--------------------------------------------------------------------------------

(b) The Company shall use its commercially reasonable efforts to obtain and
deliver to Parent, prior to mailing or delivering the stockholder solicitation
proposals described in Section 6.02(c) below to the stockholders of DNH Medical
Management, Inc. and JSA Holdings, Inc., a Parachute Payment Waiver from each
Person who is or reasonably could be, with respect to DNH Medical Management,
Inc. or JSA Holdings, Inc., a “disqualified individual,” as determined
immediately prior to the initiation of the stockholder solicitation required by
subsection (c) below, and who reasonably might otherwise receive, have received,
or have the right or entitlement to receive a parachute payment under
Section 280G of the Code.

(c) With respect to each of DNH Medical Management, Inc. and JSA Holdings, Inc.,
no later than thirty (30) days prior to the Closing, the Company shall mail or
deliver a stockholder solicitation proposal to be voted on by the stockholders
of the respective entity in accordance with the terms of Section 280G(b)(5)(B)
of the Code so as to render the parachute payment provisions of Section 280G of
the Code inapplicable to any and all payments and/or benefits provided pursuant
to Contracts or arrangements of each individual who executes a Parachute Payment
Waiver that, in the absence of the executed Parachute Payment Waivers by the
affected Persons under subsection (b) above, might otherwise reasonably result,
separately or in the aggregate, in the payment of any amount and/or the
provision of any benefit that would not be deductible by reason of Section 280G
of the Code (which determination shall be made by the Company and shall be
subject to review and approval by Parent which shall not be unreasonably
withheld, conditioned, or delayed), with such stockholder approval to be
solicited in a manner which satisfies all applicable requirements of
Section 280G(b)(5)(B) of the Code and the Treasury Regulations thereunder,
including Q-7 of Section 1.280G-1 of the Treasury Regulations.

Section 6.03. No Solicitation of Competing Transactions. From the date hereof
until the Closing or such earlier date on which this Agreement may be terminated
in accordance with its terms, the Company shall not, and shall cause each other
Business Entity and Related Consolidated Entity and its and their respective
Representatives not to, directly or indirectly, (a) initiate, solicit, or
encourage any proposal or any inquiry that may reasonably be expected to lead to
any proposal concerning the sale of any Business Entity or Related Consolidated
Entity or any business thereof (whether by way of merger, purchase of equity
interests, purchase of assets, or otherwise) or a sale of any material assets of
any Business Entity or Related Consolidated Entity or any transaction the
consummation of which would be inconsistent with or interfere with or prevent or
delay, in any way whatsoever, the consummation of the Transactions (a “Competing
Transaction”); or (b) hold any discussions or enter into any Contracts or other
arrangements with, or provide any information or respond to, any third party
concerning a proposed Competing Transaction or cooperate in any way with, agree
to, assist or participate in, solicit, consider, entertain, facilitate, or
encourage any effort or attempt by any third party to do or seek any of the
foregoing. If at any time from the date hereof until the Closing, or such
earlier date on which this Agreement may be terminated in accordance with its
terms, the Company or any Affiliate thereof is approached in any manner by a
third party concerning a Competing Transaction, the Company shall promptly, and
in any event within twenty-four (24) hours of such contact, inform such third
party of the restrictions set forth in this Section 6.03 and inform Parent
regarding such contact.

 

90



--------------------------------------------------------------------------------

Section 6.04. Access to Information.

(a) The terms of the mutual non-disclosure agreement, dated as of June 8, 2011
(the “Confidentiality Agreement”), between the Company and Parent, are hereby
incorporated by reference and shall continue in full force and effect until the
Closing, at which time such Confidentiality Agreement shall terminate. If this
Agreement is, for any reason, terminated prior to the Closing, the
Confidentiality Agreement shall continue in full force and effect as provided in
Section 9.02 hereof in accordance with its terms.

(b) Subject to the Confidentiality Agreement, from the date hereof until the
Closing, or such earlier date on which this Agreement may be terminated in
accordance with its terms, upon reasonable notice, the Company shall, and shall
cause each Business Entity and Related Consolidated Entity and each of their
respective Representatives to (i) afford Parent and its authorized
Representatives reasonable access to the officers, personnel, properties,
Contracts, and books and records of the Business Entities and Related
Consolidated Entities and (ii) furnish to the authorized Representatives of
Parent such additional financial and operating data and other information
regarding the Business Entities and Related Consolidated Entities (or copies
thereof) as Parent and its authorized Representatives may from time to time
reasonably request; provided, however, that any such access or furnishing of
information shall be conducted at Parent’s expense, during normal business hours
and in such a manner as not to interfere unreasonably with the normal operations
of the Business Entities or Related Consolidated Entities. Notwithstanding
anything to the contrary in this Agreement, the Company shall not be required to
provide any such access or disclose any such information to Parent if such
disclosure would (i) jeopardize any attorney-client or other legal privilege or
(ii) contravene any applicable Laws (including any Health Care Laws), fiduciary
duty, or binding confidentiality agreement entered into prior to the date hereof
(but shall use commercially reasonable efforts to provide Parent with
alternative disclosure sufficient to convey the economic effect of the matter).
When accessing any of the properties of the Business Entities or Related
Consolidated Entities, Parent shall, and shall use reasonable efforts to cause
its Representatives to, comply with all safety and security requirements for
such property.

(c) Subject to the Confidentiality Agreement, from the date hereof until the
Closing, or such earlier date on which this Agreement may be terminated in
accordance with its terms, upon reasonable notice, Parent shall, and shall cause
its Representatives to (i) afford the Company and its authorized Representatives
reasonable access to the officers, personnel, properties, Contracts, and books
and records of Parent and the Parent Subsidiaries and (ii) furnish to the
authorized Representatives of the Company such additional financial and
operating data and other information regarding Parent and the Parent
Subsidiaries (or copies thereof) as the Company and its authorized
Representatives may from time to time reasonably request; provided, however,
that any such access or furnishing of information shall be conducted at the
Company’s expense, during normal business hours and in such a manner as not to
interfere unreasonably with the normal operations of Parent’s business.
Notwithstanding anything to the contrary in this Agreement, Parent shall not be
required to provide any such access or disclose any such information to the
Company if such disclosure would (i) jeopardize any attorney-client

 

91



--------------------------------------------------------------------------------

or other legal privilege or (ii) contravene any applicable Laws (including any
Health Care Laws), fiduciary duty, or binding confidentiality agreement entered
into prior to the date hereof (but shall use commercially reasonable efforts to
provide the Company with alternative disclosure sufficient to convey the
economic effect of the matter). When accessing any of the properties of Parent
or the Parent Subsidiaries, the Company shall, and shall use reasonable efforts
to cause its Representatives to, comply with all safety and security
requirements for such property.

Section 6.05. Certain Notifications.

(a) From the date hereof until the Closing, or such earlier date on which this
Agreement may be terminated in accordance with its terms, the Company shall
promptly notify Parent in writing of its becoming aware of any fact, change,
condition, circumstance, or occurrence or nonoccurrence of any event of which it
is aware that will or is reasonably likely to result in any of the conditions
set forth in Section 7.02 becoming incapable of being satisfied.

(b) From the date hereof until the Closing, or such earlier date on which this
Agreement may be terminated in accordance with its terms, Parent shall promptly
notify the Company in writing of its becoming aware of any fact, change,
condition, circumstance, or occurrence or nonoccurrence of any event of which it
is aware that will or is reasonably likely to result in any of the conditions
set forth in Section 7.01 becoming incapable of being satisfied.

(c) Each party shall give prompt notice to each other party of the status of
matters relating to the consummation of the Transactions, including promptly
furnishing the other with copies of notices or other communications received by
such party from any Governmental Authority or other third party with respect to
this Agreement or the consummation of the Transactions.

Section 6.06. Regulatory and Other Authorizations; Notices and Consents.

(a) Each party hereto agrees to, and shall cause its respective Affiliates to,
use its commercially reasonable efforts to (i) promptly obtain all Consents of
all Governmental Authorities that may be or become necessary for its execution
and delivery of, and the performance of its obligations pursuant to, this
Agreement, including taking steps necessary to avoid or eliminate impediments
under any antitrust, competition, or trade regulation Law that may be asserted
by any Governmental Authority and to avoid the entry of, and the commencement of
litigation seeking the entry of, or to effect the dissolution of, any
injunction, temporary restraining order, or other order in any suit or
proceeding that would otherwise have the effect of materially delaying or
preventing the consummation of the Transactions, (ii) cooperate fully with the
other party in promptly seeking to obtain all such Consents, and (iii) provide
such other information to any Governmental Authority as such Governmental
Authority may reasonably request in connection herewith. Each party hereto
agrees to, and shall cause its respective Affiliates to, make its respective
filing, if necessary, pursuant to the HSR Act with respect to the Transactions
as promptly as reasonably practicable after the date hereof and to supply as
promptly as practicable to the appropriate Governmental Authorities any
additional information and documentary material that may be requested pursuant
to the HSR Act. Each party hereto agrees to, and shall cause its respective
Affiliates to, make as promptly as practicable its respective filings and
notifications, if any, and cooperate with the other parties

 

92



--------------------------------------------------------------------------------

hereto if required for making such filings under any other applicable antitrust,
competition, or trade regulation Law (together with the HSR Act, the “Antitrust
Laws”) and to supply as promptly as practicable to the appropriate Governmental
Authorities any additional information and documentary material that may be
requested pursuant to the applicable Antitrust Law. Parent shall pay the filing
fees required under the HSR Act and all other filing fees required by any
Governmental Authority in connection with such Consents.

(b) To the extent permitted by applicable Law and subject to all applicable
privileges (including the attorney-client privilege), each party to this
Agreement shall promptly notify the other party of any communication it or any
of its Affiliates receives from any Governmental Authority relating to the
matters that are the subject of this Section 6.06 and permit the other party to
review in advance (and to consider any comments made by the other party in
relation to) any proposed communication by such party to any Governmental
Authority relating to such matters. Neither of the parties to this Agreement
shall agree to participate in any substantive meeting, telephone call, or
discussion with any Governmental Authority in respect of any submissions,
filings, investigation (including any settlement of the investigation), or any
other inquiry relating to such matters unless it consults with the other party
in advance and, to the extent permitted by such Governmental Authority, gives
the other party the opportunity to attend and participate at such meeting,
telephone call, or discussion. Each party hereto shall, and shall cause their
respective Affiliates to, coordinate and cooperate fully with the other party
hereto in exchanging such information and providing such assistance as the other
party hereto may reasonably request in connection with the foregoing and in
seeking early termination of any applicable waiting periods, investigation, or
any other inquiry under any applicable Antitrust Laws. The parties to this
Agreement shall, and shall cause their respective Affiliates to, provide each
other with copies of all correspondence, filings, or communications between them
or any of their respective Representatives, on the one hand, and any
Governmental Authority or members of its staff, on the other hand, with respect
to this Agreement and the Transactions; provided, however, that materials may be
redacted (i) as necessary to comply with contractual arrangements or applicable
Laws; and (ii) as necessary to address reasonable attorney-client or other
privilege or confidentiality concerns.

(c) Neither party shall, and each party shall cause its Affiliates not to, enter
into any transaction, or any agreement to effect any transaction (including any
merger or acquisition), that might reasonably be expected to make it more
difficult, or to increase the time required, to (i) obtain the expiration or
termination of the waiting period under the HSR Act or any other applicable
Antitrust Law applicable to the Transactions or (ii) obtain all other
authorizations, consents, orders, and approvals of Governmental Authorities
necessary for the consummation of the Transactions.

(d) Between the date of this Agreement and the Closing, the Company shall, and
shall cause the Related Consolidated Entities to, use commercially reasonable
efforts to obtain the consent of one or more third parties to assign the
contracts set forth on Section 6.06(d) of the Parent Disclosure Schedule to a
professional corporation designated by Parent and any such assignment shall only
become effective at the Effective Time.

 

93



--------------------------------------------------------------------------------

Section 6.07. Preparation of Prospectus and Registration Statement.

(a) As promptly as reasonably practicable following the date hereof, Parent
shall prepare (with the Company’s reasonable cooperation) the Prospectus and
prepare and file the Registration Statement with respect to the issuance of
Parent Common Stock in the Merger. The Registration Statement and the Prospectus
shall comply as to form in all material respects with the applicable provisions
of the Securities Act and the Exchange Act and other applicable Law. Each of
Parent and the Company shall use commercially reasonable efforts to have the
Registration Statement declared effective by the SEC as promptly as practicable
after the filing thereof and to keep the Registration Statement effective as
long as is necessary to consummate the Merger. Parent and the Company shall, as
promptly as practicable after receipt thereof, provide the other party copies of
any written comments and advise the other party of any oral comments with
respect to the Registration Statement or Prospectus received by such party from
the SEC. Parent shall provide the Company with a reasonable opportunity to
review and comment on the Registration Statement and the Prospectus, and any
amendment or supplement thereto, and any response by Parent to any SEC comments
with respect thereto, prior to filing or transmitting such with the SEC, and
will promptly provide the Company with a copy of all such filings or
transmittals made with the SEC to the extent not available on EDGAR. Parent
shall also take any action (other than qualifying to do business in any
jurisdiction in which it is not now so qualified or filing a general consent to
service of process) required to be taken under any applicable state securities
Laws in connection with the issuance of Parent Common Stock and the Company
shall furnish all information concerning the Company and the holders of Company
Common Units as may be reasonably requested in connection with any such action.
Parent will advise the Company, promptly after it receives notice thereof, of
the time when the Registration Statement has become effective, the issuance of
any stop order, the suspension of the qualification of the Parent Common Stock
issuable in connection with the Merger for offering or sale in any jurisdiction,
or any request by the SEC for amendment of the Registration Statement. If at any
time prior to the Effective Time Parent or the Company determines that (i) the
Registration Statement includes a misstatement of a material fact or omits to
state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading or (ii) the
Prospectus includes a misstatement of a material fact or omits to state any
material fact necessary to make the statements therein not misleading, then the
party (Parent or the Company) that makes such determination shall promptly
notify the other, and Parent shall promptly file an amendment or supplement to
such document describing such information to the extent required by Law, or the
rules or regulations of the SEC, and the Company shall promptly disseminate such
amended or supplemented document to the members of the Company.

(b) The Company and Parent shall reasonably coordinate and cooperate in
connection with (i) the preparation of the Registration Statement, the
Prospectus, and any other filings that are required to consummate the Merger and
the Transactions, (ii) determining whether any action by or in respect of, or
filing with, any Governmental Authority is required (or any actions are required
to be taken under, or consents, approvals, or waivers are required to be
obtained from parties to, any Material Contracts) in connection with the Merger
or the other Transactions, and (iii) using commercially reasonable efforts to
timely take any such actions (including seeking any such consents, approvals, or
waivers) or making any such filings or furnishing information required in
connection therewith or with the Registration Statement, the Prospectus, or any
other filings.

 

94



--------------------------------------------------------------------------------

Section 6.08. Financing.

(a) Notwithstanding anything to the contrary in this Agreement, each of Parent
and Merger Sub acknowledges and agrees that its obligations hereunder are not
conditioned in any manner upon Parent or Merger Sub obtaining any financing, and
the existence of any conditions contained in the Financing Letter or the
Financing Agreement shall not constitute, or be construed to constitute, a
condition to the consummation of the Transactions; provided, however, that the
foregoing shall not limit in any manner the ability of the Company or Parent to
terminate this Agreement in accordance with Section 9.01, the sole remedy for
any such termination described in Section 9.03(a)(i), (ii), or (iii), except in
the case of an intentional breach of this Agreement by Parent or Merger Sub,
being the payment by Parent of the Termination Fee and the amounts set forth in
Section 9.03(b).

(b) Without limiting Section 6.08(a):

(i) Parent and Merger Sub shall use their reasonable best efforts to take, or
cause to be taken, all actions and to do, or cause to be done, all things
necessary to arrange and obtain the Financing as promptly as practicable after
the date hereof, including using their reasonable best efforts to (A) maintain
in effect, and comply on a timely basis with their obligations under, the
Financing Letter, (B) negotiate and enter into, keep in effect, and comply on a
timely basis with their obligations under definitive agreements (the “Financing
Agreement”) with respect to the Financing, and (C) satisfy on a timely basis all
terms and conditions (including conditions precedent) in the Financing Letter or
the Financing Agreement, other than obligations of parties to the Financing
Letter or the Financing Agreement other than Parent, Merger Sub or any of their
respective Affiliates controlled by either of them. Parent and Merger Sub shall
take, or cause to be taken, all actions and do, or cause to be done, all things
necessary to consummate the Financing, at or prior to the Closing, if the
Financing is available (including that all conditions precedent for the Senior
Secured Financing and Unsecured Financing, other than execution and delivery of
the Financing Agreement with respect to the Senior Secured Financing or
Unsecured Financing, as the case may be, and consummation of the Merger, have
been met or concurrently with the consummation of the Senior Secured Financing
or Unsecured Financing, as applicable, will be met and no facts or circumstances
exist that violate the terms of the Financing Agreement with respect to the
Senior Secured Financing and would entitle the lenders to accelerate obligations
thereunder) to Parent or Merger Sub on the Anticipated Financing Terms. Parent
shall promptly provide the Company with a true, correct, and complete fully
executed copy of any amendment, supplement, modification, or waiver to the
Financing Letter as promptly as practicable following the execution thereof.
Parent shall (x) furnish to the Company complete, correct, and executed copies
of the Financing Agreement promptly upon its execution (except that any arranger
or agent fees payable solely to JPMorgan may be redacted) and drafts of such
documents posted to a lender group and (y) otherwise keep the Company reasonably
informed of the status of the efforts of Parent and Merger Sub to arrange the
Financing. Each of Parent and Merger Sub will not permit or suffer to exist any
express restriction, in the Financing Agreement or otherwise, on Parent’s
ability to make any payment required by Section 3.06. Each of Parent and Merger
Sub will not enter into any agreement that it knows will be breached by the
making of any payment required by Section 3.06.

 

95



--------------------------------------------------------------------------------

(ii) Parent shall give the Company prompt notice (x) of any breach or default by
any party to the Credit Facility Financing Letter or any Financing Agreement of
which Parent becomes aware, or (y) of the receipt of any written notice from
JPMorgan or any other lender, initial purchaser, underwriter, holder or trustee
with respect to (A) any breach, default, termination, or repudiation by any
party to the Financing Letter or the Financing Agreement or any provisions of
the Financing Letter or the Financing Agreement or (B) any event, including any
dispute or disagreement between or among any parties to the Financing Letter or
the Financing Agreement, that would reasonably be expected to prevent or delay
the consummation of the Transactions. As soon as reasonably practicable, Parent
and Merger Sub shall provide any information reasonably requested by the Company
relating to any circumstance referred to in clause (x) or (y) of the immediately
preceding sentence.

(c) The Company shall use its commercially reasonable efforts to, shall cause
each of the Business Entities and the Related Consolidated Entities to use their
commercially reasonable efforts to, and shall use its commercially reasonable
efforts to cause their respective Representatives to use their commercially
reasonable efforts to, provide such cooperation in connection with the Financing
as may be reasonably requested by Parent (provided that such requested
cooperation does not unreasonably interfere with the ongoing operations of the
Business Entities or the Related Consolidated Entities or involve the payment of
any out of pocket expense (other than the fees of Ernst & Young LLP with respect
to the preparation of financial information required by this Section 6.08(c) and
the fees of Munger, Tolles & Olson LLP) by the Business Entities, the Related
Consolidated Entities, or such Representatives that is not advanced by Parent),
including using commercially reasonable efforts to (i) make senior management of
the Company available to participate in meetings, due diligence sessions,
presentations, “road shows,” and sessions with rating agencies, (ii) assist with
the preparation of customary materials for rating agency presentations, offering
documents, private placement memoranda, bank information memoranda,
prospectuses, and similar documents required in connection with the Financing to
the extent such documents described in this clause (ii) contain disclosure
reflecting or referring to any of the Business Entities or any of the Related
Consolidated Entities, (iii) furnish Parent and the Financing Sources with
financial and other pertinent information regarding the Company, the Business
Entities, and the Related Consolidated Entities reasonably requested by Parent
or the Financing Sources, including financial statements, pro forma financial
information, and financial data of the type required by Regulation S-X and
Regulation S-K (including Item 303) under the Securities Act or other
information customarily included or incorporated by reference in a prospectus or
prospectus supplement, as applicable, for a registered offering of debt
securities pursuant to a registration statement on Form S-3 for the purpose of
financing a significant acquisition and information customarily included in a
bank information memorandum for the purpose of financing a significant
acquisition, (iv) assist Parent in obtaining customary accountants’ comfort
letters, accountants’ consents, legal opinions, surveys, environmental
assessments, and title insurance, including delivering to the accountants
customary management representation letters for purposes of the comfort letter,
(v) execute and deliver any underwriting or placement agreements, registration
statements, pledge and security documents, customary authorization

 

96



--------------------------------------------------------------------------------

letters, other definitive financing documents, or other requested certificates
or documents as may be reasonably requested by Parent, including a certificate
by the Chief Financial Officer or other responsible financial officer of the
Company with respect to solvency matters; provided that no obligation of the
Company or any Business Entity or Related Consolidated Entity under any
agreement, registration statement, document, or certificate delivered under this
Section 6.08(c)(v) (other than customary authorization letters) shall be
effective until the Closing and no officer of the Company shall be required to
provide a certification that is not factually accurate, (vi) satisfy the
conditions set forth in the Financing Letter or the Financing Agreement
(including the condition that the representations and warranties with respect to
the Business Entities and Related Consolidated Entities set forth in the
Financing Agreement be true and correct in all material respects) within their
control to the extent the satisfaction of such conditions is commercially
reasonable and requires any action by or cooperation of the Company, the
Business Entities, or the Related Consolidated Entities, (vii) take all
corporate actions necessary to permit the consummation of the Financing and to
permit the proceeds thereof to be made available at the Closing to Parent, all
effective as of the Closing, (viii) as requested by Parent, obtain customary
consents from Ernst & Young LLP for use of their reports on the Audited
Financial Statements, included or incorporated by reference in the Registration
Statement, Financing Registration Statement, and any related prospectus or
prospectus supplement or any other filing by Parent with the SEC (provided that
Parent has provided such accountants with a draft of the Registration Statement,
Financing Registration Statement, or such other filing), and (ix) in the case of
the Company only, confirm to Parent that Parent may make, on the Closing Date,
in the Financing Agreement with respect to the Senior Secured Financing,
representations and warranties with respect to the Business Entities and Related
Consolidated Entities that (w) are reasonably requested by the administrative
agent under the Senior Secured Financing, (x) are customarily made in secured
term loan financings by borrowers with a credit rating equal to or better than
Parent after giving effect to the Merger, (y) as of the Closing will be true and
correct in all material respects and (z) pertain to a subject matter other than
that covered by the representations and warranties made by the Company in this
Agreement (such representations and warranties satisfying the requirements of
each of the foregoing clauses (w) through (z), the “EQ Representations”);
provided, however, that the Company only need provide such confirmation if
Parent has provided the Company with (1) a reasonable opportunity to review and
comment upon the EQ Representations and representations and warranties related
thereto and (2) written notice of the EQ Representations, which notice shall
include the certificate contemplated by Section 9.03(a)(iii) and the final draft
of the Financing Agreement containing the EQ representations, no later than five
(5) Business Days prior to the Closing Date. Parent shall only have the right to
disclose confidential information of the business of the Company, the Business
Entities, and the Related Consolidated Entities in offering materials in
connection with the Financing (x) in the case of the Unsecured Financing, to the
extent that outside counsel to Parent advises Parent that such disclosure is
required by the Securities Act or the Exchange Act or, in the case of an
offering of debt securities that is not registered under the Securities Act,
disclosure would be required by the Securities Act or the Exchange Act if such
offering were being conducted on a registered basis and (y) in the case of the
Senior Secured Financing, to the extent that such disclosure would be
customarily provided in a bank information memorandum; provided that no such
confidential information may be disclosed to lenders (other than the Lender)
unless subject to customary non-disclosure provisions for the benefit of the
Company, and no such confidential information may be disclosed to JPMorgan
unless JPMorgan has

 

97



--------------------------------------------------------------------------------

executed a customary non-disclosure agreement for the benefit of the Company. In
the event that any offering memorandum or prospectus is prepared in connection
with the Financing, the Company and its Representatives shall be given
reasonable opportunity to review and comment upon any such offering memorandum
or prospectus that includes information about the Company, any Business Entity,
or Related Consolidated Entity prior to disclosure of such information, and
Parent and Merger Sub shall consider in good faith any comments proposed by the
Company to such offering memorandum or prospectus. The Company hereby consents
to the reasonable use of the Business Entities’ logos in connection with the
Financing in a manner customary for similar financing transactions. Nothing in
this Section 6.08 shall require cooperation by the Company, any Business Entity,
or any Related Consolidated Entity or their respective Representatives to the
extent such cooperation would require the Company, any Business Entity, or any
Related Consolidated Entity to take any action that will conflict with or
violate such entity’s Governing Documents (as in effect on the date hereof) or
any Laws or result in the contravention of, or a material violation of, or
material default under, any material agreement to which such entity is a party
on the date of this Agreement or reasonably be expected to result in any officer
or director of such entity incurring any personal liability that is not
contingent upon the Closing. Notwithstanding anything in this Agreement to the
contrary, none of the Company, any Business Entity, or any Related Consolidated
Entity shall be required to pay any commitment or similar fee or incur any other
liability or obligation in connection with the Financing prior to the Closing.
Each of Parent and Merger Sub shall indemnify and hold harmless each Member and
its Affiliates, Representatives, and equityholders from and against any and all
Losses suffered or incurred by them in connection with the arrangement or
offering of the Financing and any information utilized in connection therewith
(except to the extent that such Losses arise as a result of disclosure by any of
the Business Entities or any Related Consolidated Entities supplied to Parent or
its Representatives in writing for use in the Financing that is determined to
have contained an untrue statement of material fact or omitted a material fact
necessary in order to make the statements made therein not misleading).

(d) The Company shall deliver to Parent: (i) no later than May 31, 2012, the
audited balance sheet of the Business Entities and the Related Consolidated
Entities as of December 31, 2008 and December 31, 2007 and the related audited
statements of income and cash flows of the Business Entities and the Related
Consolidated Entities for each of the fiscal years then ended prepared in
accordance with GAAP applied on a consistent basis and in a form consistent with
the requirements of Item 301 of Regulation S-K (and which, for the avoidance of
doubt, need not include a management discussion and analysis) and (ii) no later
than thirty (30) Business Days after the end of each quarter beginning with the
quarter ended June 30, 2012 (but with such obligation ceasing upon the Closing),
the unaudited consolidated balance sheet of the Business Entities and the
Related Consolidated Entities as of the last day of such quarter and the related
unaudited consolidated statements of income and cash flows of the Business
Entities and the Related Consolidated Entities for such quarter prepared in
accordance with GAAP as required by Regulation S-X under the Securities Act,
including notes thereto, subject to normal and recurring year-end adjustments,
and which shall have been reviewed by Ernst & Young LLP in accordance with
Statements on Auditing Standards 100 issued by the Auditing Standards Board (or
any successor standard thereto).

 

98



--------------------------------------------------------------------------------

Section 6.09. Member Litigation. From the date hereof until the Closing, or such
earlier date on which this Agreement may be terminated in accordance with its
terms, the Company shall give Parent the opportunity to participate (at Parent’s
expense) in the defense or settlement of any member litigation against the
Company and its managers relating to the Transactions; provided, however, that
no such settlement shall be agreed to without Parent’s prior written consent
(such consent not to be unreasonably withheld, conditioned, or delayed). For
purposes of this Section 6.09, “participate” means that Parent will be kept
reasonably apprised by the Company of proposed strategy and other significant
decisions with respect to any member litigation (to the extent the
attorney-client privilege between the Company and its counsel is not undermined
or otherwise adversely affected), and the Company will make reasonable efforts
to allow Parent to observe any deposition or other pre-trial meeting, and Parent
may offer comments or suggestions with respect to the litigation but will not be
afforded any decision making power or authority over the litigation, except for
the right to consent to any settlement as set forth in this Section 6.09.

Section 6.10. Further Action.

(a) The parties hereto shall, and shall cause their respective Affiliates to,
use commercially reasonable efforts to take, or cause to be taken, all
appropriate action, to do or cause to be done all things necessary, proper, or
advisable under applicable Law, and to execute and deliver such documents and
other papers as may be required to carry out the provisions of this Agreement
and the other Transaction Documents to which it is a party and consummate and
make effective the Transactions.

(b) Each of the parties hereto shall, and shall cause its Affiliates to, use
commercially reasonable efforts to obtain all necessary Consents required to be
obtained by it from third parties (other than Governmental Authorities) in
connection with the Transactions. Each of the parties hereto shall, and shall
cause its Affiliates to, provide reasonable assistance to the other party in
obtaining such Consents.

Section 6.11. Intercompany Indebtedness and Agreements.

(a) In connection with the Closing and the transactions contemplated by
Section 2.01, the Company shall take, or shall cause its Affiliates to take, all
actions necessary, in accordance with agreements and other instruments
reasonably acceptable to Parent, so that, as of immediately following the
Closing, there shall be no Intercompany Indebtedness; provided that such
elimination of Intercompany Indebtedness shall not be required to the extent
(i) there is insufficient cash maintained on the balance sheet of any Business
Entity or Related Consolidated Entity to pay down any Intercompany Indebtedness,
(ii) any such Intercompany Indebtedness is required for any Business Entity or
Related Consolidated Entity to remain in compliance with applicable financial
solvency ratios, including those established by the California Department of
Managed Health Care, or (iii) any such Intercompany Indebtedness is required to
ensure that a Business Entity or a Related Consolidated Entity maintains
sufficient working capital and cash-on-hand to fund its ongoing business
operations.

 

99



--------------------------------------------------------------------------------

(b) For the avoidance of doubt, the agreements between one or more Business
Entity, on the one hand, and a Related Consolidated Entity, on the other hand,
that are set forth in Exhibit F shall remain in full force and effect following
the Closing, each in accordance with their respective terms.

(c) Prior to the Closing, HealthCare Partners, LLC shall acquire, to the extent
permitted by applicable Law, from the Related Consolidated Entities all their
right, title, and interest in and to the Trademarks listed in Section 6.11(c) of
the Company Disclosure Schedule, including all the goodwill associated
therewith, it being understood that the covenant in this Section 6.11(c) shall
not be a condition to Closing.

(d) The Company shall use its commercially reasonable efforts, and shall cause
the Subsidiaries and the Related Consolidated Entities to use their commercially
reasonable efforts, to take all actions and execute all instruments necessary to
effectively transfer to a Business Entity or a Related Entity prior to the
Closing the lessee’s or sublessee’s interest in each leased property or
subleased property, as the case may be, identified in Section 4.18(b) of the
Company Disclosure Schedule as not currently being in the name of a Business
Entity or Related Consolidated Entity.

(e) Any and all expenses or Liabilities arising from or related to any action
taken pursuant to Section 6.11(c) or Section 6.11(d) shall be excluded from the
calculations of Earn-Out EBITDA.

Section 6.12. Name. Immediately following the Effective Time, Parent shall cause
its corporate name to be changed to “DaVita HealthCare Partners Inc.” by filing
a Certificate of Ownership and Merger with the Secretary of State of the State
of Delaware to effect a merger of a newly formed, wholly owned subsidiary of
Parent with and into Parent, and to change Parent’s legal name to “DaVita
HealthCare Partners Inc.,” in accordance with Section 253 of the Delaware
General Corporation Law.

Section 6.13. Board Representation.

(a) At Closing, and in accordance with Article IV of the Amended and Restated
Bylaws of Parent (the “Parent Bylaws”), the Parent Board shall increase the
Parent Board’s size by one member and shall appoint Robert Margolis, M.D. (the
“Executive”) to fill the newly created directorship. This appointment shall
include the title of “Co-Chairman”.

(b) For a minimum period of four (4) consecutive annual meetings of stockholders
of Parent (each, an “Annual Meeting”) after his initial appointment to the
Parent Board, the Executive’s prospective re-nomination for election to the
Parent Board shall be assessed in the same manner as is each other Parent
incumbent director’s re-nomination when the Nominating and Governance Committee
of the Parent Board (the “Committee”) determines each year, in accordance with
the Committee’s charter and the Corporate Governance Guidelines of DaVita, which
directors it shall select as nominees or recommend to the Parent Board for
nomination for election to the Parent Board at the Annual Meeting.

 

100



--------------------------------------------------------------------------------

(c) Upon his appointment or election to Parent Board, for a minimum period of
four (4) consecutive Annual Meetings, the Executive shall hold the office of
“Co-Chairman” until the expiration of his term of office or until his successor
is duly elected and qualified, subject to his earlier death, resignation,
disqualification, or removal in accordance with the Parent Bylaws and/or
applicable Law.

Section 6.14. Tail Insurance Policies.

(a) Prior to the Closing, Parent, on behalf of the Company, shall secure a
combined directors’ and officers’ liability and employment practices liability
run-off insurance policy package having an effective date on the Effective Time
and ending on a date that is six (6) years after the Effective Time (“D&O/EPL
Tail Policies”). One-half of the premiums for the D&O/EPL Tail Policies shall be
prepaid by each of the Company and Parent for the full six (6) year term of the
D&O/EPL Tail Policies, subject to Section 6.14(c). Parent shall provide the
Company with an opportunity to review the D&O/EPL Tail Policies proposal, and
any amendment or supplement thereto, prior to securing such D&O/EPL Tail
Policies.

(b) Prior to the Closing, Parent, on behalf of the Company, shall secure run-off
fiduciary liability insurance policies having an effective date on the Effective
Time and ending on a date that is six (6) years after the Effective Time
(“Fiduciary Tail Policies”). One-half of the premiums for the Fiduciary Tail
Policies shall be prepaid by each of the Company and Parent for the full six
(6) year term of the Fiduciary Tail Policies, subject to Section 6.14(c). Parent
shall provide the Company with an opportunity to review the Fiduciary Tail
Policies proposal, and any amendment or supplement thereto, prior to securing
such Fiduciary Tail Policies.

(c) Notwithstanding any provision in this Section 6.14 to the contrary, in no
event shall the aggregate amount of premiums payable by the Company pursuant to
Section 6.14(a) and Section 6.14(b) exceed $275,000, and if the aggregate amount
of premiums payable pursuant to Section 6.14(a) and Section 6.14(b) exceeds
$550,000, then the Company shall bear $275,000 of such premiums and Parent shall
solely bear the remainder of such premiums. In addition, any premiums paid by
the Company on or prior to the Closing pursuant to Section 6.14(a) or
Section 6.14(b) shall be excluded from the calculations of Earn-Out EBITDA,
Indebtedness Amount, and Net Working Capital.

Section 6.15. Tax Matters.

(a) Filing of Tax Returns. The Company shall prepare or cause to be prepared and
file or cause to be filed all Tax Returns for the Business Entities or the
Related Consolidated Entities that are required to be filed on or prior to the
Closing Date, and the Member Representative shall prepare or cause to be
prepared and file or cause to be filed all income Tax Returns for the Business
Entities or the Related Consolidated Entities that are filed after the Closing
Date with respect to any Pre-Closing Tax Period ending on or prior to the
Closing Date; provided that, with respect to each material income Tax Return to
be filed by the Member Representative after the Closing Date, the Member
Representative shall deliver a draft of such Tax Return to Parent no later than
thirty (30) days prior to the due date thereof (after giving effect to any
extensions for filing), and the Member Representative shall make such revisions
to

 

101



--------------------------------------------------------------------------------

such Tax Returns as are reasonably requested by Parent; provided that to the
extent any such Tax Return is required to be filed within thirty (30) days after
the Closing Date, the Member Representative shall deliver such Tax Return to
Parent as soon as possible following the Closing Date, and sufficiently in
advance of filing that Parent shall have a reasonable opportunity to review and
comment on such Tax Return. Parent shall prepare or cause to be prepared and
file or cause to be filed all other Tax Returns for the Business Entities or the
Related Consolidated Entities that are required to be filed after the Closing
Date; provided that, with respect to each Tax Return that relates or could
reasonably relate to the payment of Indemnified Taxes and that involves a tax
liability obligation of $100,000 or more, and each income Tax Return that
relates to a Straddle Period, Parent shall deliver a draft of such Tax Return to
the Member Representative no later than thirty (30) days prior to the due date
thereof (after giving effect to any extensions for filing), and Parent shall
make such revisions to such Tax Returns as are reasonably requested by the
Member Representative; provided that, to the extent any such Tax Return is
required to be filed within thirty (30) days after the Closing Date, Parent
shall deliver such Tax Return to the Member Representative as soon as possible
following the Closing Date, and sufficiently in advance of filing that the
Member Representative shall have a reasonable opportunity to review and comment
on such Tax Return. All such Tax Returns shall be prepared on a basis consistent
with past practice, procedures and accounting methods of the relevant Business
Entities and Related Consolidated Entities, unless prohibited by applicable Tax
Law.

(b) Amended Returns; Retroactive Elections; Refunds. Parent shall not, and shall
not cause or permit any Business Entity or Related Entity to, (i) amend any Tax
Returns filed with respect to any Pre-Closing Tax Period, or (ii) make any Tax
election (including, for the avoidance of doubt, any Tax election pursuant to
the AMG Documents, other than an election under Section 754 of the Code as
contemplated by the AMG Documents) that has retroactive effect to any
Pre-Closing Tax Period, in each case, without the prior written consent of the
Member Representative, which shall not be unreasonably withheld, conditioned, or
delayed. Any Tax refunds or credits that are received by Parent, any Business
Entity, or any Related Entity following the Closing Date and that directly
relate to Indemnified Taxes (or that relate to Taxes or Tax reserves that are
taken into account as a current liability for purposes of calculating Final Net
Working Capital) shall be for the account of the Members and the holders of
Company Options, and Parent shall pay over the amount of any such refund or
credit to the Member Representative on behalf of the Members and the holders of
Company Options within thirty (30) days after receipt; provided that the
obligation of Parent to make any payments pursuant to this sentence shall
survive for the same period as any Escrowed Merger Consideration remains in the
Escrow Account or the Tax Indemnity Account and shall be subject to the same
limitations imposed on any Losses attributable to Indemnified Taxes pursuant to
Section 8.04(a)(ii) and Section 8.04(a)(iii).

(c) Cooperation on Tax Matters. Parent, the Company, and the Member
Representative shall, and Parent and the Company shall cause the Business
Entities and the Related Consolidated Entities to, cooperate fully, as and to
the extent reasonably requested by the other party, in connection with the
filing of all Tax Returns pursuant to this Section 6.15 and any audit,
litigation or other proceeding with respect to Taxes. Such cooperation shall
include the retention and (upon the other party’s request) the provision of
records and information that are reasonably relevant to any such Tax Returns or
audit, litigation or other proceeding and making employees or other persons
available on a mutually convenient basis to provide additional

 

102



--------------------------------------------------------------------------------

information and explanation of any material provided hereunder and to assist in
the preparation of Tax Returns. Parent, the Company, and the Member
Representative agree (i) to retain (and Parent and the Company agree to cause
the Business Entities and Related Consolidated Entities to retain) all books and
records with respect to Tax matters pertinent to the Business Entities or the
Related Consolidated Entities relating to any taxable period beginning before
the Closing Date until the expiration of the statute of limitations (and, to the
extent notified by Parent or the Member Representative, any extensions thereof)
of the respective taxable periods, and to abide by (and Parent and the Company
agree to cause the Business Entities and Related Consolidated Entities to abide
by) all record retention agreements entered into with any taxing authority, and
(ii) to give (and Parent and the Company agree to cause the Business Entities
and Related Consolidated Entities to give) the other party reasonable written
notice prior to transferring, destroying or discarding any such books and
records and, if the other party so requests, Parent, the Company, or the Member
Representative, as the case may be, shall allow the other party to take
possession of such books and records. Parent, the Company, and, following the
Closing, the Member Representative further agree, upon request, to use their
reasonable efforts to obtain (or cause to be obtained) any certificate or other
document from any Governmental Authority or any other Person as may be necessary
to mitigate, reduce or eliminate any Tax that could be imposed with respect to
the Transactions or otherwise.

(d) Information Reporting. Parent, the Company, and the Member Representative
agree, upon request, to provide (and Parent and the Company, agree, upon
request, to cause the Business Entities and Related Consolidated Entities to
provide) the other party with all information in their possession or control
that either party may be required to report pursuant to Section 6043 or
Section 6043A of the Code, or Treasury Regulations promulgated thereunder.

(e) Conveyance Taxes. The liability for all Conveyance Taxes shall be borne 50%
by the Members and 50% by Parent. Parent, the Company and, following the
Closing, the Member Representative shall cooperate and, as required by
applicable Law, join, and Parent or the Company shall cause the Business
Entities or the Related Consolidated Entities to join, as applicable, in the
execution of all necessary Tax Returns and other documentation with respect to
Conveyance Taxes.

(f) Allocation of Purchase Price. Within one hundred twenty (120) days after the
Closing Date, Parent and the Member Representative shall jointly prepare or
cause to be prepared an allocation (the “Purchase Price Allocation”) of the
consideration delivered pursuant to this Agreement (and all other capitalized
costs) among the acquired assets of the Business Entities in accordance with
Section 1060 of the Code and the Treasury Regulations issued thereunder (and any
similar provisions of state, local, or other Law, as appropriate), which
allocation shall be binding upon the parties for applicable U.S. federal income
and state and local and other Tax purposes. Following the Closing, Parent and
the Member Representative and their respective representatives shall cooperate
in the preparation of the Purchase Price Allocation, including by Parent
allowing the Member Representative and its representatives to have reasonable
access to personnel of Parent, the Business Entities and the Related Entities
and to such records and other information as reasonably necessary or desirable
to prepare the Purchase Price Allocation. If the parties do not agree on a final
form of the Purchase Price Allocation within the one hundred twenty (120) day
period, then each party shall (i) provide to the other

 

103



--------------------------------------------------------------------------------

party such party’s proposed form of Purchase Price Allocation, and (ii) specify
in writing those aspects of the form of Purchase Price Allocation proposed by
the other party that such party disputes. The parties shall thereafter negotiate
in good faith for a further period of fifteen (15) Business Days in order to
resolve such disputes. If the parties do not reach an agreement in writing as to
the Purchase Price Allocation within the foregoing timeframe, then the matters
disputed by the parties shall be submitted for arbitration by a nationally
recognized accounting firm that agrees to use its best efforts to complete such
arbitration within forty-five (45) days and that is reasonably acceptable to
(and independent of) Parent and the Member Representative (the “Purchase Price
Allocation Accounting Firm”), which shall arbitrate the dispute and submit a
written statement of its adjudication, which statement, when delivered to Parent
and the Member Representative, shall become final and binding upon the parties
and shall, together with those aspects of the proposed forms of Purchase Price
Allocation submitted by the parties as to which no objection was made,
constitute the Purchase Price Allocation. If Parent and the Member
Representative do not agree on the Purchase Price Allocation Accounting Firm
after a reasonable period of time, the Purchase Price Allocation Accounting Firm
shall be Deloitte LLP. The Purchase Price Allocation Accounting Firm shall be
instructed that it may only consider those items set forth in the proposed forms
of Purchase Price Allocation that are in dispute. The determination of the
Purchase Price Allocation Accounting Firm shall (i) be within the range of
dispute between Parent and the Member Representative, and (ii) constitute an
arbitral award that is final, binding and unappealable and upon which a judgment
may be entered by any court having jurisdiction thereof. The fees and expenses
of the Purchase Price Allocation Accounting Firm shall be borne equally by
Parent and the Members, with the Members’ share of any such fees and expenses
being paid from the MR Escrow Account. Parent and the Member Representative
shall, and Parent shall cause the Business Entities and the Related Consolidated
Entities to, report, act and file Tax Returns in all respects and for all
purposes consistent with the Purchase Price Allocation. Parent and the Member
Representative shall, and Parent shall cause the Business Entities and the
Related Consolidated Entities to, timely and properly prepare, execute, file and
deliver all such documents, forms and other information as may be reasonably
requested by Parent or the Member Representative to prepare the Purchase Price
Allocation. Neither Parent nor the Member Representative shall take, and Parent
shall cause the Business Entities and the Related Consolidated Entities not to
take, any position (whether in audits, Tax Returns, financial statements, or
otherwise) that is inconsistent with such Purchase Price Allocation unless
required to do so by applicable Law.

(g) Company Options. The parties hereto agree that any available Tax deductions
attributable to (i) the exercise of Company Options pursuant to this Agreement,
(ii) payments made on or prior to the Closing Date with respect to the
cancellation of Company Options pursuant to this Agreement, (iii) payments made
on or prior to the Closing Date pursuant to the Nevada Settlement Agreements, or
(iv) any severance payments or other compensation paid or accrued directly by
any of the Business Entities or the Related Entities and in respect of an
employment relationship maintained with such Business Entity or Related Entity
prior to or as of the Closing Date, shall in each case be allocated to the
Pre-Closing Tax Period and shall be for the benefit of the Members, and the
parties hereto shall act and prepare and file all Tax Returns, and shall cause
their Affiliates to act and prepare and file all Tax Returns, in all respects
and for all purposes consistent with such treatment and in accordance with
applicable Law.

 

104



--------------------------------------------------------------------------------

(h) Pre-Closing Liquidation of Blocker Corporation. In connection with the
Closing and the transactions contemplated by Section 2.01, and notwithstanding
anything in Section 6.01 to the contrary, the Company shall take, or shall cause
its Affiliates to take, all actions necessary, in accordance with agreements and
instruments reasonably acceptable to Parent, so that (i) prior to the Merger,
HCP Blocker Corporation, a Delaware corporation (“Blocker Corporation”), shall
either merge with and into the Company with the Company surviving or otherwise
be completely liquidated for all applicable tax purposes and cease to exist as a
separate entity (the “Liquidation”) and (ii) in connection with the Liquidation,
the Class A Units held by Blocker Corporation shall be redeemed, cancelled, or
otherwise eliminated by the Company. Following the Closing, the Member
Representative shall prepare or cause to be prepared, and shall timely file or
cause to be timely filed, any Tax Returns required to be filed by Blocker
Corporation, including its final Tax Returns for the year in which the
Liquidation occurs (the “Blocker Tax Returns”), to the extent not filed prior to
the Closing, and the Member Representative shall also ensure that the
Liquidation is properly reflected and reported on such Blocker Tax Returns as a
taxable liquidation that occurred in the Pre-Closing Tax Period of the Company;
provided that the Member Representative (or, if prior to the Closing, the
Company) shall deliver or cause to be delivered a draft of any Blocker Tax
Return that is to be filed to Parent no later than thirty (30) days prior to the
due date thereof (after giving effect to any extensions for filing), and the
Member Representative (or, if prior to the Closing, the Company) shall make such
revisions to such Blocker Tax Return as are reasonably requested by Parent;
provided, further, that to the extent any such Blocker Tax Return is required to
be filed within thirty (30) days after the Closing Date, the Member
Representative shall deliver or cause to be delivered a draft of any such
Blocker Tax Return to Parent as promptly as practicable following the Closing
Date, and in a manner that allows Parent adequate time to sufficiently review
such Blocker Tax Return. In addition, in connection with the filing of any
Blocker Tax Return to be filed by or on behalf of the Member Representative
after the Closing and pursuant to the preceding sentence, and no later than the
date on which any such Blocker Tax Return is filed, Parent shall timely pay (or
cause one of its Affiliates to timely pay) an amount of cash equal to the
portion of the Blocker Tax Liability shown as owing on such Blocker Tax Return
on behalf of Blocker Corporation and the Company, and shall coordinate with the
Member Representative to ensure that such amount is properly remitted to the
appropriate taxing authority on behalf of Blocker Corporation and the Company in
connection with the filing of the applicable Blocker Tax Return. For the
avoidance of doubt, the payment of Taxes in respect of the Blocker Tax Liability
by Parent (or by one of Parent’s Affiliates) on behalf of Blocker Corporation
and the Company pursuant to this Section 6.15(h) shall not prevent Parent from
seeking indemnity pursuant to Section 8.02(d) in the event that any additional
Taxes that are not taken into account for purposes of determining Final Net
Working Capital are subsequently owed in respect of the Blocker Tax Liability
and in connection with the Liquidation.

Section 6.16. Employment and Employee Benefits Matters; Other Plans.

(a) The Company shall, and shall cause the Business Entities and Related
Consolidated Entities to, cooperate and work with Parent to help Parent identify
employees of HCPMGI who provide non-medical services to the Business Entities or
Related Entities and whose employment will be transferred to the Surviving
Entity, Parent, or any of their Subsidiaries (the “Affected Employees”). Such
transfer of the Affected Employees shall occur effective as of the Closing Date,
unless Parent gives written notice to the Company at least sixty (60) days prior
to the Closing Date that such transfer of Affected Employees shall instead occur
as of January 1, 2013 (either such transfer date referred to herein as the
“Employee Transfer Date”). With respect to the Affected Employees, the Company
shall, and shall cause the Business Entities and Related Consolidated Entities
to, assist Parent in its efforts to enter into, or have the Company or any of
their Subsidiaries enter into, an offer letter or such other service arrangement
as Parent shall deem appropriate with such employee as soon as practicable after
the date hereof and in any event prior to the Employee Transfer Date, which
offer or arrangement shall be effective immediately following the Employee
Transfer Date. Notwithstanding any of the foregoing, none of Parent, the
Company, the Surviving Entity, or any of their respective Affiliates shall have
any obligation to make an offer of employment or provide such other service
arrangement to, or otherwise transfer the employment of, any employee of HCPMGI
who solely provides medical services to the Business Entities or Related
Entities. Effective immediately following the Employee Transfer Date, the
Company shall, and shall cause the Business Entities and Related Consolidated
Entities to, take all action necessary to cause HCPMGI to terminate the
employment of each of the Affected Employees who has received, but not accepted,
an offer of employment or such other service arrangement as Parent shall deem
appropriate with Parent, the Company, the Surviving Entity, or any of their
Subsidiaries effective immediately following the Employee Transfer Date.
Affected Employees who accept offers of employment from, or whose employment
will otherwise be transferred to, Parent, the Company, the Surviving Entity, or
any of their Subsidiaries shall be referred to herein as “Transferred
Employees”. Parent shall promptly reimburse the Business Entities and the
Related Consolidated Entities for their reasonable, out-of-pocket costs incurred
as a result of complying with this Section 6.16(a) with respect to the Affected
Employees, other than any such costs that result from the Business Entities’ or
the Related Consolidated Entities’ violation of applicable Law, unless such
violation of Law occurred as a result of the Business Entities’ or the Related
Consolidated Entities’ compliance with this Section 6.16(a). Any and all
expenses arising from or related to any action taken pursuant to this Section
6.16(a) shall be excluded from the calculations of Earn-Out EBITDA. Any and all
Liabilities arising from or related to any action taken pursuant to this Section
6.16(a) shall be excluded from the calculations of Indebtedness Amount and Net
Working Capital. Any and all cash expended in the compliance with this Section
6.16(a) (net of any reimbursement received by any Business Entity or Related
Consolidated Entity from Parent pursuant to this Section 6.16(a)) that would
otherwise have reduced Net Working Capital shall be added back to Net Working
Capital.

 

105



--------------------------------------------------------------------------------

(b) Without limiting any additional rights that current employees of the
Business Entities who continue employment with Parent, the Surviving Entity, or
any of their Affiliates following the Closing Date (such employees, with the
Transferred Employees, referred to herein as “Continuing Employees”) may have
under any Plan, from and after the Effective Time and until December 31, 2013,
Parent shall cause the Surviving Entity and each of the Related Entities to
maintain the severance practices and policies of the Company and the Related
Entities that are set forth on Section 6.16(b) of the Company Disclosure
Schedule (the “Severance Arrangements”) in accordance with the terms and
conditions set forth therein and provide the severance benefits set forth
therein to any Continuing Employee whose employment is involuntarily terminated
by Parent, the Surviving Entity, or any of their Affiliates following the
Effective Time (or following the Employee Transfer Date in the case of
Transferred Employees) but on or before December 31, 2013, under circumstances
that would otherwise entitle such individual to severance benefits in accordance
with the terms and conditions of such Severance Arrangements, provided that the
provision of such severance benefits would be consistent with past practice.

(c) From and after the Effective Time (or from and after the Employee Transfer
Date in the case of Transferred Employees) and until December 31, 2013, the base
salary, target annual bonus opportunity, and target commission opportunity in
effect as of immediately prior to the Closing Date shall not be decreased for
the Continuing Employees that remain employed during that period.

(d) From and after the Effective Time and until December 31, 2013, with respect
to Continuing Employees other than the Transferred Employees, Parent will cause
the Surviving Entity (or its Subsidiaries) to maintain for such Continuing
Employees each Plan that is an “employee welfare benefit plan” within the
meaning of Section 3(1) of ERISA (other than

 

106



--------------------------------------------------------------------------------

the Severance Arrangements) and each other Plan that provides vacation, sick, or
personal time off (collectively, the “Welfare Plans”) pursuant to its terms in
effect immediately prior to the Effective Time, except to the extent any such
plan must be amended to comply with applicable Law. Effective as of January 1,
2014, Parent shall, or shall cause the Surviving Entity (or its Subsidiaries)
to, either (i) continue the Welfare Plans or adopt new employee welfare plans,
programs, or arrangements, (ii) permit such Continuing Employees to participate
in the employee welfare plans, programs, or policies (including any severance,
vacation, sick, or personal time off plans or programs) of Parent or its
Affiliates, or (iii) a combination of clauses (i) or (ii). From and after
January 1, 2014, Parent shall, or shall cause its Affiliates to, (y) cause any
pre-existing conditions or limitations and eligibility waiting periods under any
group health plans of Parent or its Affiliates to be waived with respect to
Continuing Employees (other than the Transferred Employees) to the extent such
Continuing Employees were not subject to such preexisting conditions and
limitations and eligibility waiting periods under the comparable Welfare Plan as
of immediately prior to January 1, 2014, and (z) with respect to a Welfare Plan
that provides for group health plan benefits and has a plan year that is other
than the calendar year, provide each such Continuing Employee with credit for
any deductibles or out of pocket expenses paid under such Plan in the plan year
in effect as of January 1, 2014, in satisfying any applicable deductible or out
of pocket requirements under any group health plans of Parent or its Affiliates
that such employees are eligible to participate in as of January 1, 2014, to the
same extent that such expenses were recognized under the comparable Welfare
Plan.

(e) From and after the Employee Transfer Date and until December 31, 2013, with
respect to the Transferred Employees, Parent shall, or shall cause the Surviving
Entity (or its Subsidiaries) to, either (i) continue or commence participation
in the Welfare Plans or other employee welfare plans, programs, or arrangements
of a Related Entity in which such Transferred Employees participated immediately
prior to the Effective Time or adopt new employee welfare plans, programs, or
arrangements that are substantially identical to or more favorable than such
plans, programs, or arrangements (the “New Plans”), (ii) permit such Transferred
Employees to participate in the employee welfare plans, programs, or policies
(including any severance, vacation, sick, or personal time off plans or
programs) of Parent or its Affiliates, or (iii) a combination of clauses (i) or
(ii); provided, however, that the benefits provided to the Transferred Employees
are substantially identical to or more favorable than the benefits provided to
such Transferred Employees pursuant to the Welfare Plans or other employee
welfare plans, programs, or arrangements of a Related Entity in which they
participated immediately prior to the Effective Time. Effective as of January 1,
2014, Parent shall, or shall cause the Surviving Entity (or its Subsidiaries)
to, either (i) continue participation in the Welfare Plans or other employee
welfare plans, programs, or arrangements of a Related Entity, continue the New
Plans or adopt new employee welfare plans, programs, or arrangements,
(ii) permit the Transferred Employees to participate in the employee welfare
plans, programs, or policies (including any severance, vacation, sick, or
personal time off plans or programs) of Parent or its Affiliates, or (iii) a
combination of clauses (i) or (ii). From and after the Employee Transfer Date,
Parent shall, or shall cause its Affiliates to, (i) cause any pre-existing
conditions or limitations and eligibility waiting periods under any New Plan or
the group health plans of Parent or its Affiliates in which a Transferred
Employee will participate to be waived with respect to such Transferred Employee
to the extent such Transferred Employee was not subject to such preexisting
conditions and limitations and eligibility waiting periods under the comparable
employee welfare plans, programs, or arrangements of the Surviving Entity or a

 

107



--------------------------------------------------------------------------------

Related Entity in which such Transferred Employee participated as of immediately
prior to the date the Transferred Employee’s participation will commence under
any New Plan or the group health plans of Parent or its Affiliates, as
applicable, and (ii) provide each Transferred Employee with credit for any
deductibles or out of pocket expenses paid under such employee welfare plans,
programs, or arrangements of the Surviving Entity or a Related Entity in which
such Transferred Employee participated as of immediately prior to the date the
Transferred Employee’s participation will commence under any New Plan or the
group health plans of Parent or its Affiliates, as applicable, in the plan year
in effect as of such date in satisfying any applicable deductible or out of
pocket requirements under any New Plan or group health plans of Parent or its
Affiliates that such employee is eligible to participate in to the same extent
that such expenses were recognized under the comparable employee welfare plans,
programs, or arrangements of the Surviving Entity or a Related Entity.

(f) From and after the Effective Time and until December 31, 2013, Parent shall,
or shall cause the Surviving Entity or its Subsidiaries to, maintain, or as
applicable commence or continue participation in, each Plan intended to include
a Code Section 401(k) arrangement pursuant to its terms in effect immediately
prior to the Effective Time, except to the extent any such plan must be amended
to comply with applicable Law.

(g) From and after the Employee Transfer Date and until December 31, 2013, with
respect to the Transferred Employees, Parent shall, or shall cause the Surviving
Entity (or its Subsidiaries) to adopt a new nonqualified deferred compensation
plan; provided, however, that the benefits provided to each Transferred Employee
who elects to participate in such deferred compensation plan are no less
favorable in the aggregate than the benefits provided to such Transferred
Employees pursuant to the Deferred Compensation Plan or Deferred Compensation
Plan 2 of HCPMGI in which the Transferred Employee participated immediately
prior to the Effective Time. It is the intent of the parties that in the event
any Transferred Employee is paid a distribution or commences receipt of
distributions pursuant to the Deferred Compensation Plan or Deferred
Compensation Plan 2 of HCPMGI as a result of his or her termination of
employment from HCPMGI in connection with the Closing, Parent shall, or shall
cause the Surviving Entity (or its Subsidiaries) to, pay to the Transferred
Employee an amount in cash to make the Transferred Employee whole for the income
taxes payable with respect to any such distributions (the “DC Distribution Tax
Payment”), as well as any income and employment taxes payable on the DC
Distribution Tax Payment (the “Income Tax Payment” and together with the DC
Distribution Tax Payment, the “Deferred Compensation Tax Payment”) such that the
Transferred Employee is in no worse position than if no distribution from the
Deferred Compensation Plan or Deferred Compensation Plan 2 had occurred. With
respect to a Transferred Employee who has elected or is required to receive a
lump sum distribution, the Deferred Compensation Tax Payment shall be paid
within fifteen (15) Business Days of the distribution. Following the date of
this Agreement, the Company and Parent shall work together in good faith to
determine (i) whether any distributions from the Deferred Compensation Plan or
Deferred Compensation Plan 2 of HCPMGI are scheduled to be made to individuals
who are anticipated to be Transferred Employees in the form of either a lump sum
or installments and (ii) when the Deferred Compensation Tax Payment will be made
to eligible Transferred Employees who have elected distributions in the form of
installment payments. Notwithstanding any provision in this Agreement to the
contrary, (i) Parent shall be solely liable and responsible for all Liabilities
arising from or related to, the Deferred Compensation Tax Payment and in no
event shall any Member be deemed, pursuant to Section 8.02, to have indemnified
any Parent Indemnified Party for any Losses arising from or related to Deferred
Compensation Tax Payment and (ii) (x) any and all expenses arising from or
related to the Deferred Compensation Tax Payment shall be excluded from the
calculations of Earn-Out EBITDA, (y) any and all Liabilities arising from or
related to the Deferred Compensation Tax Payment shall be excluded from the
calculations of Indebtedness Amount and Net Working Capital, and (z) any and all
cash expended in making the Deferred Compensation Tax Payment that would
otherwise have reduced Net Working Capital shall be added back to Net Working
Capital.

 

108



--------------------------------------------------------------------------------

(h) As of the date Continuing Employees are eligible to participate in the
employee benefit plans, programs, or policies of Parent or its Affiliates (the
“Parent Plans”), Parent will, or will cause the Surviving Entity to, give
Continuing Employees full credit under such Parent Plans for purposes of
eligibility, vesting and determination of level of benefits (but not to the
extent that such credit would result in duplication of benefits) for the
Continuing Employees’ service with the Business Entities and Related Entities
and their predecessor entities to the same extent recognized by the Company, the
Business Entities, and the Related Entities immediately prior to the Effective
Time under an analogous Plan.

(i) Parent shall cause the Surviving Entity and each of the Parent Subsidiaries,
for a period commencing at the Effective Time and ending ninety (90) days
thereafter, not to effectuate a “plant closing” or “mass layoff” as those terms
are defined in the Worker Adjustment and Retraining Notification Act of 1988
(together with any similar state or local Law, “WARN”) without complying with
all provisions of WARN or any similar provision of applicable foreign Law.
Notwithstanding any provision in this Agreement to the contrary, in the event
Parent terminates, or requests or causes the termination of, the employment of
any employee of any Business Entity or Related Entity with such Business Entity
or Related Entity on or following the Closing (whether or not such employee is
thereafter promptly employed by any Business Entity or Related Entity), (i)
Parent shall be solely liable and responsible for compliance with, and for all
Liabilities arising from or related to, such termination under WARN and any
similar state or local law or ordinance and in no event shall any Member be
deemed, pursuant to Section 8.02, to have indemnified any Parent Indemnified
Party for any Losses arising from or related to any such termination and (ii)
(x) any and all expenses arising from or related to any such termination under
WARN and any similar state or local law or ordinance shall be excluded from the
calculations of Earn-Out EBITDA, and (y) any and all Liabilities arising from or
related to any such termination under WARN and any similar state or local law or
ordinance shall be excluded from the calculations of Indebtedness Amount and Net
Working Capital.

(j) No provision of this Section 6.16 or any other provision of this Agreement,
express or implied: (i) shall be construed to establish, amend, or modify any
Plan, any benefit plan, program, agreement, or arrangement or the terms of any
sub agreements or sub plans, terms and conditions, restrictive covenants, or
participation requirements thereof, except and to the extent such amendment is
explicitly contemplated by the express language of this Agreement; (ii) shall,
following the second anniversary of the Effective Time, limit the ability of
Parent or any of its Affiliates (including, following the Effective Time, the
Surviving Entity and any of its Subsidiaries) to amend, modify, or terminate any
benefit plan, program, agreement, or arrangement at any time assumed,
established, sponsored, or maintained by any of them; (iii) is intended to
confer upon any current or former employee (including any Continuing Employee)
or any other Person any right to employment or continued employment for any
period of time by reason of this Agreement, or any right to a particular term or
condition of employment; or (iv) is intended to confer upon any Continuing
Employee any rights or remedies under this Section 6.16, including the right to
enforce any obligations of Parent or the Surviving Entity contained in this
Section 6.16 as a third party beneficiary.

 

109



--------------------------------------------------------------------------------

Section 6.17. Section 16 Matters. Prior to the Effective Time, each of the
Company and Parent shall take all such steps as may be required (to the extent
permitted under applicable Law) to cause any dispositions of Company Common
Units or acquisitions of Parent Common Stock (including, in each case,
derivative securities) resulting from the Transactions by each individual who is
subject to the reporting requirements of Section 16(a) of the Exchange Act with
respect to the Company to be exempt under Rule 16b-3 promulgated under the
Exchange Act.

Section 6.18. Equity and Other Long-Term Incentive Compensation.

(a) It is the intent of the parties hereto that the aggregate magnitude of the
long-term incentive awards described in this Section 6.18, whether in
stock-based or cash-based form, shall result in aggregate compensation expense
(excluding any compensation expense attributable to any stock-based or
cash-based awards granted to Robert Margolis, M.D.) of approximately
$40,000,000, to be expensed over the applicable vesting period(s).

(b) If Parent provides written notice no later than ten (10) Business Days prior
to the Closing Date, the Company shall grant Stock-Based Awards under the
Company Plan to the groups of Continuing Employees and in the amounts and
subject to the terms and conditions to be set forth on a schedule to be mutually
agreed upon in good faith between Parent and the Company’s CEO as soon as
administratively practicable following the date of this Agreement, provided that
such Stock-Based Awards shall be effective as of immediately prior to, but
contingent upon, the Effective Time. The number of Company Common Units subject
to each such Stock-Based Award shall be determined by dividing (1) the quotient
obtained by dividing the dollar amount set forth for the recipient on the
schedule described in this Section 6.18(b) by an amount equal to the product of
the One Day Parent Stock Volume-Weighted Average Price as of the date of grant
and 52.0875% by (2) the Exchange Ratio. If applicable, the per unit base or
exercise price of such award shall be determined by multiplying the closing
price of Parent Common Stock on the New York Stock Exchange on the Closing Date
by the Exchange Ratio. Each Stock-Based Award will be subject to the terms,
definitions and provisions of the Company Plan, with such amendments as Parent
shall deem necessary or appropriate and which will be effective solely with
respect to the Stock-Based Awards, and an applicable form of award agreement to
be provided by Parent. Parent will consult in good faith with the Company’s CEO
but will make the final determination in its discretion as to the amendments
that Parent deems necessary or appropriate for the Company Plan and the intended
assumption by Parent of any Stock-Based Awards, provided that such amendments
shall not adversely effect the intended economic benefits to be granted to
Continuing Employees pursuant to this Section 6.18(b). Prior to the Effective
Time, and subject to the advance review and approval of Parent, which shall not
be unreasonably withheld, conditioned or delayed, the Company shall have taken
all actions necessary to effect the grant of any Stock-Based Awards directed by
Parent to be made, including delivering all required notices, adopting
appropriate forms of award agreement for the Stock-Based Award (which shall
provide, among other things, for a vesting commencement date of no earlier than
the Effective Time, for no accelerated vesting as a result of the Merger, and

 

110



--------------------------------------------------------------------------------

that such Stock-Based Awards shall terminate in the event this Agreement is
terminated pursuant to ARTICLE IX hereof), authorizing the granting of the
type(s) of Stock-Based Awards contemplated in this Section 6.18(b), and
obtaining any required consents and/or approvals necessary to effectuate the
provisions of this Section 6.18(b) and which may otherwise be required pursuant
to applicable Law.

(c) Notwithstanding anything herein to the contrary, if Parent obtains a
recommendation by ISS of a vote “for” the amendment to its 2011 Incentive Award
Plan described in Parent’s Proxy Statement for its 2012 Annual Stockholder
Meeting, Parent shall not direct the Company to grant, and the Company shall not
grant, any Stock-Based Awards.

(d) As soon as practicable, but in no event later than twenty-one (21) days
after the Closing Date, Parent agrees to grant cash-settled performance-based
long-term incentive plan awards to the groups of Continuing Employees and in the
amounts and subject to the terms and conditions to be set forth on a schedule to
be mutually agreed upon by Parent and the Company’s CEO as soon as
administratively practicable following the date of this Agreement. In addition,
in the event that no Stock-Based Awards will be granted in accordance with
Section 6.18(b), within twenty-one (21) days after the Closing Date, Parent
agrees to grant stock-based awards to the groups of Continuing Employees and in
the amounts and subject to the terms and conditions to be set forth on a
schedule to be mutually agreed upon by Parent and the Company’s CEO as soon as
administratively practicable following the date of this Agreement. The number of
shares of Parent Common Stock subject to each such stock-based award shall be
determined by dividing the dollar amount set forth for the recipient on the
schedule described in this Section 6.18(d) by an amount equal to the product of
the One Day Parent Stock Volume-Weighted Average Price as of the date of grant
and 52.0875%. If applicable, the per unit base or exercise price of such award
shall be determined by the closing price of Parent Common Stock on the New York
Stock Exchange on the date of grant. Finally, with respect to the portion of the
approximately $40,000,000 of long-term incentive compensation expense referenced
in Section 6.18(a) above that remains after any grants of long-term incentive
awards are made either immediately prior to Closing in accordance with
Section 6.18(b) or within twenty-one (21) days following the Closing Date in
accordance with this Section 6.18(d), as soon as practicable, but in no event
later than five (5) Business Days after the one year anniversary of the Closing
Date, Parent agrees to grant stock-based awards to the groups of Continuing
Employees and in the amounts and subject to the terms and conditions to be set
forth on a schedule to be mutually agreed upon by Parent and the Company’s CEO
as soon as administratively practicable following the date of this Agreement.

(e) It is the intent of the parties that any long-term incentive awards for any
new employees of Parent, the Surviving Entity, or any of their Affiliates will
be mutually agreed upon in good faith between Parent and the Company’s CEO,
consistent with appropriate corporate governance, including Parent’s corporate
policy on long-term incentive compensation. Parent’s CEO and the Parent Board
shall retain ultimate decision-making authority as it relates to the corporate
policy on long-term incentive compensation. Notwithstanding the above, to the
extent Parent recommends taking or opposing any action or decision with respect
to any long-term incentive awards for a new employee of Parent, the Surviving
Entity, or any of their Affiliates and the Company’s CEO is opposed to such
Parent recommendation or decision, the Company’s CEO has the right to request
that the Parent Board decide the issue, in which case the

 

111



--------------------------------------------------------------------------------

matter shall be determined by the Parent Board (and no such taking or opposing
such action or decision shall be acted upon until such time as the Parent Board
approves such taking or opposing such action or decision after considering in
good faith the objections of the CEO).

Section 6.19. Earn-Out EBITDA LTIP. In the event that the Earn-Out EBITDA for
the fiscal year ended December 31, 2013 is equal to or greater than $600,000,000
or payment of the Second Tranche is accelerated pursuant to Section 3.06(e),
then Parent shall, no later than the first date of payment of the Second Tranche
(including as such payment may be accelerated pursuant to Section 3.06(e)),
grant cash-settled performance-based long-term incentive plan awards, totaling
$20,000,000 in the aggregate, to the groups of individuals and in the amounts
and subject to the terms and conditions to be set forth on a schedule to be
mutually agreed upon by Parent and the Company’s CEO.

Section 6.20. AMG Documents. Notwithstanding any other provision in this
Agreement to the contrary, each of the parties hereto acknowledges and agrees
that (i) the transactions contemplated by the AMG Documents shall not be
effected or be otherwise deemed to have been consummated, or otherwise have any
effect on the Business Entities or the Related Entities, prior to the Closing
and (ii) Earn-Out EBITDA, EBITDA, Indebtedness, Indebtedness Amount, and Net
Working Capital shall be calculated as though the transactions contemplated by
the AMG Documents had never been agreed to or consummated. The parties hereto
acknowledge and agree that the amount of the capital contribution made by
Seismic Medical Group, PC, a California professional corporation, to HCPAMG in
exchange for an interest therein pursuant to Amendment No. 5 to the Second
Amended and Restated Partnership Agreement of HCPAMG corresponds to their
understanding of the fair market value of such interest and the aggregate net
fair market value of the assets and liabilities of HCPAMG.

ARTICLE VII

CONDITIONS TO CLOSING

Section 7.01. Conditions to Obligations of the Company. The obligations of the
Company to consummate the Transactions shall be subject to the fulfillment or
written waiver, at or prior to the Closing, of each of the following conditions:

(a) Representations, Warranties, and Covenants. (i) The representations and
warranties of Parent and Merger Sub contained in this Agreement, after
disregarding all qualifications contained therein relating to materiality or
Parent Material Adverse Effect, shall be true and correct at and as of the date
of this Agreement and at and as of the Closing, as though made at and as of the
Closing (or, if made as of a specific date, on and as of such date), except
where the failure of all such representations or warranties to be so true and
correct has not had, and would not reasonably be expected to have, individually
or in the aggregate, a Parent Material Adverse Effect; (ii) the covenants and
agreements contained in this Agreement to be complied with by Parent and Merger
Sub on or before the Closing shall have been complied with in all

 

112



--------------------------------------------------------------------------------

material respects; and (iii) the Company shall have received a certificate of
Parent signed by a duly authorized officer thereof dated as of the Closing Date
certifying the matters set forth in clauses (i) and (ii) above;

(b) Governmental Approvals. Any waiting period (and any extensions thereof)
under the HSR Act shall have expired or have been terminated;

(c) No Action. There shall not be threatened, instituted or pending any order,
action or proceeding, before any court or other Governmental Authority with
jurisdiction over material operations of the Company’s business (i) challenging
or seeking to make illegal, or to delay or otherwise directly or indirectly
restrain or prohibit, in any material respect, the consummation of the
Transactions or seeking to obtain material damages in connection with the
Transactions, (ii) imposing or seeking to impose material limitations on the
ability of Parent or any of its Affiliates to acquire or hold or to exercise
full rights of ownership of any securities of the Business Entities,
(iii) seeking to prohibit direct or indirect ownership or operation by Parent or
any of its Affiliates of all or any material portion of the business or assets
of the Business Entities, or to compel Parent or any of its Affiliates or the
Related Entities to dispose of or to hold separately all or a material portion
of the business or assets of Parent and its Affiliates or of the Business
Entities, as a result of the Transactions, (iv) materially restricting or
materially prohibiting the operations of the Related Entities’ respective
businesses after the Closing in any geographic or product market or in any
Program, or (v) seeking to invalidate or render unenforceable any material
provision of this Agreement or any of the other Transaction Documents, in each
case of clauses (ii), (iii), and (iv) above, only if any such action could
reasonably be expected to materially and adversely affect Earn-Out EBITDA for
the fiscal year ended December 31, 2012 or December 31, 2013;

(d) No Order. No Governmental Authority shall have enacted, issued, promulgated,
enforced, or entered any Law (whether temporary, preliminary, or permanent) that
has the effect of prohibiting or making illegal the Transactions;

(e) Registration Statement. The Registration Statement (as amended or
supplemented) has been declared effective and shall be effective under the
Securities Act at the Effective Time, and no stop order suspending effectiveness
shall have been issued, and no action, suit, proceeding, or investigation
seeking a stop order or to suspend the effectiveness of the Registration
Statement shall be pending before or threatened by the SEC;

(f) Member Approval. The Member Approval shall have been obtained; and

(g) Transaction Documents and Other Deliverables. Parent, Merger Sub, and the
Escrow Agent (in the case of the Escrow Agreement), as applicable, shall have
executed and delivered the Transaction Documents to which it is a party to the
Company and the Member Representative, as applicable, and such other
certificates, documents, and instruments as the Company may reasonably request
related to the Transactions.

 

113



--------------------------------------------------------------------------------

Section 7.02. Conditions to Obligations of Parent and Merger Sub. The
obligations of Parent and Merger Sub to consummate the Transactions shall be
subject to the fulfillment or written waiver, at or prior to the Closing, of
each of the following conditions.

(a) Representations, Warranties and Covenants. (i) The representations and
warranties of the Company contained in this Agreement, after disregarding all
qualifications contained therein relating to materiality or Material Adverse
Effect, shall be true and correct at and as of the date of this Agreement and at
and as of the Closing, as though made at and as of the Closing (or, if made as
of a specific date, on and as of such date), except where the failure of all
such representations or warranties to be so true and correct has not had, and
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect; (ii) the covenants and agreements contained in this
Agreement to be complied with by the Company on or before the Closing shall have
been complied with in all material respects; (iii) the covenants and agreements
contained in the Support Agreements to be complied with by the Substantial
Members on or before the Closing shall have been complied with in all material
respects; (iv) the covenants and agreements contained in the Voting Agreement to
be complied with by the Majority Member on or before the Closing shall have been
complied with in all material respects and (v) Parent shall have received a
certificate of the Company signed by a duly authorized officer of the Company
dated as of the Closing Date certifying the matters set forth in clauses (i) and
(ii) above;

(b) Governmental Approvals. Any waiting period (and any extensions thereof)
under the HSR Act shall have expired or have been terminated;

(c) No Action. There shall not be threatened, instituted or pending any order,
action or proceeding, before any court or other Governmental Authority with
jurisdiction over material operations of the Company’s business (i) challenging
or seeking to make illegal, or to delay or otherwise directly or indirectly
restrain or prohibit, in any material respect, the consummation of the
Transactions or seeking to obtain material damages in connection with the
Transactions, (ii) imposing or seeking to impose material limitations on the
ability of Parent or any of its Affiliates to acquire or hold or to exercise
full rights of ownership of any securities of the Business Entities,
(iii) seeking to prohibit direct or indirect ownership or operation by Parent or
any of its Affiliates of all or any material portion of the business or assets
of the Business Entities, or to compel Parent or any of its Affiliates or the
Related Entities to dispose of or to hold separately all or a material portion
of the business or assets of Parent and its Affiliates or of the Business
Entities, as a result of the Transactions, (iv) materially restricting or
materially prohibiting the operations of the Related Entities’ respective
businesses after the Closing in any geographic or product market or in any
Program, or (v) seeking to invalidate or render unenforceable any material
provision of this Agreement or any of the other Transaction Documents;

(d) No Order. No Governmental Authority shall have enacted, issued, promulgated,
enforced, or entered any Law (whether temporary, preliminary, or permanent) that
has the effect of prohibiting or making illegal the Transactions;

 

114



--------------------------------------------------------------------------------

(e) Authority and Third-Party Consents. The Company shall have obtained and
delivered to Parent documentation evidencing the consents and authorizations as
and to the extent described on Section 7.02(e) of the Company Disclosure
Schedule;

(f) Registration Statement. The Registration Statement (as amended or
supplemented) has been declared effective and shall be effective under the
Securities Act at the Effective Time, and no stop order suspending effectiveness
shall have been issued, and no action, suit, proceeding, or investigation
seeking a stop order or to suspend the effectiveness of the Registration
Statement shall be pending before or threatened by the SEC;

(g) Member Approval. The Member Approval shall have been obtained;

(h) Transaction Documents; Other Deliverables. The Company, the Member
Representative, and the Escrow Agent (in the case of the Escrow Agreement), as
applicable, shall have executed and delivered the Transaction Documents to which
it is a party to Parent and Merger Sub, as applicable, and such other
certificates, documents, and instruments as Parent may reasonably request
related to the Transactions;

(i) Related Agreements. The agreements and other documents set forth in
Section 7.02(i) of the Company Disclosure Schedule (the “AMG Documents”) shall
be in full force and effect, valid and binding on the applicable Business
Entities and any Related Entities that are parties thereto, and shall not have
been amended or otherwise modified since the date of this Agreement; and

(j) FIRPTA Affidavits. The Company shall have delivered or shall have caused to
be delivered to Parent one or more affidavits, as appropriate, allowable, and
necessary under applicable Law and under penalties of perjury, providing Parent
with written documentation that (i) no interest in any Business Entity is a
“United States real property interest” and/or that no Business Entity either was
or is a “United States real property holding corporation” either prior to or as
of the Closing Date (in form and substance required under Treasury Regulation
Section 1.897-2(h) or under Treasury Regulations issued pursuant to Section 1445
of the Code) or that (ii) no Member is a “foreign person” (in form and substance
required under Treasury Regulations issued pursuant to Section 1445 of the
Code), so that Parent or the Exchange Agent or other party is exempt from
withholding any portion of the consideration to be delivered pursuant to this
Agreement under Section 1445 of the Code.

ARTICLE VIII

INDEMNIFICATION

Section 8.01. Survival of Representations and Warranties. The representations
and warranties of the parties hereto contained in this Agreement and the EQ
Representations shall survive the Closing until the date that is the second
(2nd) anniversary of the Closing Date (the “Survival End Date”), except for
(i) the representations and warranties set forth in Section 4.01 (Organization,
Authority and Qualification of the Company), Section 4.02 (Organization,
Authority and Qualification of the Business Entities and Related Entities),
Section 4.03(b) (Ownership of Equity Interests), Section 4.03(c) (No Options),
Section 4.28 (Brokers), Section

 

115



--------------------------------------------------------------------------------

5.01 (Organization and Authority of Parent and Merger Sub), and Section 5.15
(Brokers) (collectively, the “Specified Reps”), which shall survive indefinitely
with respect only to any indemnification obligations arising out of or resulting
from fraud or intentional misrepresentation by the Company, any Member, Parent
or Merger Sub, and (ii) the representations and warranties set forth in
Section 4.15 (Healthcare Regulatory Compliance), which shall survive until the
date that is the fourth (4th) anniversary of the Closing Date; provided,
however, that any claim made in accordance with Section 8.05 by the party
seeking to be indemnified within the time periods set forth in this Section 8.01
shall survive until such claim is finally and fully resolved. The covenants and
agreements contained in this Agreement (other than covenants and agreements to
be performed after the Closing) shall expire on the Effective Time, and each
covenant and agreement contained in this Agreement to be performed after the
Closing shall expire immediately following one hundred twenty (120) days after
the date on which such covenant or agreement is to be performed; provided,
however, that any claim made in accordance with Section 8.05 by the party
seeking to be indemnified within the time periods set forth in this Section 8.01
shall survive until such claim is finally and fully resolved. Following the
expiration of a representation, warranty, covenant, or agreement, no Action may
be initiated by any Parent Indemnified Party or Company Indemnified Party (as
hereinafter defined) with respect thereto, regardless of any statute of
limitations period that would otherwise apply.

Section 8.02. Indemnification by the Members. Parent and its Affiliates
(including the Business Entities following the Closing) and their respective
officers, directors, employees, and agents (each, a “Parent Indemnified Party”)
shall from and after the Closing be indemnified and held harmless by the
Members, jointly and severally, from and against all Liabilities, claims,
damages (but excluding for all purposes under this ARTICLE VIII any
consequential, incidental, or indirect damages, mental or emotional distress,
diminution in value, lost profits, special, punitive, exemplary, or similar
damages, and any damages calculated as a multiple of earnings, EBITDA, or
revenue or loss of business reputation or opportunity), interest, awards,
judgments, penalties, expenses, and assessments (in each case, including
reasonable attorneys’ and consultants’ fees and expenses) (collectively,
“Losses”) suffered or incurred by them arising out of or resulting from (without
duplication):

(a) any misrepresentation in or breach of any of the representations or
warranties of the Company contained in ARTICLE IV of this Agreement (other than
the representations and warranties contained in Section 4.21, which are
addressed in Section 8.02(d)) or any of the EQ Representations;

(b) the breach of, or failure to perform, any covenant or agreement of the
Company (but only to the extent that any such covenant or agreement is to be
performed by the Company prior to the Closing), the Members, or the Member
Representative contained in this Agreement (other than the covenants and
agreements set forth in Section 6.01(b)(xix) and Section 6.15, which are
addressed in Section 8.02(d));

 

116



--------------------------------------------------------------------------------

(c) any Losses, including any adverse impact on management fees to be paid to
any Business Entity after the Closing pursuant to one or more management
agreements with Related Entities, attributable to both (x) the operation of the
Business on or prior to December 31, 2012 (as measured by date of service
occurring on or prior to December 31, 2012) and (y) either of the following:

(i) any net negative adjustments (netting out all positive adjustments,
including recoupments, against all negative adjustments) made to, or net
repayments (netting out all positive adjustments, including recoupments, against
all negative adjustments) of, pre- or post-Closing capitation or other payments
from Payors to any of the Related Entities as a result of an adjustment of or
challenge to the applicable plan’s risk adjustment factors by CMS or as a result
of any withdrawal or nonvalidation of codes submitted by any of the Related
Entities, in each case pursuant to a risk adjustment data validation audit (or
other similar or successor audit(s)) of pre-Closing activity by CMS or its
contractors; or

(ii) any disclosure (including self-disclosures) to, or investigation, action,
order, or audit by, CMS, any other Governmental Authority regulating or
enforcing Health Care Laws or Payor, or any agent or contractor thereof or
thereto, with respect to pre-Closing activity, including a disclosure by a
whistleblower with respect to any Business Entity or Related Entity, in all
cases computed net of all positive adjustments, including recoupments, resulting
from all such disclosures, investigations, actions, orders or audits;

provided, however, that any indemnification obligation of the Members under this
Section 8.02(c) that is attributable to the operation of the Business (as
measured by date of service) during the period from the Closing Date until
December 31, 2012, shall be prorated by multiplying the amount of such Losses by
a fraction, the numerator of which is the number of days in 2012 through the
Closing Date and the denominator of which is 366; it further being agreed, for
the sake of clarity, that there shall be no proration or reduction for any
Losses attributable to the operation of the Business (as measured by date of
service) prior to the Closing Date and that the Members shall be responsible
hereunder, pursuant to the terms and conditions of this Section 8.02(c), for all
such pre-Closing Date Losses; and

(d) Indemnified Taxes (and for purposes of this Section 8.02(d), Losses shall
include Taxes).

Section 8.03. Indemnification by Parent. The Members and their respective
officers, managers, equityholders, employees, and agents (each, a “Company
Indemnified Party”) shall from and after the Closing be indemnified and held
harmless by Parent from and against any and all Losses suffered or incurred by
them arising out of or resulting from (without duplication):

(a) any misrepresentation in or breach of any of the representations or
warranties of Parent or Merger Sub contained in ARTICLE V of this Agreement;

(b) the breach of, or failure to perform, any covenant or agreement of Parent or
Merger Sub, or the Company (but with respect to the Company only to the extent
that any such covenant or agreement is to be performed by the Company after the
Closing) contained in this Agreement;

(c) any Taxes imposed on the Business Entities or the Related Entities, or any
Taxes that are imposed on any Member with respect to a Pre-Closing Tax Period as
a result of

 

117



--------------------------------------------------------------------------------

the breach of, or failure to perform, any covenant or agreement herein by Parent
or any Affiliate of Parent, including, after the Closing, the Company or any
Affiliate of the Company, and that are not Indemnified Taxes subject to
indemnification pursuant to Section 8.02(d) (and for purposes of this
Section 8.03(c), Losses shall include Taxes); and

(d) the execution of the AMG Documents and the transactions contemplated thereby
(and for purposes of this Section 8.03(d), Losses shall include Taxes other than
Taxes resulting from a negative tax capital account maintained by a partner of
HCPAMG).

Section 8.04. Limits on Indemnification. Notwithstanding anything to the
contrary contained in this Agreement:

(a) (i) The Members shall not be liable for any Losses pursuant to
Section 8.02(a) (other than Section 4.21 (Taxes)) or Section 8.02(c) unless and
until the aggregate amount of indemnifiable Losses which may be recovered from
the Members exceeds $27,500,000, whereupon the Parent Indemnified Party shall be
entitled to indemnification for the full amount of such Losses (without
deduction of such threshold amount); (ii) no claim for indemnification by any
Parent Indemnified Party pursuant to Section 8.02 shall be asserted for any
individual item or a series of related items where the Losses with respect to
such item or series of related items are less than $100,000 (and if the Losses
relating to such item or series of related items do not exceed $100,000, then no
such Losses shall be counted toward satisfaction of the threshold set forth in
Section 8.04(a)(i)); (iii) the maximum aggregate amount of indemnifiable Losses
which may be recovered from the Members shall be an amount equal to the value,
if any, of Parent Common Stock and the amount, if any, of cash remaining in the
Escrow Fund on or prior to the Survival End Date and in the Healthcare Indemnity
Account and the Tax Indemnity Account following the Survival End Date (the
“Cap”) (it being understood that the Members shall not be liable for Losses in
the aggregate in excess of the Cap); (iv) following the Survival End Date, the
only indemnifiable Losses which may be recovered from the Members (and any such
recovery shall be limited by the Cap) shall be (A) from the Healthcare Indemnity
Account but only until the Fourth Escrow Distribution Date (except as otherwise
provided in Section 8.04(a)(v)) and only (x) pursuant to Section 8.02(a) but
only with respect to the representations and warranties set forth in
Section 4.15 (Healthcare Regulatory Compliance) and (y) pursuant to
Section 8.02(c), and (B) from the Tax Indemnity Account but only until the Fifth
Escrow Distribution Date (except as otherwise provided in Section 8.04(a)(vi))
and only pursuant to Section 8.02(d); (v) following the Fourth Escrow
Distribution Date, the only indemnifiable Losses which may be recovered from the
Healthcare Indemnity Account shall be for any claim made by a Parent Indemnified
Party on or prior to the Fourth Escrow Distribution Date in accordance with
Section 8.05 and of the type described in Section 8.04(a)(iv)(A)(x) or
Section 8.04(a)(iv)(A)(y), in each case that remains unresolved as of the Fourth
Escrow Distribution Date; (vi) following the Fifth Escrow Distribution Date, the
only indemnifiable Losses which may be recovered from the Tax Indemnity Account
shall be for any claim made by a Parent Indemnified Party on or prior to the
Fifth Escrow Distribution Date in accordance with Section 8.05 and of the type
described in Section 8.04(a)(iv)(B), in each case that remains unresolved as of
the Fifth Escrow Distribution Date; (vii) the Members shall not be liable for
any Losses for Indemnified Taxes under Section 8.02(d) to the extent arising out
of, resulting from, or accelerated by, the breach of any covenant herein by
Parent or any Affiliate of Parent,

 

118



--------------------------------------------------------------------------------

including, after the Closing, the Company or any Affiliate of the Company, and
(viii) the Members shall not be liable for any Losses to the extent arising out
of or resulting from the execution of the AMG Documents or the transactions
contemplated thereby (it being understood that, for the avoidance of doubt, this
clause (viii) shall not require Parent to indemnify any Member that is also a
partner of HCPAMG for Taxes resulting from a negative tax capital account
maintained by such partner in HCPAMG, as provided in Section 8.03(d) above);
provided, however, that the limitations set forth in this Section 8.04(a) shall
not apply in respect of any indemnification obligation arising out of or
resulting from fraud or intentional misrepresentation by the Company (to the
extent occurring prior to the Closing) or any Member (it being understood that
any such indemnification obligation may only be recovered from the Escrow Fund
if a claim is made with respect thereto on or prior to the Survival End Date in
accordance with Section 8.05 and may not be recovered from the Healthcare
Indemnity Account or the Tax Indemnity Account) and provided, further, that the
limitations set forth in clause (i) of this Section 8.04(a) shall not apply to
breaches by the Company of any of the Specified Reps.

(b) (i) Parent shall not be liable for any Losses pursuant to Section 8.03(a)
unless and until the aggregate amount of indemnifiable Losses which may be
recovered from Parent exceeds $5,008,380, whereupon the Company Indemnified
Party shall be entitled to indemnification for the full amount of such Losses
(without deduction of such threshold amount); (ii) no claim for indemnification
by any Company Indemnified Party pursuant to Section 8.03(a) or Section 8.03(b)
shall be asserted for any individual item or a series of related items where the
Losses with respect to such item or series of related items are less than
$100,000 (and if the Losses relating to such item or series of related items do
not exceed $100,000, then no such Losses shall be counted toward satisfaction of
the threshold set forth in Section 8.04(b)(i)); (iii) the maximum aggregate
amount of indemnifiable Losses which may be recovered from Parent under
Section 8.03(a) and Section 8.03(c) shall be an amount equal to $101,875,000 (it
being understood that Parent shall not be liable for Losses in the aggregate in
excess of $101,875,000 pursuant to this clause (iii)); and (iv) Parent shall not
be liable for any Losses pursuant to Section 8.03(c) or Section 8.03(d) to the
extent arising out of, resulting from, or accelerated by, the breach of any
covenant herein by any Member or, prior to the Closing, by the Company or any
Affiliate of the Company; provided, however, that the limitations set forth in
this Section 8.04(b) shall not apply in respect of any indemnification
obligation arising out of or resulting from fraud or intentional
misrepresentation by Parent or Merger Sub, or by the Company (to the extent
occurring after the Closing), and provided, further, that the limitations set
forth in clause (i) of this Section 8.04(b) shall not apply to breaches by
Parent or Merger Sub of any of the Specified Reps.

(c) The Members’ liability for any Losses shall be satisfied solely and
exclusively from the Escrowed Merger Consideration then held by the Escrow Agent
in the Escrow Account on or prior to the Survival End Date (the “Escrow Fund”)
or in the Healthcare Indemnity Account and in the Tax Indemnity Account after
the Survival End Date by reducing the amounts that would otherwise become
payable to the Members under the Escrow Agreement, and in no event shall any
such Losses other than from Escrowed Merger Consideration in the Escrow Account,
the Healthcare Indemnity Account and the Tax Indemnity Account be payable by the
Members through application of Section 10.10. Notwithstanding anything else
herein to the contrary, the parties hereby acknowledge and agree that once
Escrowed Merger Consideration in the Escrow Account, the Healthcare Indemnity
Account and the Tax Indemnity

 

119



--------------------------------------------------------------------------------

Account has been exhausted or fully paid to the Members and the holders of
Company Options, the only liability of the Members for Losses hereunder that
shall survive shall be with respect to breaches of any of the Specified Reps
arising out of or resulting from fraud or intentional misrepresentation by the
Company (to the extent occurring prior to the Closing) or any Member, which
liability shall be several and not joint among the Members and shall be
allocated pro rata based on the Fully Diluted Units held by such Members as of
immediately prior to the Closing relative to Total Outstanding Company Units.

(d) For all purposes of this ARTICLE VIII, the representations and warranties of
the Company shall not be deemed to be qualified by any references to the terms
“material”, “materially”, “Material Adverse Effect” or terms of similar meaning;
provided, however, that, in no event shall (A) “Material Contract” be read to
mean “Contract” or (B) any such “material”, “materially” or “Material Adverse
Effect” be read out of Section 4.12 or Section 4.22(a). For all purposes of this
ARTICLE VIII, “Losses” shall be net of (A) any insurance proceeds actually paid
to the Indemnified Party or any of its Affiliates in connection with the facts
giving rise to the right of indemnification and, if the Indemnified Party or any
of its Affiliates receives such proceeds after receipt of payment from the
Indemnifying Party, then the amount of such proceeds, net of any related
deductibles and reasonable expenses incurred in obtaining them, shall be paid to
the Indemnifying Party; (B) any prior or subsequent contribution or other
payments or recoveries of a like nature by the Indemnified Party from any third
Person (other than the Indemnifying Party) with respect to such Losses; and
(C) any amount reserved on the Estimated Closing Balance Sheet or, on and after
such time there exists a balance sheet from which Final Net Working Capital and
Final Indebtedness Amount are calculated, such balance sheet with respect to
such Loss to the extent that such amount was included in Final Net Working
Capital or Final Indebtedness Amount. Each of the parties hereto acknowledges
and agrees to treat any payment for any indemnification claim pursuant to this
Agreement as an adjustment to the consideration received hereunder by the
applicable holder of Company Common Units for such Company Common Units or by
the applicable holder of Company Options for such Company Options. Each
Indemnified Party shall be obligated to use its commercially reasonable efforts
to mitigate all Losses after it becomes aware of any event that could reasonably
be expected to give rise to any Losses that are indemnifiable or recoverable
hereunder or in connection herewith.

(e) (i) No Indemnifying Party shall be liable for any Losses in respect of any
liability or Loss that is contingent unless and until such contingent liability
or Loss becomes an actual liability or Loss and is due and payable and (ii) no
Indemnifying Party shall be liable to pay any amount in discharge of a claim
under this ARTICLE VIII unless and until the Liability or Loss in respect of
which the claim is made has become due and payable.

(f) An Indemnified Party shall not be entitled under this Agreement to multiple
recoveries for the same Loss.

(g) No Parent Indemnified Party shall be entitled to indemnification under this
ARTICLE VIII with respect to any Losses to the extent that such Losses have been
incorporated into the final determination of the “Final Net Working Capital” or
the “Final Indebtedness Amount” pursuant to Section 3.05 and Parent has been
paid the Total Shortfall Amount, if any, to which it is entitled pursuant to
such Section.

 

120



--------------------------------------------------------------------------------

(h) The right of a Parent Indemnified Party or a Company Indemnified Party to
indemnification or to assert or recover on any claim shall not be affected by
any investigation conducted with respect to, or any knowledge acquired (or
capable of being acquired) at any time, whether before or after the execution
and delivery of this Agreement or the Closing Date, with respect to the accuracy
of or compliance with any of the representations, warranties, covenants, or
agreements set forth in this Agreement. The waiver of any condition based on the
accuracy of any representation or warranty, or on the performance of or
compliance with any covenant or agreement, shall not affect the right to
indemnification or other remedy based on such representations, warranties,
covenants or agreements.

(i) Parent may offset any amounts to which it may be entitled under the terms of
this Agreement against amounts otherwise payable by it under this Agreement.
Neither the exercise of, nor the failure to exercise, such right of offset shall
constitute an election of remedies or limit Parent in any manner in the
enforcement of any other remedies that may be available to it hereby.

(j) Any Loss incurred by a Parent Indemnified Party to the extent due to its or
the Company’s or a Related Consolidated Entity’s direct or indirect ownership of
equity securities of a less than wholly owned Related Entity shall be limited to
the Losses attributable to such Parent Indemnified Party’s or the Company’s or
such Related Consolidated Entity’s ownership interest and shall not include any
Losses incurred to the extent due to any other ownership interest of equity
securities in such Related Entity.

Section 8.05. Notice of Loss; Third-Party Claims.

(a) An Indemnified Party shall give the Indemnifying Party written notice of any
matter which an Indemnified Party has determined has given or could give rise to
a right of indemnification under this Agreement, within forty-five (45) days of
such determination, stating the amount of the Loss, if known, and method of
computation thereof, and containing a reference to the provisions of this
Agreement in respect of which such right of indemnification is claimed or
arises; provided, however, that the failure to provide such notice shall not
release the Indemnifying Party from any of its obligations under this ARTICLE
VIII except to the extent that the Indemnifying Party is materially prejudiced
by such failure.

(b) If an Indemnified Party shall receive notice of any Action, audit, claim,
demand, or assessment against it (each, a “Third-Party Claim”) that may give
rise to a claim for Loss under this ARTICLE VIII, within thirty (30) days of the
receipt of such notice (or within such shorter period as may be required to
permit the Indemnifying Party to respond to any such claim), the Indemnified
Party shall give the Indemnifying Party written notice of such Third-Party Claim
together with copies of all notices and documents served on or received by the
Indemnified Party; provided, however, that the failure to provide such notice or
copies shall not release the Indemnifying Party from any of its obligations
under this ARTICLE VIII except to the extent that the Indemnifying Party is
materially prejudiced by such failure. The Indemnifying Party shall be entitled
to assume and control the defense of such Third-Party Claim at its expense and
through counsel of its choice (provided that such counsel is not reasonably
objected to by the Indemnified Party) if it gives notice of its intention to do
so to the Indemnified Party within thirty (30) days of the receipt of such
notice from the Indemnified Party; provided that, if the

 

121



--------------------------------------------------------------------------------

Third-Party Claim consists of an Action brought against or with respect to the
Indemnified Party by a Governmental Authority enforcing, or asserting Losses as
a result of a violation of, Health Care Laws, the Indemnified Party shall be
entitled, by giving written notice to the Indemnifying Party concurrently with
the giving of written notice of such Third-Party Claim, to elect to jointly
assume and control the defense of such Third-Party Claim with the Indemnifying
Party, with each of the Indemnified Party and Indemnifying Party bearing
one-half of the expense of such defense and through counsel jointly selected by
the Indemnified Party and the Indemnifying Party. If the Indemnifying Party
elects to undertake any such defense (other than a joint defense as described
above) against a Third-Party Claim, the Indemnified Party may participate in
such defense at its own expense. The Indemnified Party shall reasonably
cooperate with the Indemnifying Party in such defense and make available to the
Indemnifying Party, at the Indemnifying Party’s expense (other than in the case
of a joint defense as described above where such expense shall be split
equally), all witnesses, pertinent records, materials, and information in the
Indemnified Party’s possession or under the Indemnified Party’s control relating
thereto (or in the possession or control of any of its Affiliates or its or
their Representatives) as is reasonably requested by the Indemnifying Party or
its counsel. If the Indemnifying Party elects to direct the defense of any
Third-Party Claim pursuant to this Section 8.05, the Indemnified Party shall not
pay or approve the payment of any part of such Third-Party Claim unless the
Indemnifying Party consents in writing to such payment or unless the
Indemnifying Party withdraws from the defense of such Third-Party Claim or
unless a final judgment from which no appeal may be taken by or on behalf of the
Indemnifying Party is entered against the Indemnified Party for such Third-Party
Claim. If the Indemnifying Party has elected to direct and is directing the
defense of any Third-Party Claim pursuant to this Section 8.05, the Indemnified
Party shall not forgo any appeal or admit any Liability with respect to, or
settle, compromise, or discharge, such Third-Party Claim without the
Indemnifying Party’s prior written consent. The Indemnifying Party shall have
the right to settle any Third-Party Claim for which it obtains a full release of
the Indemnified Party in respect of such Third-Party Claim (and which settlement
does not impose injunctive or other equitable relief against the Indemnified
Party or a finding or admission of any violation of applicable Law or violation
of the rights of any Person by the Indemnified Party) or to which settlement the
Indemnified Party consents in writing, such consent not to be unreasonably
withheld, conditioned, or delayed.

Section 8.06. Remedies. Each of the parties hereto acknowledges and agrees that
following the Closing, other than as provided in Section 10.10 (but subject to
Section 8.04(c)), (i) the indemnification provisions of this ARTICLE VIII and
Section 6.08(c) shall be the sole and exclusive remedies of the parties hereto
for any breach of the representations and warranties contained in this Agreement
or of the EQ Representations and for any failure to perform or comply with any
covenant or agreement in this Agreement; and (ii) any and all claims arising out
of or in connection with the Transactions must be brought under and in
accordance with the terms of this Agreement. In furtherance of the foregoing,
each party hereto hereby waives, from and after the Closing, to the fullest
extent permitted by Law, any and all other rights, claims, and causes of action
it may have against the other party or its Affiliates, successors, and permitted
assigns relating to the subject matter of this Agreement (other than claims for
fraud or intentional misrepresentation).

 

122



--------------------------------------------------------------------------------

Section 8.07. Subrogation. Upon making any payment to the Indemnified Party for
any indemnification claim pursuant to this ARTICLE VIII, the Indemnifying Party
shall be subrogated, to the extent of such payment, to any rights which the
Indemnified Party may have against any third-parties with respect to the subject
matter underlying such indemnification claim and the Indemnified Party shall
assign any such rights to the Indemnifying Party.

Section 8.08. Member Representative.

(a) Each Member shall be deemed to have irrevocably approved the designation of,
and hereby irrevocably designates, Robert D. Mosher as the Member Representative
and Robert D. Mosher is hereby appointed as of the date hereof as the true and
lawful agent and attorney in fact of the Members as the Member Representative
for and on behalf of the Members to give and receive notices and communications
in connection with this Agreement and related matters, including in connection
with claims for indemnification under this ARTICLE VIII, to take all actions,
including the payment of expenses or defense on behalf of Members pursuant to
Section 8.05, and to agree to, negotiate, defend, and enter into settlements,
adjustments, and compromises of, and commence and prosecute litigation and
comply with Governmental Orders with respect to, such claims, and to take all
other actions, including the giving of instructions to the Escrow Agent, that
are either (i) necessary or appropriate in the judgment of the Member
Representative for the accomplishment of the foregoing or (ii) specifically
authorized or mandated by Section 3.02, Section 3.05, Section 3.06,
Section 3.07, Section 3.08, Section 6.15, Section 7.01, Section 7.02, and
Section 8.08 and ARTICLE X. In fulfilling his duties hereunder, the Member
Representative shall act in good faith and in a manner that the Member
Representative reasonably believes to be in the best interests of the Members,
taken as a whole, and consistent with his obligations under this Agreement. The
Member Representative shall be assisted from time to time by such Persons as the
Member Representative deems necessary and appropriate in exercising his duties
under this Agreement. The Member Representative shall be subject to removal by
the Majority Member (or its designated successor). If the Member Representative
shall die, be removed, become disabled or resign, or the Member Representative
is otherwise unable to fulfill his responsibilities hereunder, the Majority
Member shall appoint a successor Member Representative as soon as reasonably
practicable after such death, removal, disability, resignation, or inability,
and immediately thereafter notify Parent of the identity of such successor. Any
such successor shall succeed the former Member Representative as the Member
Representative hereunder. Notices or communications to or from the Member
Representative shall constitute notice to or from the Members. Each Member
hereby agrees to receive correspondence from the Member Representative,
including in electronic form. As promptly as reasonably practicable following
the date hereof, the Company shall deliver to the Member Representative a
mailing list with the mailing address and email address of each Member and
holder of Company Options and the Member Representative may rely on such mailing
list unless notified in writing by any Member, holder of Company Options, or any
authorized representative of any Member or holder of Company Options of a change
in such Member’s or holder of Company Options’ mailing address or email address
or of a transfer pursuant to Section 3.07, indentifying (in the case of a
transfer) the name and address of the successor interest holder. It is
understood by all parties that Robert D. Mosher is executing this Agreement
solely in his capacity as the Member Representative and solely with respect to
the specified provisions of this Agreement specified in the first sentence of
this clause (a), and the Member Representative shall have no duties or
obligations, at law, in equity, by contract, or otherwise, to act on behalf of
any Member, except for those duties or obligations expressly set forth in this
Agreement.

 

123



--------------------------------------------------------------------------------

(b) Any and all costs and expenses of the Member Representative, including any
costs and expenses of any Person retained by the Member Representative to
provide assistance, counsel, or other advisory services, incurred in performing
his obligations under this Agreement shall be paid or recovered from funds in
the MR Escrow Account pursuant to Section 3.07, except as provided in the last
sentence of Section 8.08(c).

(c) The Member Representative shall be entitled to act in his sole and absolute
discretion and shall incur no liability whatsoever to the Members for any act
done or omitted hereunder as the Member Representative, including errors in
judgment, while acting in good faith or in reliance on the advice of
representatives of the Majority Member, counsel, accountants, or other advisors,
consultants, or experts. The Members shall exonerate and make no claim against
the Member Representative for acting as their Member Representative, other than
with respect to any act or failure to act which represents fraud, willful
misconduct, or gross negligence on the part of the Member Representative. The
Members shall indemnify the Member Representative and hold the Member
Representative harmless against any liability incurred without fraud, willful
misconduct, or gross negligence on the part of the Member Representative and
arising out of or in connection with the acceptance or administration of the
Member Representative’s duties hereunder, including the reasonable fees and
expenses of any legal counsel retained by the Member Representative. The Member
Representative shall have the right to recover such expenses directly from the
MR Escrow Account; provided, however, following the time that the MR Escrow
Account has been fully exhausted, the Member Representative may recover 80% of
such expenses from the Majority Member and 20% of such expenses from Bay Shores
Investment LLC, with such Members being entitled to recover the payment of such
expenses in excess of their pro rata share from the other Members pro rata based
on the proportion of Company Common Units held by each Member as of immediately
prior to the Closing relative to all Company Common Units held by all Members as
of immediately prior to the Closing. The Majority Member, Bay Shores Investment
LLC, and each Signing Member shall promptly make the payments required of them
hereunder and shall pay all costs and expenses (including reasonable attorneys’
fees) incurred in any Action initiated to collect any such payments that have
not been made.

(d) The Member Representative shall be compensated for his service as such based
upon the amount of time devoted to such services at the normal hourly rate of
the Member Representative as determined by Nossaman LLP. If the Member
Representative is not a lawyer at Nossaman LLP, the Member Representative shall
be compensated at a rate and on a basis established by the Majority Member. The
Member Representative shall be paid such compensation from the funds in the MR
Escrow Account and, if there are no remaining funds in the MR Escrow Account,
the Member Representative may recover his compensation in the same way expenses
may be recovered pursuant to the last sentence of Section 8.08(c) above.

(e) A decision, act, consent, or instruction of the Member Representative after
the Closing, including a waiver of this Agreement pursuant to Section 10.08(b)
hereof, shall constitute a decision of all the Members and shall be final,
binding, and conclusive upon the Members. Parent is entitled to rely upon any
such decision, act, consent, or instruction of the

 

124



--------------------------------------------------------------------------------

Member Representative as being the decision, act, consent, or instruction of all
the Members. Parent is hereby relieved from any liability to any Person for any
acts done by Parent in accordance with such decision, act, consent, or
instruction of the Member Representative.

(f) Parent agrees and acknowledges that concurrently with the execution of this
Agreement, it has executed and delivered to the Member Representative a conflict
waiver letter mutually agreeable to Parent and the Member Representative. The
Members acknowledge that the Member Representative is a partner in a law firm,
Nossaman LLP, which as of the date hereof provides legal services to the Company
and after the Closing may provide legal services to or on behalf of Parent and
its Affiliates, including the Surviving Entity. The Company with respect to
periods prior to Closing and the Members acknowledge and waive any conflict of
interest that may result from the representation of Parent and its Affiliates by
Nossaman LLP or Mr. Mosher at a time when Mr. Mosher concurrently serves as the
Member Representative.

ARTICLE IX

TERMINATION

Section 9.01. Termination. This Agreement may be terminated at any time prior to
the Closing:

(a) by either the Company or Parent if the Closing shall not have occurred by
November 30, 2012 (the “Termination Date”); provided, however, that the right to
terminate this Agreement under this Section 9.01(a) shall not be available to
any party whose breach or failure to fulfill any obligation under this Agreement
shall have been the cause of, or shall have resulted in, the failure of the
Closing to occur on or prior to such date;

(b) by either the Company or Parent in the event that any Governmental Order
enjoining or otherwise prohibiting the Transactions shall have become final and
nonappealable;

(c) by the Company if a breach of any representation, warranty, covenant, or
agreement on the part of Parent or Merger Sub set forth in this Agreement
(including an obligation to consummate the Transactions) shall have occurred
that would, if occurring or continuing on the Closing Date, cause any of the
conditions set forth in Section 7.01 not to be satisfied, and such breach is not
cured, or is incapable of being cured, within thirty (30) days (but no later
than the Termination Date) of receipt of written notice by the Company to Parent
of such breach; provided that the Company is not then in breach of this
Agreement so as to cause any of the conditions set forth in Section 7.02 not to
be satisfied;

(d) by Parent if a breach of any representation, warranty, covenant or agreement
on the part of the Company set forth in this Agreement (including an obligation
to consummate the Transactions) shall have occurred that would, if occurring or
continuing on the Closing Date, cause any of the conditions set forth in
Section 7.02 not to be satisfied, and such breach is not cured, or is incapable
of being cured, within thirty (30) days (but no later than the Termination Date)
of receipt of written notice by Parent to the Company of such breach; provided
that Parent is not then in breach of this Agreement so as to cause any of the
conditions set forth in Section 7.01 not to be satisfied;

 

125



--------------------------------------------------------------------------------

(e) by either the Company or Parent, upon written notice to the other party, if
the Member Approval shall not have been obtained;

(f) by either the Company or Parent in the event that one or more of the
conditions to Closing contained in ARTICLE VII cannot be satisfied as of the
Closing Date; provided, however, that the right to terminate this Agreement
under this Section 9.01(f) shall not be available to any party in breach of this
Agreement or whose failure to fulfill any obligation under this Agreement shall
have been the cause of, or shall have resulted in, such condition not to be
satisfied as of the Closing Date;

(g) by either the Company or Parent in the event that neither Parent nor Merger
Sub shall have received the proceeds of the Financing at any time following the
satisfaction or waiver of all the conditions set forth in Section 7.02 (other
than those conditions that, by their nature, cannot be satisfied until the
Closing Date, but which conditions could be satisfied if the Closing Date were
the date of such termination); provided that the right to terminate this
Agreement under this Section 9.01(g) shall not be available to any party in
breach of this Agreement or whose failure to fulfill any obligation under
Section 6.08 shall have been the cause of, or shall have resulted in, such
failure of Parent or Merger Sub to receive the proceeds of the Financing;

(h) by Parent, upon written notice to the Company within five (5) Business Days
after obtaining the Member Approval, if at the time of termination holders of
more than five percent (5%) of the outstanding Company Common Units shall have
validly exercised their dissent rights (and not withdrawn such exercise or
otherwise become ineligible to effect such exercise) in respect of the
Transactions; or

(i) by the mutual written consent of the Company and Parent.

Section 9.02. Effect of Termination. In the event of termination of this
Agreement as provided in Section 9.01, this Agreement shall forthwith become
void and there shall be no Liability on the part of either party hereto or its
Representatives (which shall include, for the avoidance of doubt, the Financing
Sources) except that (a) this Section 9.02, Section 9.03, ARTICLE X, the
indemnification provisions set forth in Section 6.08(c) and the reimbursement
provisions set forth in Section 6.16(a) shall survive any such termination;
(b) the Confidentiality Agreement shall continue in full force and effect in
accordance with its terms; and (c) nothing herein shall relieve any party hereto
from Liability for any intentional breach of this Agreement occurring prior to
such termination.

Section 9.03. Termination Fee.

(a) In the event that (i) Parent or the Company shall terminate this Agreement
pursuant to Section 9.01(a) (and at such time any condition set forth in
Section 7.01(a) or Section 7.01(g) is not satisfied, including the obligation of
Parent or Merger Sub to consummate the Transactions, or any other condition set
forth in Section 7.01 is not met due to Parent’s or Merger Sub’s breach of this
Agreement or failure to fulfill any obligation under this Agreement) or the
Company shall terminate this Agreement pursuant to Section 9.01(c), in either
case following the satisfaction or waiver of all the conditions set forth in
Section 7.02 (other than (x) conditions that have not been met due to Parent’s
or Merger Sub’s breach of this Agreement or

 

126



--------------------------------------------------------------------------------

failure to fulfill any obligation under this Agreement and (y) those conditions
that, by their nature, cannot be satisfied until the Closing Date, but, in the
case of clause (y), which conditions could be satisfied if the Closing Date were
the date of such termination or if Parent or Merger Sub had not breached this
Agreement or had not failed to fulfill its obligations under this Agreement),
(ii) the Company shall terminate this Agreement pursuant to Section 9.01(f)
following Parent’s or Merger Sub’s breach of this Agreement or failure to
fulfill any obligation under this Agreement, in each case that shall have been
the cause of, or shall have resulted in, a condition not to be satisfied as of
the Closing Date that provided the basis for the termination of this Agreement
pursuant to Section 9.01(f), or (iii) Parent or the Company shall terminate this
Agreement pursuant to Section 9.01(g) (other than if (A) the Company has failed
to deliver to Parent on the Closing Date a certificate signed by a duly
authorized officer of the Company certifying that, effective as of the Closing,
the EQ Representations with respect to which the Company, pursuant to
Section 6.08(c), has confirmed to Parent that Parent may make in the Financing
Agreement with respect to the Senior Secured Financing are true and correct in
all material respects as of the Closing Date and (B) neither Parent nor Merger
Sub has received the proceeds of the Senior Secured Financing and that failure
is solely the result of the EQ Representations not being true and correct in all
material respects as of the Closing Date), then Parent shall pay to the Company,
(x) concurrently with such termination by Parent or (y) for all such
terminations other than by Parent as promptly as reasonably practicable (and, in
any event, within two (2) Business Days of such termination) a termination fee
of $125,000,000 by wire transfer of immediately available funds to an account
designated by the Company (the “Parent Termination Fee”), it being understood
that in no event shall Parent be required to pay the Parent Termination Fee on
more than one occasion.

(b) If the Parent Termination Fee becomes due and Parent fails to timely pay
such termination fee, and, in order to obtain payment, the Company commences an
Action that results in a judgment against Parent for the payment of the Parent
Termination Fee, Parent shall, in addition to paying the Company the Parent
Termination Fee, pay the Company its reasonable costs and expenses (including
reasonable attorneys’ fees) in connection with the such Action, together with
interest on such termination fee at the prime rate, as quoted in the “Money
Rates” section of The Wall Street Journal, for the period commencing on the date
the Parent Termination Fee was required to be paid through the date such payment
was actually received by the Company.

ARTICLE X

GENERAL PROVISIONS

Section 10.01. Expenses. Except as otherwise specified in this Agreement, all
costs and expenses, including fees and disbursements of counsel, financial
advisors, accountants, and printers and filing, processing, or other fees,
incurred in connection with this Agreement and the other Transaction Documents
and the Transactions shall be borne by the party incurring such costs and
expenses, whether or not the Closing shall have occurred.

Section 10.02. Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given (a) when delivered in person, (b) upon confirmation of
receipt after transmittal by email (to

 

127



--------------------------------------------------------------------------------

such address specified below or another address as such Person may subsequently
specify by proper notice under this Agreement), with a confirmatory copy to be
sent by overnight courier, and (c) on the next Business Day when sent by
national overnight courier, in each case to the respective parties at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 10.02):

 

  (a) if to the Company:

HealthCare Partners Holdings, LLC

19191 South Vermont Avenue, Suite 200

Torrance, California 90502

Attention: Chief Executive Officer

Email: RMargolis@healthcarepartners.com

with a copy to:

Munger, Tolles & Olson LLP

355 South Grand Avenue, 35th Floor

Los Angeles, California 90071

Attention: Robert E. Denham

Email: robert.denham@mto.com

 

  (b) if to Parent or Merger Sub:

DaVita Inc.

2000 16th Street

Denver, Colorado 80202

Attention: Chief Legal Officer

Email: Kim.Rivera@davita.com

with copies to:

DaVita Inc.

2000 16th Street

Denver, Colorado 80202

Attention: Deputy General Counsel – Transactions

Email: Martha.Ha@davita.com

DaVita Inc.

1423 Pacific Avenue

Tacoma, Washington 98402

Attention: Chief Accounting Officer

Email: Jim.Hilger@davita.com

 

128



--------------------------------------------------------------------------------

Morrison & Foerster LLP

1290 Avenue of the Americas

New York, New York 10104

Attention: Spencer D. Klein

Email: sklein@mofo.com

 

  (c) if to the Member Representative:

Robert D. Mosher

Nossaman LLP

777 South Figueroa Street, 34th Floor

Los Angeles, California 90017

E-mail: rmosher@nossaman.com

Section 10.03. Public Announcements. The initial press release with respect to
the execution of this Agreement shall be a joint press release to be agreed upon
by Parent and the Company. Thereafter, neither Parent and Merger Sub, on the one
hand, nor any Business Entity or Related Entity, on the other hand, shall make,
or cause to be made, any press release or public announcement in respect of this
Agreement, the other Transaction Documents, or the Transactions or otherwise
communicate with any news media regarding this Agreement, the other Transaction
Documents, or the Transactions without the prior written consent of the other
party hereto unless such press release or public announcement is otherwise
required by Law or applicable stock exchange regulation, in which case Parent
and the Company shall, to the extent practicable and lawful, consult with each
other and cooperate as to the timing and contents of any such press release,
public announcement, or communication. Notwithstanding the forgoing, Parent and
Merger Sub, on the one hand, and the Business Entities and the Related Entities,
on the other hand, may make, or cause to be made, public statements in respect
of this Agreement, the other Transaction Documents, or the Transactions or
otherwise communicate with any news media regarding this Agreement, the other
Transaction Documents, or the Transactions without the prior written consent of
the other party hereto so long as such statements or communications are
consistent with press releases, public announcements, or other communications
previously approved by the parties.

Section 10.04. Severability. If any term or other provision of this Agreement is
invalid, illegal, or incapable of being enforced under any Law or public policy,
all other terms and provisions of this Agreement shall nevertheless remain in
full force and effect, provided that the economic and legal substance of the
Transactions is not affected in any manner materially adverse to any party
hereto. Upon such determination that any term or other provision is invalid,
illegal, or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties hereto as closely as possible in a mutually acceptable manner in order
that the Transactions are consummated as originally contemplated to the greatest
extent possible.

Section 10.05. Entire Agreement. This Agreement, the other Transaction
Documents, the Company Disclosure Schedule, and the Confidentiality Agreement
constitute the entire agreement of the parties hereto with respect to the
subject matter hereof and thereof and supersede all prior agreements and
undertakings, both written and oral, between the parties hereto with respect to
the subject matter hereof and thereof.

 

129



--------------------------------------------------------------------------------

Section 10.06. Assignment. This Agreement may not be assigned by operation of
Law or otherwise without the express written consent of the Company and Parent
(which consent may be granted or withheld in the sole discretion of the Company
or Parent), as the case may be, and any attempted assignment without such
consent shall be null and void; provided, however, that Parent shall have the
right to assign this Agreement to a direct or indirect wholly owned subsidiary
of Parent; provided, further, that any such assignment shall not relieve Parent
of its obligations hereunder.

Section 10.07. Amendment. This Agreement may not be amended or modified except
(a) by an instrument in writing signed by, or on behalf of, each of the parties
hereto; or (b) by a waiver in accordance with Section 10.08.

Section 10.08. Waiver. Any party to this Agreement may (a) extend the time for
the performance of any of the obligations or other acts of any other party;
(b) waive any inaccuracies in the representations and warranties of any other
party contained herein or in any document delivered by any other party pursuant
to this Agreement; or (c) waive compliance with any of the agreements of any
other party or conditions to such obligations contained herein. Any such
extension or waiver shall be valid only if set forth in an instrument in writing
signed by the parties to be bound thereby. Notwithstanding the foregoing, no
failure or delay by any party hereto in exercising any right hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or future exercise of any other right hereunder. The failure
of any party hereto to assert any of its rights hereunder shall not constitute a
waiver of any of such rights.

Section 10.09. No Third Party Beneficiaries. This Agreement shall be binding
upon and inure solely to the benefit of the parties hereto and their respective
successors and permitted assigns and nothing herein, express or implied, is
intended to or shall confer upon any other Person any legal or equitable right,
benefit, or remedy of any nature whatsoever, including any rights of employment
for any specified period, under or by reason of this Agreement; provided,
however, (a) the Members and holders of Company Options are express third party
beneficiaries of ARTICLE III, Section 6.12, Section 6.13, Section 6.15(b),
ARTICLE VIII, and this Section 10.09 and (b) the Financing Sources are express
third party beneficiaries of Section 9.02, this Section 10.09, Section 10.11,
Section 10.12 and Section 10.14.

Section 10.10. Specific Performance. Subject to Section 8.04(c), each of the
parties hereto acknowledges that a breach or threatened breach by any party of
any of their obligations under this Agreement (including failing to take such
actions as are required of it hereunder to consummate the Transactions) would
give rise to irreparable harm to the other parties to this Agreement (in each
instance, a “Non-Breaching Party”) for which monetary damages would not be an
adequate remedy and hereby agrees that in the event of a breach or a threatened
breach by a party of any such obligations, any Non-Breaching Party shall, in
addition to any and all other rights and remedies that may be available to it in
respect of such breach, be entitled to equitable relief, including a temporary
restraining order, an injunction, specific performance, and any other relief
that may be available from a court of competent jurisdiction (without any
requirement to

 

130



--------------------------------------------------------------------------------

post bond or other security). Each of the parties hereto agrees that such party
will not oppose the granting of a temporary restraining order, an injunction,
specific performance, or any other equitable relief on the basis that there is
an adequate remedy at law or that any award of specific performance is not an
appropriate remedy for any reason at law or in equity. For the avoidance of
doubt, the Company and the Member Representative shall not have the right under
this Section 10.10 to obtain a temporary restraining order, an injunction,
specific performance, or any other equitable relief that may be available from a
court of competent jurisdiction to cause the consummation of the Closing if
(i) Parent has complied with its obligations under Section 6.08, (ii) despite
such compliance, the proceeds of the Financing are not available to Parent or
Merger Sub, and (iii) upon termination of this Agreement, the Parent Termination
Fee shall be due and payable in accordance with Section 9.03.

Section 10.11. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York. All Actions arising out
of or relating to this Agreement (including any Action involving the Financing
Sources) shall be heard and determined exclusively in any federal court sitting
in the Borough of Manhattan of the City of New York; provided, however, that if
such federal court does not have jurisdiction over such Action, such Action
shall be heard and determined exclusively in any New York state court sitting in
the Borough of Manhattan of the City of New York. Consistent with the preceding
sentence, the parties hereto hereby (a) submit to the exclusive jurisdiction of
any federal or state court sitting in the Borough of Manhattan of the City of
New York for the purpose of any Action arising out of or relating to this
Agreement brought by any party hereto (including any Action involving the
Financing Sources); (b) consent to service of process in accordance with the
procedure set forth in Section 10.02; and (c) irrevocably waive, and agree not
to assert by way of motion, defense, or otherwise, in any such Action, any claim
that it is not subject personally to the jurisdiction of the above-named courts,
that its property is exempt or immune from attachment or execution, that the
Action is brought in an inconvenient forum, that the venue of the Action is
improper, or that this Agreement or the Transactions may not be enforced in or
by any of the above-named courts.

Section 10.12. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS
(INCLUDING ANY ACTION INVOLVING THE FINANCING SOURCES). EACH OF THE PARTIES
HERETO HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF ANY SUCH ACTION, SEEK TO ENFORCE THE FOREGOING WAIVER; AND
(B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
TRANSACTIONS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 10.12.

Section 10.13. Counterparts. This Agreement may be executed and delivered
(including by facsimile or other means of electronic transmission, such as by
electronic mail in “pdf” form) in one or more counterparts, and by the different
parties hereto in separate counterparts, each of which when executed shall be
deemed to be an original, but all of which taken together shall constitute one
and the same agreement.

 

131



--------------------------------------------------------------------------------

Section 10.14. Limitation on Liability. Notwithstanding anything to the contrary
in this Agreement, the Company agrees on behalf of itself and its Subsidiaries
that it shall not assert any claim or bring any action, or support any claim or
action brought by another Person (whether in equity, in contract or tort, or
otherwise), in any proceeding or forum, against any Financing Source or any
former, current, or future stockholder, controlling person, director, officer,
employee, general or limited partner, member, manager, Affiliate, agent, or
advisor thereof (excluding, in each case, Parent, Merger Sub, and their
respective Affiliates) relating to or arising out of this Agreement or the
Financing Letters or the transactions contemplated hereby or thereby, including
any action or claim arising out of or relating to any breach, termination, or
failure under this Agreement, and no Financing Source or any former, current, or
future stockholder, controlling person, director, officer, employee, general or
limited partner, member, manager, Affiliate, agent, or advisor thereof
(excluding, in each case, Parent, Merger Sub, and their respective Affiliates)
shall have any liability or obligation to the Company or any of its Subsidiaries
relating to or arising out of this Agreement or the Financing Letters or the
transactions contemplated hereby or thereby, including any action or claim
arising out of or relating to any breach, termination, or failure under this
Agreement.

[SIGNATURE PAGE FOLLOWS]

 

132



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first written above by its representative thereunto duly
authorized.

 

DAVITA INC. By:  

/s/ Kent J. Thiry

  Name: Kent J. Thiry   Title:   Chairman of the Board and               Chief
Executive Officer SEISMIC ACQUISITION LLC By:  

/s/ Dennis L. Kogod

  Name: Dennis L. Kogod   Title:   Manager HEALTHCARE PARTNERS HOLDINGS, LLC By:
 

/s/ Robert J. Margolis

  Name: Robert J. Margolis, M.D.   Title:   Chief Executive Officer With respect
only to the MR Provisions of this Agreement:  

/s/ Robert D. Mosher

  Robert D. Mosher,   as Member Representative

[Signature Page to Merger Agreement]



--------------------------------------------------------------------------------

EXHIBIT A-1

Sample Earn-Out EBITDA Calculation



--------------------------------------------------------------------------------

EXHIBIT A-2

Sample Unusual and Non-Recurring Items



--------------------------------------------------------------------------------

EXHIBIT B

Reference Net Working Capital Statement



--------------------------------------------------------------------------------

EXHIBIT C

Certificate of Merger



--------------------------------------------------------------------------------

EXHIBIT D

Articles of Organization



--------------------------------------------------------------------------------

EXHIBIT E

Operating Agreement



--------------------------------------------------------------------------------

EXHIBIT F

Surviving Intercompany Agreements